Exhibit 10.1
[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


MASTER AGREEMENT


This MASTER AGREEMENT (together with the Exhibits attached hereto or
incorporated into this document, this “Agreement”) is entered into as of the
effective date indicated in the signature box below (the “Effective Date”) by
and between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (“JPMC”) and the Supplier named in the signature box below
(“Supplier”).
JPMC and Supplier, by signing in the signature blanks below, agree to the terms
set forth in this Agreement.
Master Contract ID Number: CW2552009


Effective Date: May 3, 2018


CARDLYTICS, INC.
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:     /s/ Scott Grimes___________________        By:     /s/ Carmen
Miranda____________


Name:    Scott Grimes ____________________        Name:    Carmen
Miranda_____________


Title:     CEO__________________________        Title:     Vice
President________________


Date:    5/3/2018_______________________        Date:    5/3/2018_____________________


For JPMC, notice must be sent to the following address:
With a copy to:
JPMorgan Chase Bank, N.A.            JPMorgan Chase Bank, N.A.
Contracts Management                Legal Department
Mail Code OH1-0638                Mail Code NY1-E088
1111 Polaris Parkway, Suite 1N            4 New York Plaza, 21st Floor
Columbus, Ohio 43240-0638            New York, New York 10004-2413
Attn: Contracts Manager            Attn: Workflow Manager
Reference: Contract ID No. CW2552009    Reference: Contract ID No. CW2552009
Fax: (614) 213-9455                Fax: (212) 383-0800


For Supplier, notices will be sent to the following address:


Cardlytics, Inc.
675 Ponce de Leon Ave., Suite 6000
Atlanta, GA 30308
Attention: Legal Department
    
The parties acknowledge and agree that this Agreement may be signed using a
digital image of the signing party’s hand-written signature and that such
electronic signature will be considered legally binding.




Page 1

--------------------------------------------------------------------------------


NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.




1.AGREEMENT STRUCTURE.    6
1.1SCHEDULES.    6
1.2ENTITIES ENTERING INTO SCHEDULES.    6
1.3EACH SCHEDULE IS A SEPARATE AGREEMENT.    6
1.4SCHEDULE TERM.    6
1.5INTERPRETATION OF CERTAIN TERMS.    7
1.6COUNTRY SPECIFIC TERMS.    7
2.COMMUNICATIONS.    7
2.1RELATIONSHIP MANAGERS.    7
2.2NOTICES.    7
2.3NOTICE OF INABILITY TO PERFORM OR OTHER CHANGE OF STATUS.    7
2.4FINANCIAL INFORMATION.    8
2.5AUDITS.    8
2.6VULNERABILITY ASSESSMENT, NOTIFICATION AND REMEDIATION.    9
2.7PUBLICITY.    9
3.DELIVERY, INSTALLATION AND TRAINING.    9
3.1PRE-DELIVERY TESTING.    9
3.2DELIVERY.    11
3.3POSTPONEMENT.    11
3.4TRAINING.    11
4.TESTING, CORRECTION AND ACCEPTANCE.    11
4.2ACCEPTANCE TESTING.    11
4.3CORRECTION.    11
4.4ACCEPTANCE.    12
4.5QUIET ENJOYMENT.    12
5.COMPENSATION.    12
5.1INVOICES.    12
5.2PRICES, RATES AND PAYMENTS.    13
5.3RATE CHANGES AND MOST FAVORED CUSTOMER.    13
5.4EXPENSES.    13
5.5CREDITS.    14




Page 2

--------------------------------------------------------------------------------

NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.


5.6RIGHT TO SET OFF.    14
5.7INVOICE DISPUTES.    14
5.8TAXES.    14
5.9RECORDS.    17
6.SERVICES TERMS.    17
6.1PERFORMANCE OF SERVICES.    17
6.2ELECTRONIC SCHEDULE PROCESS FOR SERVICES.    17
6.3TIMING OF SERVICES.    17
6.4MATERIALS, FACILITIES AND ASSISTANCE FOR PERFORMANCE OF SERVICES.    18
6.5NEW SERVICES.    18
6.6PRE-ENGAGEMENT SCREENING; DRUG TESTING; BACKGROUND CHECKS OF SUPPLIER
PERSONNEL.    18
6.7RIGHT OF SUPPLIER PERSONNEL TO WORK IN A COUNTRY.    20
6.8REPLACEMENT OF SUPPLIER PERSONNEL.    20
6.9COMPLIANCE WITH PROCEDURES IN PERFORMANCE OF SERVICES.    21
6.10SERVICES WARRANTY.    21
6.11INTELLECTUAL PROPERTY RIGHTS IN WORK PRODUCT DEVELOPED AS A RESULT OF
SERVICES.    22
6.12COMPETITIVE ADVANTAGE AS A RESULT OF SERVICES.    23
6.13KEY PERSONNEL.    23
6.14DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN FOR RESOURCES REQUIRED TO
PROVIDE CRITICAL SERVICES.    24
6.15TERMINATION ASSISTANCE FOR CRITICAL SERVICES.    25
6.16EXIT RIGHTS.    26
6.17SUPPLIER PERSONNEL INFORMATION.    26
6.18COMPLAINTS.    26
6.19QUALITY CONTROL; INCENTIVE-BASED PAYMENTS.    26
6.20JPMC STANDARDS.    27
7.ASP/PROCESSING SERVICES TERMS.    27
7.1GENERAL ASP SERVICES.    27
7.2SET-UP OF ASP SERVICES.    28
7.3ACCESS CODES FOR ASP SERVICES.    28
7.4SYSTEM MONITORING OF ASP SERVICES.    28




Page 3

--------------------------------------------------------------------------------

NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.


7.5CHANGES TO ASP SERVICES.    28
7.6TESTING AND SCHEDULING OF CHANGES TO ASP SERVICES.    29
7.7SUPPORT FOR ASP SERVICES.    29
7.8SERVICE LEVELS.    30
7.9GRANT OF LICENSE FOR ASP SERVICES.    30
7.10BRANDING/CO-BRANDING FOR ASP SERVICES.    31
7.11USE OF JPMC MATERIALS IN PERFORMANCE OF ASP SERVICES.    31
7.12ADDITIONAL WARRANTIES FOR ASP SERVICES.    31
7.13TERMINATION OF ASP SERVICES.    31
7.14ESCROW OF SOURCE CODE FOR ASP SERVICES.    32
8.MARKETING SERVICES TERMS.    33
8.1GENERAL MARKETING SERVICES.    33
8.2TRADEMARK LICENSE.    33
8.3WEB LINKING.    34
8.4ONLINE BEHAVIORAL ADVERTISING.    34
8.5PLACEMENT, SIZE, AND DURATION OF ONLINE ADVERTISEMENTS.    34
8.6BANNER ADVERTISEMENTS AND KEYWORD HYPERLINKS.    35
8.7EMAILS.    35
8.8WORD OF MOUTH ADVERTISING.    35
8.9SUPPLIER’S LIMITED AGENCY.    36
8.10SUPPLIER EXPENSES.    36
8.11PREFERRED THIRD PARTY SUPPLIERS.    36
8.12SUPPLIER’S AFFILIATES.    37
8.13NO MARK UPS.    37
8.14DISCOUNTS.    37
8.15TALENT.    37
9.PURCHASED DELIVERABLES TERMS.    38
9.1GENERAL.    38
9.2DELIVERY; RISK OF LOSS FOR PURCHASED DELIVERABLES.    38
9.3RIGHT TO CANCEL PURCHASED DELIVERABLES.    38
9.4SUBSTITUTION OF GOODS BY SUPPLIER.    38
9.5SUPPLIES OF REPLACEMENT PARTS FOR PURCHASED DELIVERABLES.    39




Page 4

--------------------------------------------------------------------------------

NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.


9.6SITE PREPARATION FOR INSTALLATION OF PURCHASED DELIVERABLES.    39
9.7WARRANTIES FOR PURCHASED DELIVERABLES.    39
9.8LICENSE TO USE RELATED MATERIALS.    39
10.EVALUATION TERMS.    39
10.1RIGHT OR LICENSE TO USE.    39
10.2CONSULTANTS’ USE OF EVALUATION MATERIALS.    40
10.3EVALUATION PERIOD.    40
10.4EFFECT OF EXPIRATION OF EVALUATION PERIOD.    41
10.5PROPRIETARY RIGHTS IN EVALUATION MATERIALS.    41
10.6TECHNICAL ASSISTANCE IN USE OF EVALUATION MATERIALS.    41
10.7CHARGES.    41
10.8NO BINDING OBLIGATION.    41
10.9DISCLAIMER OF WARRANTIES.    41
11.PRIVACY TERMS.    41
12.DATA HANDLER TERMS.    42
12.2GRANT OF LICENSE TO USE JPMC DATA; OBLIGATION TO NOTIFY JPMC.    42
12.3COMPLIANCE OF DATA HANDLER WITH ISO 27002 AND IT RISK MANAGEMENT
POLICIES.    42
12.4INFORMATION SECURITY AUDITS OF DATA HANDLER.    43
12.5PROTECTION OF JPMC DATA IN THE EVENT OF DATA HANDLER BANKRUPTCY.    44
12.6REGENERATION OF JPMC DATA BY DATA HANDLER.    44
12.7STORAGE, RETURN OR DESTRUCTION OF JPMC DATA.    44
12.8SURVIVAL OF DATA HANDLER TERMS.    45
12.9ALLOCATION OF RISK.    45
13.CONFIDENTIALITY.    45
13.1CONFIDENTIAL INFORMATION.    45
13.2OBLIGATIONS.    47
13.3EXCEPTIONS TO CONFIDENTIAL TREATMENT.    47
13.4RETURN OR DESTRUCTION.    48
13.5INFORMATION EXCHANGED IN CONNECTION WITH NEW BUSINESS ASSESSMENTS.    48
14.REPRESENTATIONS AND WARRANTIES.    49
14.2AUTHORITY.    49
14.3NO DEFECTS; COMPLIANCE.    49




Page 5

--------------------------------------------------------------------------------

NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.


14.4NO INDUCEMENTS.    49
14.5NON-INFRINGEMENT.    49
14.6ADEQUATE DOCUMENTATION.    50
14.7DISABLING CODE.    50
14.8PASS THROUGH OF THIRD PARTY WARRANTIES.    50
14.9ADEQUATE ASSURANCES.    50
14.10FINANCIAL INTERESTS.    51
14.11OFAC.    51
14.12DISCLAIMER.    51
14.13COMPLIANCE WITH LAWS.    51
15.INDEMNITY.    52
16.LIMITATION OF LIABILITY.    52
16.1DISCLAIMER OF INDIRECT DAMAGES.    52
16.2EXCLUSIONS.    53
16.3REIMBURSEMENT FOR LOSSES.    53
17.EQUAL EMPLOYMENT OPPORTUNITY; DIVERSE SUPPLIERS.    53
17.1EQUAL EMPLOYMENT OPPORTUNITY.    53
17.2EXECUTIVE ORDER 13496 COMPLIANCE.    54
17.3DIVERSE SUPPLIERS.    54
18.DISPUTE RESOLUTION.    54
18.1DISPUTE RESOLUTION.    54
18.2IMMEDIATE INJUNCTIVE RELIEF.    54
18.3CONTINUED PERFORMANCE.    55
18.4GOVERNING LAW; JURISDICTION.    55
18.5WAIVER OF JURY TRIAL.    55
19.TERM AND TERMINATION.    55
19.1TERM.    55
19.2TERMINATION BY JPMC.    55
19.3TERMINATION FOR FINANCIAL INSECURITY.    56
19.4TERMINATION FOR CAUSE BY SUPPLIER.    57
19.5TERMINATION ASSISTANCE SERVICES.    57
19.6SURVIVAL.    57




Page 6

--------------------------------------------------------------------------------

NOTE THAT THE PAGE NUMBERS WITHIN THIS EXHIBIT 10.1 MAY NOT CORRESPOND TO THE
PAGE NUMBERS WITHIN THE TABLE OF CONTENTS WITHIN THE CONTRACT AS EXECUTED.


20.GENERAL.    57
20.1INTERPRETATION.    57
20.2ASSIGNMENT.    57
20.3ACQUISITION OF ENTITY WITH EXISTING RELATIONSHIP.    58
20.4COUNTERPARTS.    58
20.5DISABLEMENT OF SOFTWARE AND HARDWARE.    58
20.6NATURE OF LICENSES.    58
20.7JPMC DELAYS.    59
20.8MODEL ANALYSIS.    59
20.9HEADINGS.    59
20.10INDEPENDENT CONTRACTORS.    59
20.11INSURANCE.    60
20.12NO LIENS.    60
20.13NO MODIFICATION.    60
20.14OTHER SUPPLIERS.    60
20.15RIGHTS AND REMEDIES CUMULATIVE.    60
20.16SEVERABILITY.    60
20.17SUBCONTRACTORS.    61
20.18THIRD PARTY BENEFICIARIES.    61
20.19TIME IS OF THE ESSENCE.    61
20.20WAIVERS.    61
20.21ENGLISH LANGUAGE.    62
20.22ENTIRE AGREEMENT.    62
INSURANCE EXHIBIT63






Page 7

--------------------------------------------------------------------------------









1.AGREEMENT STRUCTURE.

1.1    Schedules.
(a)    The parties will agree on the goods, licensed materials or services that
Supplier will provide (each, a “Deliverable”), the prices that JPMC will pay and
other transaction-specific terms through schedules to this Agreement
(“Schedules”). Each Schedule will either be (a) a separate document that is
signed by both JPMC and Supplier; (b) a proposal or other offer to provide goods
or services by Supplier that is accepted by an authorized representative of JPMC
via email; or (c) a JPMC purchase order, electronic (e.g., “Procure to Pay”) or
otherwise, that is accepted by Supplier and references either this Agreement or
a Schedule. Each Schedule will be deemed to incorporate all of the terms of this
Agreement. If a term in a Schedule conflicts with a term in this Agreement, the
provisions of this Agreement will prevail unless the term in the Schedule
specifically states that it will prevail. If a term in a Schedule conflicts with
a term in a purchase order that is issued pursuant to that Schedule, the
provisions of the Schedule will prevail unless the purchase order specifically
states that the term in the purchase order shall prevail. If terms in this
Agreement conflict, the term most closely describing the type of transaction
giving rise to the issue will prevail. In the event that Supplier provides any
goods, licensed material or services prior to or without executing a Schedule
hereunder, Supplier agrees that the terms of this Agreement will apply to the
provision of such goods, licensed materials or services.



1.2    Entities Entering into Schedules.
(b)    JPMC or any of its Affiliates (each, a “JPMC Entity” and collectively,
“JPMorgan Chase & Co.”) may enter into Schedules. The term “Affiliate” means an
entity owned by, controlling, controlled by, or under common control with,
directly or indirectly, a party. For this purpose, one entity “controls” another
entity if it has the power to direct the management and policies of the other
entity (for example, through the ownership of voting securities or other equity
interest, representation on its board of directors or other governing body, or
by contract). The benefits of any Schedule extend to the JPMC Entity that signs
the Schedule and to other JPMC Entities, customers, employees, suppliers,
business partners and divested companies (each, a “Recipient”).



1.3    Each Schedule Is a Separate Agreement.
(c)    Each Schedule will be a separate agreement between Supplier and the JPMC
Entity that signs the Schedule. All subsequent references to “JPMC” in this
Agreement will be deemed references to the JPMC Entity that signed the Schedule.
Only the JPMC Entity that signs a Schedule will be liable for such JPMC Entity’s
obligations under that Schedule. Notwithstanding anything to the contrary
contained in this Agreement or any Schedule, in no event will any JPMC Entity
that is a bank be deemed to be a guarantor of, or otherwise liable for, any
performance or payment obligation of any other JPMC Entity in connection with
this Agreement or any Schedule.
(d)    

1.4    Schedule Term.




Page 8

--------------------------------------------------------------------------------





(e)    A Schedule may state a term for that Schedule (the “Schedule Term”). A
Schedule that does not state a Schedule Term will be effective from its
effective date until the termination of this Agreement, unless otherwise
terminated in accordance with this Agreement or the Schedule. Following the
Schedule Term stated in any Schedule, JPMC will have the right to renew the
Schedule Term with respect to services for up to five additional one year
renewal terms.



1.5    Interpretation of Certain Terms.
(f)    The term “including” means including without limitation. The term “days”
refers to calendar days. “Business Day” means Monday through Friday, excluding
any official JPMC holidays. “Agent” means third party consultants, outsourcers,
contractors and other service providers. When used in this Agreement, the
phrases “represents and warrants” and “represents, warrants and covenants” mean
that the representations, warranties, and covenants are deemed given as of the
Effective Date and on an ongoing basis throughout the term of this Agreement and
throughout each Schedule Term.



1.6    Country Specific Terms.
(g)    JPMC and Supplier agree that outside of the United States, the
Deliverables may be subject to mutually acceptable country unique terms and
conditions which may require amending or supplementing this Agreement as
appropriate. To the extent possible, the JPMC Entity located outside of the
United States will order Deliverables directly from Supplier entity in the
applicable country. Supplier entity in the applicable country will supply the
Deliverables and invoice such JPMC Entity in local currency and such JPMC Entity
will pay Supplier entity in the applicable country in local currency.



2.    COMMUNICATIONS.

2.1    Relationship Managers.
(a)    Each party will name one of its employees as the primary liaison with the
other party for each Schedule (each, a “Relationship Manager”). The Relationship
Managers will serve as the parties’ points of contact. In addition, Supplier
shall list in the applicable Schedule a primary cybersecurity point of contact
with current contact information.



2.2    Notices.
(a)    All notices must be in writing and in the English language and will be
deemed given only when sent by mail or post (return receipt requested),
hand-delivered or sent by documented overnight delivery service to the party to
whom the notice is directed, at its address indicated in the signature box on
the first page of this document or if different, its address indicated in the
applicable Schedule. In addition, where this Agreement states that notice will
be given “immediately” after an event occurs, the notifying party will also send
an immediate e-mail message to the other party’s Relationship Manager. Notices
to be given “promptly” will be given, in any event, within five days.




Page 9

--------------------------------------------------------------------------------





A party may change its address for notices by sending a change of address notice
using this notice procedure.



2.3    Notice of Inability to Perform or Other Change of Status.
(a)    Supplier will notify JPMC promptly of any actual or threatened occurrence
of any event described in Section 19.3 or any other event that materially
affects in an adverse manner, or that could reasonably be expected to materially
affect in an adverse manner, Supplier’s ability to perform fully its obligations
to any Recipient. Events or conditions that Supplier must report include (a) any
material breach (whether or not cured) of any (i) representation, warranty,
covenant or obligation of Supplier or any Supplier Affiliate or subcontractor
under this Agreement, or (ii) other agreement between Supplier or any Supplier
Affiliate and JPMC or any JPMC Affiliate; (b) any actual, threatened or
reasonably alleged violation of any applicable Law and any JPMC instructions
regarding the processing of Personal Information which would violate any
applicable Law against, (i) Supplier, (ii) any Supplier Affiliate, (iii) any
Supplier Personnel or (iv) any entity that is a party to or an Affiliate of a
party to any agreement for the merger, acquisition, divestiture of any similar
arrangement involving Supplier or any Supplier Affiliate; (c) any act or
omission that compromises the integrity of JPMC Data or systems used for
transmitting, processing, storing or otherwise handling JPMC Data, including
unauthorized or suspicious intrusion into such systems, improper access to or
misuse of JPMC Data or Supplier data, and internal security policy violations
(“Security Breach”); and (d) any risks or control issues that have been
identified that could prevent fulfillment of Supplier’s obligations under this
Agreement, along with, where applicable, information on any systems and
processes that have been established to monitor and manage them.



2.4    Financial Information.
(a)    Upon JPMC’s request, Supplier will provide JPMC with quarterly financial
statements, audited fiscal year-end financial statements, any filings made with
any regulatory or governmental bodies asserting jurisdiction over JPMorgan Chase
& Co. and any other financial information requested by JPMC in its reasonable
discretion to assess Supplier’s financial status and its ability to perform its
obligations to JPMC. The quarterly financial statements shall be certified as
being true, complete and correct in all material respects by Supplier’s
president or most senior financial officer. Further, to assess Supplier’s
financial status, JPMC may use any Supplier information already in JPMC’s
possession, whether received as a result of this Agreement or any other
relationship Supplier has with JPMC. Supplier will promptly notify JPMC of any
material adverse changes in Supplier’s financial stability.



2.5    Audits.
(a)    Upon JPMC’s request with reasonable notice, Supplier will permit, for
each Schedule, technical, financial and operational audits of Supplier and its
Affiliates and their respective subcontractors, including locations at or from
which the Deliverables are provided, related to the subject matter of this
Agreement as applicable to each Schedule, by the internal and external auditors
and personnel of JPMorgan Chase & Co. and regulators (collectively, “Auditors”).
Audits by internal




Page 10

--------------------------------------------------------------------------------





or external auditors and personnel of JPMorgan Chase & Co. will not occur more
than twice in any calendar year per Schedule unless such audit is materially
different in scope from a preceding audit or JPMC has a good faith belief that
Supplier is in material breach of the Agreement. During each audit, Supplier
will grant the Auditors reasonable access to Supplier’s books, records,
third-party audit and examination reports, systems, facilities, controls,
processes, procedures, service level measurement systems, and actual service
levels to the extent related to a reasonable assessment of Supplier’s
performance of its obligations to JPMC. Supplier will, in a timely manner, fully
cooperate with the Auditors and provide the Auditors all assistance as they may
reasonably request in connection with the audit, including as related to JPMC
efforts to validate any Supplier control environment. Additionally, Supplier
will retain timely, accurate and comprehensive information that will allow JPMC
to monitor performance, service levels and risks under this Agreement. Supplier
will provide reports of such information to JPMC upon request from time to time,
including those reports as may be set forth in the applicable Schedule. The
Auditors will seek to avoid disrupting Supplier’s operations during the audit.
If the Auditors document either an overcharge of the fees for the audited period
or a material breach of Supplier’s obligations, Supplier will promptly
(a) reimburse JPMC for its reasonable cost of performing the audit if the
overcharge is more than two percent of the fees for the audited period,
(b) reimburse JPMC for any overcharge (c) promptly correct any identified
breach, and (d) such audit shall not be counted for the purposes of the
limitation in the second sentence above.



2.6    Vulnerability Assessment, Notification and Remediation.
(a)    Supplier will cooperate with JPMC in connection with efforts to assess
and remediate vulnerabilities that could compromise the data, systems, or
critical functioning of the information technology infrastructure of JPMC or its
clients or customers or that impacts Supplier’s external-facing, internal or
partner environments or the products or services Supplier provides to JPMC. To
that end, Supplier will (a) actively monitor industry resources (e.g.,
www.cert.org, pertinent software vendor mailing lists and websites and
information from subscriptions to automated notification services) for
applicable security alerts and immediately notify JPMC upon the discovery of a
critical vulnerability in its external-facing, internal, subcontractor or
partner environments or in the products or services Supplier provides to JPMC
(each, a “Critical Vulnerability”); (b) respond in writing within 48 hours to an
inquiry made by JPMC about the impact of a known Critical Vulnerability,
(c) within 72 hours of either (i) Supplier’s discovery of a Critical
Vulnerability or (ii) receipt of a JPMC inquiry about a Critical Vulnerability,
provide JPMC with a written and detailed plan to appropriately and urgently
remediate such Critical Vulnerability; and (d) provide JPMC with written
confirmation as soon as each such Critical Vulnerability has been remediated.
After JPMC advises Supplier in writing of its intent to do so, Auditors are
entitled to conduct vulnerability scans of Supplier’s and its subcontractors’
and applicable service providers’ external-facing environments.



2.7    Publicity.
(a)    Supplier will not: (a) use the name, trade name, trademark, logo
branding, any derivatives of the foregoing or any other identifying marks of
JPMorgan Chase & Co. or its Affiliates in any sales, marketing or publicity
activities or materials in the promotion of any individual or entity




Page 11

--------------------------------------------------------------------------------





other than JPMorgan Chase & Co. or its Affiliates in connection with the
Services, including, but not limited to, the promotion of the Supplier, or
(b) issue any press release, interviews or other public statement regarding this
Agreement or the parties’ relationship without the prior written consent of both
the JPMorgan Chase & Co. Global Media Relations Department and a Managing
Director within JPMorgan Chase & Co.’s sourcing organization. JPMC may revoke
any consent it grants pursuant to this Section 2.7 at any time for any reason
and Supplier shall remove any and all references to JPMC from all marketing and
advertising collateral within 30 days of notice of such.



3.    DELIVERY, INSTALLATION AND TRAINING.

3.1    Pre-Delivery Testing.
(a)General.
Before Supplier delivers any Deliverable to a JPMC Entity or a Recipient, or
provides access to any Deliverable to the extent they will be delivered
remotely, Supplier will verify that the Deliverable is in full compliance with
all applicable specifications, including functional, performance and operational
characteristics described in this Agreement, the applicable Schedule and/or
Supplier’s written proposals, all related documentation (“Documentation”) or
other written information provided to JPMorgan Chase & Co. about the Deliverable
(“Compliance”). Upon JPMC’s request, Supplier will permit JPMC or any Recipient
(or its designees) to observe that verification and obtain a report of all
results.
(b)Software Deliverables.
To the extent that Supplier is providing or using deployed software, whether in
any JPMC’s, Supplier’s or any other test or production environment, or providing
any software development services for JPMC, Supplier shall demonstrate the
maturity of controls in its development process. In conjunction with delivery of
the software, Supplier agrees to complete a vBSIMM assessment and provide to
JPMC applicable documentation and/or artifacts which substantiate that the
following software development controls are in place for the scope of the
Deliverables being provided to JPMC hereunder: (i) security requirements
documented during the requirements phase of the software development life cycle;
(ii) architectural framework(s) designed for resiliency and security;
(iii) static code analysis during development (secure code review of the entire
code base based on, at a minimum, the Open Web Application Security Project
(OWASP) Top 10 and SysAdmin, Audit, Networking, and Security Institute (SANS)
Top 25 software security risks or comparable replacement); (iv) dynamic scanning
of web-facing applications and penetration testing of internal applications,
using industry standard testing methodologies during the build process or
quality assurance process; (v) open source code used in Supplier-provided
applications must be appropriately licensed, inventoried and evaluated for
security defects, and (vi) security vulnerability management. If Supplier is
unable to substantiate that the software is free of material security defects
(i.e., no critical or high risk defects) through the above assessment, Supplier
will conduct a software vulnerability scan (using an industry standard tool,
e.g., Veracode), or submit to application scanning from a JPMC-approved vendor,
and (x) share the detailed results of that scan with JPMC; (y) to the extent
that scan identifies any critical or high risk vulnerabilities, Suppler will
remediate those vulnerabilities before implementation of the software into
production (whether the software is hosted




Page 12

--------------------------------------------------------------------------------





by JPMC, Supplier or a third party on behalf of either); and (z) develop and
implement remediation plan(s) to address any other vulnerabilities to JPMC’s
reasonable satisfaction (such plan to be provided to JPMC) with the remediation
occurring as soon as reasonably practicable, not to exceed six months of the
discovery of such vulnerabilities.
If Supplier provides an externally facing application as part of the Services
(“Externally Facing Application”), at no additional cost to JPMC, Supplier will
provide a production like instance of the Externally Facing Application for JPMC
software vulnerability scanning purposes. Supplier will ensure the instance is
up to date within 30 days of written communication from JPMC of the pending
scanning activities. To the extent that scan identifies any critical or high
risk vulnerabilities, Supplier will remediate those vulnerabilities within five
days (whether the Externally Facing Application is hosted by Supplier or a third
party on behalf of Supplier). Further, Supplier will develop and implement
remediation plan(s) to address any other vulnerabilities to JPMC’s reasonable
satisfaction (such plan to be provided to JPMC) with the remediation completed
as soon as reasonably practicable, not to exceed six months of the discovery of
such vulnerabilities.
Nothing in this Section 3.1(b) limits any rights of JPMC to conduct any audits,
assessments, scans or the like pursuant to this Agreement or the applicable
Schedule. If Supplier does not respond timely to the above obligations, as
determined by JPMC, JPMC may perform such audits, assessments, scans and the
like, and Supplier will promptly reimburse JPMC for all reasonable costs
associated with its efforts.

3.2    Delivery.
(a)    Supplier will deliver or provide access to each Deliverable and
Documentation to be provided under any Schedule to JPMC or the applicable
Recipient(s) in the quantities, on the date(s) and/or to the place(s) specified
in that Schedule, and, if so provided in the applicable Schedule, install each
Deliverable at JPMC or Recipient, in the quantities, at the locations and on or
before the dates specified in the applicable Schedule. If Supplier fails to do
so, JPMC may, at its option: (a) extend the required date and receive from
Supplier, as liquidated damages and not as a penalty, the late delivery discount
set forth in the applicable Schedule, or (b) terminate the applicable
Schedule(s), in whole or in part, and receive from Supplier a refund of all
amounts paid to Supplier relative to the late Deliverable.



3.3    Postponement.
(a)    JPMC may at any time, upon notice to Supplier, postpone Supplier’s
scheduled provision of any Deliverable(s). This notice will specify the
commencement and estimated duration of the postponement. Upon receiving the
notice of postponement, Supplier will implement the postponement and, during the
period of postponement, properly care for and protect all Deliverables in
progress. JPMC may withdraw any postponement by notice to Supplier, in which
case Supplier will resume its provision of the Deliverables after a reasonable
resumption period.



3.4    Training.




Page 13

--------------------------------------------------------------------------------





(a)    Training (if any) to be provided by Supplier with respect to the
Deliverables will be specified in the applicable Schedule.



4.    TESTING, CORRECTION AND ACCEPTANCE.
(a)    Each Deliverable will be subject to acceptance by JPMC as follows:



4.2    Acceptance Testing.
(a)    After a Deliverable has been delivered, installed and configured and is
ready for production in accordance with Section 3.2, JPMC will have 45 days (or
another time period as may be agreed in writing by the parties in the applicable
Schedule) (the “Acceptance Testing Period”) to verify that the Deliverable is in
Compliance. Supplier will provide all reasonable assistance to JPMC or Recipient
in connection with this testing.



4.3    Correction.
(a)    If, during the Acceptance Testing Period, JPMC or a Recipient finds that
a Deliverable is not in Compliance, JPMC will describe to Supplier in reasonable
detail why the Deliverable is not in Compliance. Within five Business Days (or
another time period as may be agreed in writing by the parties in the applicable
Schedule) after receipt of that description (the “Correction Period”), Supplier
will, at no additional cost to JPMC, render the Deliverable in Compliance. If
Supplier fails to render the Deliverable in Compliance within the Correction
Period, JPMC may (a) extend the Correction Period; or (b) terminate the
applicable Schedule, in whole or in part, for material breach immediately by
notice and obtain from Supplier a full refund of all amounts paid by JPMC under
the applicable Schedule(s).



4.4    Acceptance.
(a)
Notice of Acceptance.

If JPMC determines that a Deliverable is in Compliance, JPMC will notify
Supplier that the Deliverable has been accepted (“Acceptance” or “Accepted”).
Acceptance will be implied: (i) if Supplier gives JPMC notice after the
Acceptance Testing Period requesting JPMC provide a formal notice of Acceptance
and JPMC fails to respond within five Business Days; or (ii) if JPMC puts the
Deliverable into full production for 15 Business Days. Acceptance will not be
implied from any other event. Thus, for example, Acceptance will not be implied
if JPMC uses the Deliverable in limited production, authorizes work on
subsequent Deliverables, or makes a milestone payment.
(b)
Component Deliverables.

If a Deliverable (a “Component Deliverable”) is to be integrated with another
Deliverable (which may be an enhancement) (an “Integrated Deliverable”), JPMC’s
Acceptance of the Component Deliverable will be not final until Supplier
successfully integrates the Component Deliverable with the Integrated
Deliverable and JPMC Accepts those Integrated Deliverables. For example, if
Supplier is to provide a system consisting of multiple modules, JPMC’s
Acceptance of




Page 14

--------------------------------------------------------------------------------





any individual module will not be final until JPMC Accepts all of the modules
integrated together as a complete system.
(c)
No Waiver.

Acceptance does not waive any of JPMC’s rights to warranty and maintenance
service for the Deliverable, even if JPMC knows of the problems prior to
Acceptance.



4.5    Quiet Enjoyment.
(a)    Upon Acceptance, Supplier will not disturb JPMC’s or Recipient’s quiet
enjoyment of the Deliverables.



5.    COMPENSATION.

5.1    Invoices.
(a)Supplier will invoice JPMC for the fees and expenses, if any, due and owing
under each Schedule in accordance with the JPMC Supplier Invoicing Guidelines (a
current copy of which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm or
is otherwise available from JPMC upon request) and the terms set forth in the
applicable Schedule. Supplier will invoice JPMC only for Deliverables Accepted
prior to the invoice date and, if applicable, only for hours spent actually
performing authorized services for JPMC. If a Schedule specifically states that
no Acceptance is required in connection with the performance of the services and
no time frame for invoice is specified, then Supplier will invoice JPMC within
30 days following the completion of all related services under that Schedule.
Each invoice will be in a form acceptable to JPMC, including, if applicable,
electronic (e.g., “Procure to Pay”). Each invoice will provide enough detailed
information, including identification of charges that are and are not subject to
taxation, to allow JPMC to verify all fees and expenses and to satisfy JPMC
internal accounting requirements as may be described in the applicable Schedule.
At a minimum, each invoice will include the following:


(a)
General.

All invoices will identify: (i) the applicable Schedule and Agreement numbers,
(ii) the applicable purchase order number (if any), (iii) dates when each
Deliverable was provided and, if applicable, (iv) the taxing jurisdiction(s) in
which each Deliverable was provided.
(b)
Invoices for Licensed or Purchased Goods.

Invoices for licensed or purchased goods will also include: (i) the name and
description of the good, (ii) the part number or other identifier of the good,
(iii) the quantity of Deliverables being licensed or purchased, (iv) the unit
price for the good, (v) if applicable, the level of discount being applied and
(vi) the total dollar amount owed.
(c)
Invoices for Services.





Page 15

--------------------------------------------------------------------------------





Invoices for services and maintenance will also include, if applicable: (i) a
brief description of the services provided, (ii) the quantity of hours worked,
(iii) the names and hourly rates of each individual performing the services,
(iv) the tasks performed, (v) the dates of performance, (vi) the service code
number or other identifier for the services (if any) and (vii) the total dollar
amount owed.
(d)
Address.

Unless otherwise specified by JPMC, Supplier will send all invoices to the
address specified in the applicable Schedule.



5.2    Prices, Rates and Payments.
(a)    The prices and rates for the Deliverables will be as set forth in the
applicable Schedule. All payments will be made in U.S. Dollars. JPMC will pay
all undisputed amounts on each invoice within 60 days after JPMC’s receipt of an
accurate invoice, i.e., an invoice showing only undisputed amounts, provided
however, JPMC may take a two percent discount off any amounts due under any
accurate invoice as long as JPMC pays within 10 Business Days of receipt of the
invoice. JPMC will have no obligation to pay any charges and expenses that
Supplier fails to invoice to JPMC within 120 days after the charges or expenses
were incurred.



5.3    Rate Changes and Most Favored Customer.
(a)
Rate Changes.

The rates and prices provided under any Schedule will not be increased by
Supplier during the Schedule Term. For any renewal terms, rates and prices will
not be increased by Supplier more than once annually and by more than the lower
of: (i) cumulative rise in CPI; (ii) the percentage increase in the rates or
prices generally charged by Supplier; or (iii) three percent. The term “CPI”
means the Consumer Price Index for All Urban Consumers for the US City Average
for all Items, 1982-1984 Equal 100 Base, as reported by the US Department of
Labor’s Bureau of Labor Statistics. In the event that the CPI decreases, then
the rates and prices will be decreased by Supplier in accordance with the
cumulative decline in CPI.
(b)
Most Favored Customer.

[intentionally omitted]



5.4    Expenses.
(a)    Only when agreed to in the applicable Schedule will JPMC pay reasonable
and actual (meaning without mark-up or administrative fee), pre-approved in
writing travel and communications expenses (for which Supplier can provide
receipts) incurred by Supplier to perform services under this Agreement and only
in accordance with the JPMorgan Chase Supplier Travel Policy (a current copy of
which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm or
is otherwise available from JPMC upon request). For the avoidance of doubt, JPMC
will benefit from any rebates provided to Supplier by the travel and




Page 16

--------------------------------------------------------------------------------





communications service providers regardless of whether they are reflected on the
receipts or are applied at some other time. If JPMC reimburses for meals or
entertainment costs incurred by Supplier, any Internal Revenue Code Section 274
limitation on deductibility of the costs will be assumed by Supplier, not JPMC.



5.5    Credits.
(a)    Any credits due to JPMC will be applied on the next invoice for the
applicable Schedule against amounts then due and owing, unless such invoice will
be issued more than 180 days from the credits’ accrual in which case Supplier
will pay the credit amount directly to JPMC. If any credit is due to JPMC after
the termination or expiration of the applicable Schedule, Supplier will pay the
amount of the credit to JPMC within 30 days after such termination or
expiration. All credits will be credited or paid in U.S. Dollars only.



5.6    Right to Set Off.
(a)    JPMC will have the right to set off amounts owed by Supplier or any of
Supplier’s Affiliates to JPMorgan Chase & Co. against amounts payable under this
Agreement.



5.7    Invoice Disputes.
(a)    In the event of a good faith dispute with regard to one or more item(s)
appearing on an invoice, JPMC may withhold the disputed amount while the parties
attempt to resolve the dispute in accordance with Section 18. JPMC’s withholding
of that payment prior to resolution of the dispute will not constitute a breach
of this Agreement or be grounds for Supplier to suspend its provision of
Deliverables.



5.8    Taxes.
(a)
Supplier will be responsible for any sales, service, value-added, use, excise,
consumption and any other taxes and duties on the goods or services it purchases
or consumes or uses in providing the Deliverables, including taxes imposed on
Supplier’s acquisition or use of such goods or services.

(b)
Unless JPMC provides Supplier with a valid and applicable exemption certificate,
within a commercially reasonable time, JPMC will reimburse Supplier for sales,
use, excise, services, consumption and other taxes or duties (excluding
value-added tax and analogous taxes which are addressed in subsection (c) below)
that Supplier is permitted or required to collect from JPMC and which are
assessed on the purchase, license and/or supply of Deliverables and for which
Supplier invoices JPMC before the expiration of the later of the applicable
JPMC’s or Supplier’s statutory period for assessment of deficiencies as long as
the parties comply with the notification requirements in subsection (j) below.
JPMC will not be responsible for any penalties related to the tax obligations of
Supplier unless: (i) such penalties accrue solely based on the actions or





Page 17

--------------------------------------------------------------------------------





inactions of JPMC and (ii) JPMC had received reasonable prior written notice
from Supplier that the actions or inactions of JPMC will be the sole basis for
such. Supplier will be responsible for remitting applicable taxes. If JPMC
should pay any tax to Supplier and if it is later held that that tax was not
due, Supplier will refund the amount paid to JPMC, together with all related
interest paid by the applicable taxing authority.
(c)
Except as otherwise provided in this Section 5.8, JPMC will be responsible for
self-assessing any value-added taxes that are due on the provision of services
to JPMC by Supplier, its agents, representatives or subcontractor, or the
charges for such services (including the reimbursement of expenses if any). If a
value-added tax is later assessed against Supplier on the provision of services
however levied or assessed unless the assessment of value-added tax is due to a
change in applicable Law, Supplier will be responsible for such value-added tax.
If the assessment is due to a change in applicable Law, both parties will
negotiate in good faith and agree on a commercial resolution to this issue to
their mutual satisfaction. Failing an agreement between the parties on such
adjustment, JPMC reserves the right to terminate the affected Schedule without
penalty.

(d)
    

(i)
When services are specifically identified in a Schedule as being liable to
value-added taxes, Supplier will be responsible for levying such taxes on the
provision of the services and JPMC will be responsible for paying said taxes in
addition to the consideration payable subject to notification requirements on
audit in subsection (j) below.

(ii)
When a Schedule involves the delivery of goods to a JPMC location in a country
which imposes a value-added tax or analogous tax, unless JPMC specifically
accepts in the Schedule responsibility for self-assessing such tax on the supply
of the goods, Supplier will be responsible for levying such taxes on the
provision of the goods and JPMC will be responsible for paying said taxes in
addition to the consideration payable subject to notification requirements on
audit in subsection (j) below.

(iii)
If JPMC should pay to Supplier an amount by way of value-added tax (or analogous
tax) and if it is later held that such tax was not due, Supplier will refund the
amount paid to JPMC, together with all related interest paid by the applicable
taxing authority.

(e)
JPMC and Supplier (for itself and its agents, representatives and
subcontractors) will each bear sole responsibility for all taxes, assessments
and other real property related levies on its owned or leased real property,
personal property (including software), franchise and privilege taxes on its
business, and taxes based on its net income or gross receipts. A party’s
personnel will not be considered employees of the other party by reason of their
provision or acceptance of Deliverables under this Agreement and each party will
bear sole responsibility for all payroll and employment taxes relating to their
own personnel.

(f)
Any additional taxes assessed on Supplier’s provision of goods or services
resulting from Supplier’s change in location originally contemplated pursuant to
the Schedule or





Page 18

--------------------------------------------------------------------------------





which results from the relocation or redirection of the delivery including
temporary storage, of such goods or services, either of which is made solely for
Supplier’s convenience, will be paid by Supplier.
(g)
JPMC may deduct withholding taxes, if any, from payments to Supplier where
required under applicable Law and will provide to Supplier any documentation
required to be provided to Supplier under applicable Law. JPMC will, at
Supplier’s written request, provide Supplier with appropriate receipts for any
taxes so withheld to the extent that JPMC has received such receipts from the
applicable taxing authority.

(h)
JPMC and Supplier will cooperate to segregate the charges and fees payable
hereunder into taxable and nontaxable categories. Where taxable and nontaxable
items must be separated on the Supplier’s invoice, as required by applicable
Law, to support the taxable and nontaxable classification, Supplier will so
separately state the portion of the goods or services and associated charges and
fees which are (i) subject to sales, use, value-added or excise taxes, and
(ii) not subject to any sales, use, value-added or excise taxes. Supplier’s
invoice will state the total amount of sales, use, value-added or excise taxes
applicable to the transaction that Supplier is collecting from JPMC for taxable
items.

(i)
If applicable, for all goods or services delivered, installed and/or performed,
as the case may be, at certain JPMC locations described in the letter from the
New York City Industrial Development Agency (“IDA”), as may be amended and
restated, known as the Letter Of Authorization For Sales Tax Exemption (a
current copy of which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm or
is otherwise available from JPMC upon request.). JPMC will be deemed to have
ordered such goods or services in its own name as agent for the IDA for the
purposes of qualifying for exemption from New York State and New York City sales
and use taxes.

(j)
JPMC and Supplier will reasonably cooperate to more accurately determine each
party’s tax liability for transaction taxes incurred as a result of this
Agreement. JPMC and Supplier will provide and make available to the other party
any certificates or information reasonably requested by such other party. If
Supplier comes under audit by any taxing authorities and an audit issue arises
that would create liability for JPMC in connection with this Agreement, then
Supplier will notify JPMC of such audit issue in accordance with Section 2.2 to
allow JPMC to assist in challenging the potential assessment. If notice is not
provided to JPMC, Supplier forfeits its ability to collect from JPMC any audit
assessments and then Supplier becomes liable for the audit assessment. If either
party is assessed a deficiency for taxes, which are the responsibility of the
other party pursuant to this Agreement, the assessed party will make a
reasonable effort to notify the responsible party of such assessment. Each party
also will have the right to challenge the imposition of taxes for which it is
financially responsible under this Agreement or if necessary, to request the
other party to challenge the imposition of such taxes. If either party requests
the other party to challenge the imposition of any tax, such request will not be
unreasonably denied, providing that the requesting party will be responsible for
all fines, penalties, interest, additions to taxes or similar liabilities
imposed in connection therewith plus any legal fees and other expenses related
to such challenge.





Page 19

--------------------------------------------------------------------------------





Each party will be entitled to any tax refunds or rebates granted, including any
interest paid thereon, to the extent such refunds or rebates are of taxes that
were paid by it.
(k)
For the purposes of value-added tax and analogous taxes in subsection (d) above,
the term “goods” will mean tangible movable property provided by Supplier to
JPMC, legal title to which passes from Supplier to JPMC, and the term “services”
includes goods provided by Supplier to JPMC without title passing to JPMC.




5.9    Records.
(a)    Supplier will keep and maintain complete and accurate accounting records
in accordance with United States generally accepted accounting principles
consistently applied, to support and document all amounts payable to Supplier
under any Schedule. Supplier shall not incorporate any JPMC Data into its
business records unless expressly set forth in the applicable Schedule.



6.    SERVICES TERMS.

6.1    Performance of Services.
(a)    Supplier will provide the services described in each Schedule (the
“Services”) in accordance with this Agreement and that Schedule. The location at
or from which Supplier will provide the Services, whether owned or operated by
Supplier or any Supplier Personnel, (the “Service Location”), will be identified
in the applicable Schedule. Supplier will not change any Service Location
without JPMC’s prior written consent, whether the proposed new Service Location
is within or outside the jurisdiction of the then-current Service Location. If a
Schedule describes Services in a general or summary manner, the Services will
include not only services specifically described but also those that are an
inherent, necessary or a customary part of those services.



6.2    Electronic Schedule Process for Services.
(a)    The terms specified in a Schedule for the performance of Services may be
subject to an electronic process whereby the parties will enter into Schedules
electronically by the exchange and acceptance of online documentation
(“Electronic Schedule Process”). Pursuant to the Electronic Signatures in Global
and National Commerce Act, 15 U.S.C. §§7001-3 to 7031, the parties’ exchange and
acceptance of online documentation will constitute electronic signatures which
have the same legal validity as the parties’ paper signatures would have if the
Schedule were signed in hard copy form. Supplier will read and review the
content of all screenshots and other online information pertinent to a Schedule
presented by JPMC to Supplier online (“Electronic Schedule”) before assenting
electronically to perform the Services. In order to signify assent by electronic
signature to the terms for performance of Services specified in an Electronic
Schedule, Supplier’s authorized employee already identified as logged into the
Electronic Schedule Process will click the designated “Accept” button for the
box containing the following Electronic Schedule Process acceptance language:






Page 20

--------------------------------------------------------------------------------





(b)    “I have read the terms of the JPMorgan Chase Electronic Schedule and on
behalf of Supplier, I hereby accept these terms and conditions for the Services
to be performed.”


(c)    Any signature required in Section 20.13 may be in electronic form if
through the Electronic Schedule Process described in this Section 6.2.



6.3    Timing of Services.
(a)    Supplier will begin providing the Services on the date specified in the
applicable Schedule. If the Schedule does not specify a start date, Supplier
will begin providing the Services on the effective date of the applicable
Schedule. Notwithstanding the foregoing, JPMC acknowledges that not all aspects
of the Services will be provided beginning on the effective date of the
applicable Schedule unless the Schedule specifically states that all aspects of
the Services will be provided beginning on the effective date of the applicable
Schedule. Supplier will complete the Services on the date(s) specified in the
Schedule. If the Schedule does not specify completion date(s), Supplier will
complete the Services in a timely manner.



6.4    Materials, Facilities and Assistance for Performance of Services.
(a)    Supplier will provide all necessary equipment and related materials,
including specialized equipment and the like, to perform the Services and
neither JPMC nor any Recipient will be required to provide any work space,
equipment, materials, training, supervision or other assistance in connection
with the Services.
(b)    

6.5    New Services.
(a)
Definition of New Services.

“New Services” are services that are materially different from or in addition to
the Services described in outstanding Schedules. JPMC may ask Supplier to
provide New Services from time to time.
(b)
Request; Authorization of New Services.

Within a commercially reasonable amount of time after receiving JPMC’s request,
Supplier will provide JPMC with a written proposal for the New Services,
including a detailed description of the cost, scope, and requirements for such
New Services and any effect on the Services described in outstanding Schedules.
Supplier will not begin providing, and JPMC will have no liability for, any New
Services unless and until the parties have executed a written amendment to the
applicable Schedule or a new Schedule for the New Services.
(c)
Cost.

Other than approved costs relating to any pre-approved New Services, JPMC will
not be liable for any costs associated with any modifications, enhancements, or
replacements of or to the Services.






Page 21

--------------------------------------------------------------------------------






6.6    Pre-Engagement Screening; Drug Testing; Background Checks of Supplier
Personnel.
(a)
As a participant in a highly regulated industry, JPMC has certain requirements
(as may be amended from time to time by JPMC, the “JPMC Requirements”) that will
apply to Designated Supplier Personnel. There are two types of Designated
Supplier Personnel: Category I Designated Supplier Personnel and Category II
Designated Supplier Personnel. Category I Designated Supplier Personnel and
Category II Designated Supplier Personnel are collectively referred to as
“Designated Supplier Personnel”. Supplier represents, warrants and covenants
that it will not assign any Designated Supplier Personnel to JPMC if such person
has been convicted of, pled guilty or no contest to, or participated in a
pre-trial diversion program for felony or multiple misdemeanor offenses
involving crimes of dishonesty or breach of trust including theft; money
laundering; embezzlement; or the manufacture, sale, distribution of, or
trafficking in controlled substances; or criminal conspiracy. Supplier will
comply with all JPMC Requirements (where permitted by applicable Law) and agrees
that all assignments of Designated Supplier Personnel made pursuant to this
Agreement or any applicable Schedule will be made in accordance with the JPMC
Requirements.

(b)
“Category I Designated Supplier Personnel” are: (i) Supplier Personnel that are
assigned to provide Services on-site at a JPMorgan Chase & Co. location and that
will receive a JPMorgan Chase & Co. identification access badge; or
(ii) Supplier Personnel that have access to networks or systems of JPMorgan
Chase & Co. whether such Supplier Personnel are working on-site at a JPMorgan
Chase & Co. location or off-site.

(c)
With respect to all Category I Designated Supplier Personnel, Supplier will
comply, and cause the Category I Designated Supplier Personnel to comply, with
JPMC’s Minimum Control Requirements-Contingent Labor (a current copy of which is
located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request), as well as any procedures set
forth in the applicable Schedule.

(d)
“Category II Designated Supplier Personnel” are Supplier Personnel who, as part
of the Services, have access to JPMC Data or customer property (tangible or
intangible).

(e)
If, at any time, JPMC determines, in its sole discretion, that any Category II
Designated Supplier Personnel has or will have access to any highly sensitive
JPMC Data, JPMC may, upon notice to Supplier convert the relevant Category II
Designated Supplier Personnel to Category I Designated Supplier Personnel and
the JPMC Requirements for Category I Designated Supplier Personnel specified in
Section (g) below will apply as of the date of Supplier’s receipt of such notice
from JPMC, Supplier having a reasonable period of time to comply with JPMC
Requirements.

(f)
Any Designated Supplier Personnel who do not successfully meet or comply with
any of the then-current JPMC Requirements will not be assigned, or if
applicable, will not continue in an assignment, to provide Services to JPMC and
Supplier will promptly replace such Designated Supplier Personnel at no
additional charge to JPMC; provided, however, such failure to meet or comply
with any of the applicable JPMC Requirements





Page 22

--------------------------------------------------------------------------------





will not affect such individual’s eligibility for employment with Supplier or
any Supplier subcontractor, as the case may be.
(g)
The JPMC Requirements require that on or before the first day of the assignment,
all Category I Designated Supplier Personnel:

(i)
Submit to pre-engagement screening in accordance with the then-current JPMC
Pre-Engagement Screening Process Guide (a current copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request), all at JPMC’s sole cost and
expense;

(ii)
Submit to and successfully pass a drug test (administered by Supplier or a third
party hired by Supplier, in each case at Supplier’s sole cost and expense) that
complies with the then-current JPMC Drug Testing Policy (a current copy of which
is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request);

(iii)
Agree to have his/her photograph taken; and

(iv)
Agree to complete privacy and data protection training, subject to local
employment law, as required and as defined by the JPMC line of business or
corporate group engaging the Category I Designated Supplier Personnel.

(h)
The JPMC Requirements require that on or before the first day of the assignment,
all Category II Designated Supplier Personnel:

(i)
Will have been submitted to and passed a background check (including criminal
background checks) conducted by Supplier or a third party vendor contracted by
Supplier (“Supplier Background Checks”). As between Supplier and JPMC, Supplier
is solely responsible for all expenses associated with such Supplier Background
Checks. Upon request, Supplier will provide JPMC with the written policies and
procedures governing such Supplier Background Checks. The Supplier Background
Checks will, if permitted by law, at a minimum, meet the national standards for
employment screening as set forth in the Federal Fair Credit Reporting Act
(FCRA), as updated from time to time and include, at a minimum, a certification
of county, state & federal criminal records, national criminal database records,
international criminal records searches, social security number validation, and
OFAC and other prohibited parties searches. In the event of a conflict between
the FCRA and any state law (including state labor codes and guidelines), the
more thorough requirements will govern. Supplier will not provide the detailed
results of the Supplier Background Checks to JPMC. No less than quarterly,
Supplier will review the roster of current Category II Designated Supplier
Personnel and ensure that each one passed the Supplier Background Checks.

(ii)
Will complete privacy and data protection training applicable to obligations
under this Agreement. Supplier will maintain an outline of the training topics
that were included in the Supplier training, ensure that the topics align to





Page 23

--------------------------------------------------------------------------------





obligations under this Agreement and applicable Schedule, and make the outline
available to JPMC upon written request. Upon request, Supplier will provide the
names of Supplier Personnel who completed the training and the training dates.

6.7    Right of Supplier Personnel to Work in a Country.
(a)    For Services performed within a given country, Supplier will assign only
Supplier Personnel who are either citizens of that country or legally eligible
to work there. Supplier represents and warrants that it has complied and will
comply with the immigration Laws of the countries in which the Services are
performed.



6.8    Replacement of Supplier Personnel.
(a)
If JPMC or Recipient determines that the continued assignment to JPMC’s account
of any Supplier Personnel is not in the best interests of JPMC, JPMC may request
in writing that the individual be replaced. Within 24 hours after Supplier’s
receipt of that request, Supplier will remove that individual from JPMC’s
account and all JPMorgan Chase & Co. facilities and within five days replace
that individual with Supplier Personnel of suitable ability and qualifications
at no additional cost to JPMC. JPMC will not be invoiced for any work performed
by that individual if JPMC’s request for removal and replacement of that
individual is made within the first 10 Business Days of that individual’s
assignment to JPMC’s account. Additionally, JPMC shall not be obligated to pay
for any time that replacement Supplier Personnel spend performing Services until
such time as the replacement Supplier Personnel have reached the level of
proficiency required to effectively perform their required roles as JPMC
determines in its sole and reasonable discretion.

(b)
Supplier agrees to notify JPMC immediately in the event that any Designated
Supplier Personnel ceases to work on behalf of Supplier with respect to the
provision of the Services. Supplier's notice will contain the name of the
Designated Supplier Personnel, the date of the cessation of the Services by such
Designated Supplier Personnel, the JPMC Standard or Global Identification
Number, as the case may be, for such Designated Supplier Personnel, if
applicable, information with respect to the systems, if any, to which such
Designated Supplier Personnel had access, and a list of all JPMC property,
assets and equipment, if any, held by such Supplier Personnel (“JPMC Returnable
Property”). Supplier will collect and secure all JPMC Returnable Property and
will promptly return it to JPMC together with any identification cards, secure
tokens and other access or status authorizations issued to such Personnel, or to
Supplier for use by such Supplier Personnel. All notices pursuant to this
Section (b) will be given as provided in this Agreement unless otherwise
specified in the applicable Schedule.




6.9    Compliance with Procedures in Performance of Services.
(a)    Supplier will, and will ensure that the Supplier Personnel will:
(a) while visiting or accessing JPMorgan Chase & Co.’s or any Recipient’s
facilities, comply with JPMorgan Chase




Page 24

--------------------------------------------------------------------------------





& Co.’s or any Recipient’s then-current safety and security procedures,
including pre-screening requirements, and other rules and regulations applicable
to JPMorgan Chase & Co. or Recipient personnel at those facilities, (b) comply
with all reasonable requests of JPMorgan Chase & Co. or Recipient personnel, as
applicable, pertaining to personal and professional conduct, including Supplier
Personnel training requirements, (c) comply with JPMorgan Chase & Co.’s Supplier
Code of Conduct, a current copy of which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm or
is otherwise available from JPMC upon request, and (d) otherwise conduct
themselves in an ethical, professional and businesslike manner. Supplier will
provide Supplier Personnel with adequate training regarding JPMorgan Chase & Co.
Supplier Code of Conduct, compliance with applicable Laws and the proper
provision (including as may be otherwise described in this Agreement or the
applicable Schedule) of Services and other Deliverables. If JPMC so requests,
based on a reasonable belief that any Supplier Personnel has breached any of the
foregoing obligations, Supplier will immediately, within 24 hours, remove any
such Supplier Personnel from performing Services to JPMC.



6.10    Services Warranty.
(a)    In addition to the other warranties given by Supplier, Supplier
represents and warrants that it will perform the Services: (a) in a good,
timely, efficient, professional and workmanlike manner using then-current
technology, (b) using Supplier Personnel who are fully familiar with the
technology, processes and procedures to be used to deliver the Services,
(c) with at least the degrees of accuracy, quality, efficiency, completeness,
timeliness and responsiveness as are equal to or higher than the accepted
industry standards applicable to the performance of the same or similar services
and (d) in Compliance and in accordance with the provisions of this Agreement
and the applicable Schedule(s). In addition to any other reporting requirements
under this Agreement or the applicable Schedule, Supplier will immediately
report to JPMC any disruption of service that will have a material adverse
effect on JPMC, the Services or JPMC’s receipt of the full benefit of the
Services. If Supplier breaches this warranty, Supplier will promptly correct or
cause the correction of the deficiencies giving rise to the breach without
charge. If any breach prevents or substantially interferes with JPMorgan Chase &
Co.’s or any Recipient’s ability to conduct its business, Supplier will use
diligent efforts to correct the deficiency within 24 hours after Supplier learns
of the deficiency (or such other correction period as may be set forth in the
applicable Schedule).



6.11    Intellectual Property Rights in Work Product Developed as a Result of
Services.
(a)
Definition of Works.

The term “Works” means any of the following in any form or media: (i) formulae,
algorithms, processes, procedures and methods; (ii) designs, ideas, concepts,
research, discoveries, inventions (whether or not patentable or reduced to
practice) and invention disclosures; (iii) know-how, trade secrets and
proprietary information and methodologies; (iv) technology; (v) computer
software (in both object and source code form); (vi) databases;
(vii) expressions, works and factual and other compilations; (viii) protocols
and specifications; (ix) visual, audio and audiovisual works (including art,
illustrations, graphics, images, music, sound effects, recordings, lyrics,
narration, text, animation, characters, designs and all other audio, visual,
audiovisual and textual content);




Page 25

--------------------------------------------------------------------------------





(x) records of each of the foregoing, including documentation, design documents
and analyses, studies, programming tools, plans, models, flow charts, reports,
letters, memoranda and drawings; (xi) marketing and promotional programs, and
(xii) any other tangible results of the Services.
(b)
Ownership of Outside Materials.

Supplier and its licensors will retain ownership of all Works developed or
acquired by Supplier prior to the Effective Date or independently from the
performance of the Services, together with all related Intellectual Property
Rights (“Outside Materials”).
(c)
Ownership of Developed Works.

JPMC will own exclusively all Works (excluding Outside Materials) developed, in
whole or in part, by or on behalf of Supplier for JPMC or Recipient pursuant to
a Schedule together with all related Intellectual Property Rights throughout the
world (“Developed Works”). Supplier will and hereby does, without further
consideration, assign to JPMC any and all right, title or interest that Supplier
may now or hereafter possess in or to the Developed Works. To the fullest extent
permissible by applicable Law, all copyrightable aspects of the Developed Works
will be considered “works made for hire” (as that term is used in Section 101 of
the U.S. Copyright Act, as amended).
(d)
Incomplete Developed Works.

Partial or incomplete versions of Developed Works will be deemed Developed
Works. Upon JPMC’s request or upon termination of any Schedule, Supplier will
provide to JPMC immediately the then-current version of any Developed Works in
the possession of Supplier or any Supplier Personnel.
(e)
Further Assurances to Perfect Ownership.

Supplier will execute and deliver all documents and provide all testimony
reasonably requested by JPMC to register and enforce Intellectual Property
Rights in the Developed Works solely in the name of JPMC. Supplier irrevocably
designates and appoints JPMC its agent and attorney-in-fact to act for and on
its behalf to execute, register and file any applications, and to do all other
lawfully permitted acts, to further the registration, prosecution, issuance and
enforcements of the Intellectual Property Rights in the Developed Works with the
same legal force and effect as if executed, registered and filed by Supplier.
(f)
Outside Materials.

(i)
License of Outside Materials.

Supplier hereby grants to JPMorgan Chase & Co. and each Recipient (and their
respective successors and assigns) (each, a “Licensed Person”) a perpetual,
irrevocable, fully-paid up, royalty-free, non-exclusive right and license to all
Intellectual Property Rights in all Outside Materials that Supplier embeds in or
otherwise provides with any Developed Works to the extent required to fully and
completely use and enjoy the Services and the Developed Works. The parties
acknowledge and agree that the foregoing right and license includes the right
for each Licensed Person to: (A) use, copy, modify, develop derivative works,
sublicense, distribute, display and perform the Outside Materials, (B) designate
third parties to exercise those rights and licenses on behalf of any Licensed
Persons, and (C) sublicense, transfer or assign its right and license in
connection with any assignment of the copyright in the associated Developed
Works.




Page 26

--------------------------------------------------------------------------------







(ii)
Consent Required for Use of Third Party Works.

Supplier will not provide to any Licensed Person: (A) any Works other than those
for which Supplier has the right to grant the rights and licenses contained in
subsection (i) above, or (B) any Developed Works that would require any Licensed
Person to use any Intellectual Property Rights other than those licensed in
subsection (i) above without the prior written consent of JPMC.


(g)
Survival.

The provisions of Section 6.11 will survive any expiration or termination of
this Agreement or any Schedule.



6.12    Competitive Advantage as a Result of Services.
[intentionally omitted]



6.13    Key Personnel.
(a)
All Supplier Personnel designated in the applicable Schedule as “key” (“Key
Personnel”) will have sufficient knowledge and authority within the Supplier
organization to ensure that Supplier will be responsive to JPMC’s reasonable
requests.

(b)
Before assigning an individual to a Key Personnel position, as an initial
assignment or as a replacement, Supplier will provide JPMC with any information
regarding the individual (including a resume) that may be reasonably requested
by JPMC. Supplier will only assign an individual who is approved by JPMC, in its
sole discretion, to a Key Personnel position.

(c)
Supplier will use commercially reasonable efforts to prevent the reassignment or
replacement of, any of the Key Personnel.

(d)
Supplier will not assign any Key Personnel to provide services which are
substantially similar to the Services provided hereunder for any business or
organization that competes with JPMC without JPMC’s prior consent.




6.14    Disaster Recovery and Business Continuity Plan for Resources Required to
Provide Critical Services.
(a)    Unless Services are identified in a Schedule as “non-critical” to JPMC,
all Services provided are considered critical (“Critical Services”). If the
Services are Critical Services, then throughout the Schedule Term:


(a)
Supplier will maintain a disaster recovery and business continuity plan (a
“DRBCP”) for all technology, operational, financial, human or other resources
required to provide the Services, together with the capacity to execute the
DRBCP, with respect to Supplier’s





Page 27

--------------------------------------------------------------------------------





primary, backup and other Systems, resources and locations, including any
subcontractor systems, resources and locations used for Critical Services. The
DRBCP will, at a minimum, conform to the standards set by the Federal Financial
Institutions Examination Council, if applicable, as well as the requirements set
forth in the applicable Schedule. In addition, the DRBCP will address (to JPMC’s
reasonable satisfaction) planning for pandemic and other circumstances that may
result in material loss of availability of Supplier Personnel. Supplier will
notify JPMC in the event Supplier makes significant changes to its DRBCP. Any
breach of this Section 6.14 will be deemed a material breach of this Agreement.
(b)
Within five days after signing the applicable Schedule and on an annual basis
thereafter, Supplier will provide JPMC with an executive summary of Supplier’s
then-current version of the DRBCP. (If Supplier provided that summary to JPMC
before signing, then within five days after signing, Supplier will provide JPMC
a written confirmation that the DRBCP has not materially changed from that
previously summarized.) Upon request, Supplier will provide Auditors and other
JPMC designees access to the full DRBCP. In connection with each Schedule,
Supplier will revise the DRBCP to adequately address concerns that JPMC raises
from time to time.

(c)
Supplier will perform disaster recovery and business continuity tests at least
annually. Supplier will give JPMC reasonable notice of, and JPMC will be
entitled to participate in, each test. Supplier will provide JPMC a written
description of all DRBCP test results in sufficient detail to allow JPMC to
assess the success of each test. Supplier will also participate and otherwise
cooperate with JPMC, as reasonably requested by JPMC, in connection with JPMC’s
development and testing of JPMC’s own disaster recovery and business continuity
plans, including participating in integrated testing of JPMC’s and Supplier’s
systems and operations.

(d)
Upon the occurrence of any disaster or other event requiring use of the DRBCP,
Supplier will promptly: (i) notify JPMC of the disaster or other event and
(ii) provide JPMC and each Recipient access to the Services in a manner that is
at least equal to the access provided to Supplier’s other customers. If JPMC
determines that Supplier has not complied or cannot comply with the provisions
of this Section 6.14 or implement the DRBCP quickly enough to meet JPMC’s needs,
Supplier will promptly assist and support JPMC in obtaining the Critical
Services from an alternate provider.




6.15    Termination Assistance for Critical Services.
(a)    In addition to the general provisions for termination assistance services
in this Agreement, for all Critical Services, Supplier agrees that:


(a)
Disengagement Plan.

Supplier will, within 90 days after the commencement of Services provide to JPMC
for its approval a draft plan for the disengagement and transfer of the Services
upon the expiration or termination of the Services (upon approval, the
“Disengagement Plan”). Supplier will ensure that the Disengagement Plan:
(i) specifies Supplier Key Personnel and other resources that will be used




Page 28

--------------------------------------------------------------------------------





to perform Termination Assistance Services; (ii) provides an estimate of
incremental fees for the additional resources, if any, required to provide the
Termination Assistance Services; (iii) specifies substantially all things
necessary to efficiently carry out the Termination Assistance Services; and
(iv) sets out a timetable and process for the Termination Assistance Services
that will enable JPMC to have completed disengagement as quickly as reasonably
possible without materially disrupting the quality of the Services and without
limiting Supplier’s obligation to meet any applicable services levels during the
Termination Assistance Period.
Supplier will provide updates to the Disengagement Plan during the Schedule Term
as necessary to take into account changes to the Services and submit the updates
to JPMC for approval. Upon approval the updates will be incorporated into the
Disengagement Plan. For each month during the Schedule Term that Supplier is
late in delivering the Disengagement Plan, Supplier will provide JPMC with a
credit in the amount of the greater of three times the monthly fees for the
Services in the applicable Schedule or the amount set forth in the applicable
Schedule. These credits will be deemed to be price reductions reflecting a
diminution in the value of the Services as a result of the failure to deliver
Disengagement Plan, rather than liquidated damages or a penalty.
(b)
Termination Assistance Services.

“Termination Assistance Services” means (i) the Services to the extent JPMC
requests the Services during the Termination Assistance Period, (ii) Supplier’s
cooperation with JPMC or another supplier designated by JPMC in the transfer of
the Services; and (iii) any other services requested by JPMC in order to
facilitate the transfer of the Services to JPMC or another supplier designated
by JPMC. In addition to the general provisions for termination assistance
service in this Agreement, Supplier will, upon the expiration or termination of
the applicable Schedule, provide the Termination Assistance Services in
accordance with the Disengagement Plan. Except as otherwise set forth in this
Agreement, the Termination Assistance Services will be provided at the
applicable rates set forth in the applicable Schedule(s) or, if the applicable
rates are not set forth in the Schedule(s), at Supplier’s rates then in effect
for like services immediately prior to the expiration or termination of the
applicable Schedule, except to the extent that resources included in the fees
being paid by JPMC to Supplier after expiration or termination of the applicable
Schedule can be used to provide the Termination Assistance Services.
(c)
Termination Assistance Period.

“Termination Assistance Period” (i) means a period of time (not to exceed 9
months) designated by JPMC commencing on the date JPMC delivers to Supplier a
notice of intent to terminate the applicable Schedule, or (ii) where no such
time is so designated, means the period between the effective date of the
termination notice and the 120th day after the effective date of the termination
of the applicable Schedule. In any event, during the Termination Assistance
Period Supplier will provide the Termination Assistance Services in accordance
with this Section 6.15. The quality and level of performance of the Services
during the Termination Assistance Period will not be degraded as compared to the
quality and level of performance of the Services prior to the Termination
Assistance Period. After the expiration of the Termination Assistance Period,
Supplier will (i) answer questions from JPMC regarding the terminated Services
on an “as needed” basis at Supplier’s then standard billing rates and
(ii) deliver to JPMC any remaining JPMC owned reports and documentation relating
to the terminated Services still in Supplier’s possession.






Page 29

--------------------------------------------------------------------------------






6.16    Exit Rights.
(a)    Upon the later to occur of (a) the expiration or termination of the
applicable Schedule or (b) the last day of any Termination Assistance Period
(the “End Date”), (i) the access right, if any, granted to Supplier and Supplier
Personnel to JPMC networks or computing systems will immediately terminate; and
(ii) if and to the extent the applicable Schedule gives JPMC license rights
after the term of the Schedule, Supplier will deliver to JPMC a copy of any
software in the form in use as of the End Date, which JPMC has such rights.



6.17    Supplier Personnel Information.
(a)    Upon the delivery of a notice of intent to terminate the applicable
Schedule or a determination that the Schedule Term will not be renewed, with
respect to the then current Supplier Personnel who are providing Critical
Services (each an “Affected Supplier Personnel”). Supplier will (i) not
terminate, reassign or otherwise remove from providing the Services or
Termination Assistance Services any Affected Supplier Personnel except for a
compelling business reason determined in good faith; and (ii) to the extent not
prohibited by applicable Law, provide JPMC and its designees reasonable access
to the Affected Supplier Personnel to the extent such access does not adversely
impact Supplier’s delivery of the Services or Termination Assistance Services to
JPMC.



6.18    Complaints.
(a)    If Supplier receives any communication from or on behalf of a JPMorgan
Chase & Co. customer indicating a complaint with respect to Supplier’s Services
or other Deliverables, JPMorgan Chase & Co. or any JPMorgan Chase & Co. product
or service (whether or not related to any Services or other Deliverables),
Supplier will report that communication to JPMC and take only such actions as
reasonably requested by JPMC or as set forth in the applicable Schedule with
respect to the reporting and other handling of complaints. Any such
communications will be deemed JPMC Confidential Information. Upon termination of
the applicable Schedule, Supplier’s obligation to report complaints related to
the Supplier’s Services or other Deliverables under that Schedule to JPMC shall
continue for a period of 60 days after the termination effective date, unless a
longer period is specified in the Schedule.



6.19    Quality Control; Incentive-Based Payments.
(a)    In no event will JPMC pay for, or will Supplier be entitled to bill or be
paid for, any Deliverables that do not meet all applicable quality control
standards, requirements and guidelines under the Agreement, set forth in the
applicable Schedule or required of Supplier or JPMC under applicable Law.
Accordingly, no volume-based, time-based or other incentive-based compensation
(to any Supplier Personnel or subcontractor) or related structure will apply
unless the Deliverables meet all applicable quality standards, requirements and
guidelines under applicable Laws and/or JPMC’s guidelines that JPMC identifies
from time to time. Further, Supplier will ensure that no Supplier Personnel are
offered or receive any volume-based or other incentives that may encourage undue
haste or lack of diligence or quality.




Page 30

--------------------------------------------------------------------------------





(b)    

6.20    JPMC Standards.
(a)
JPMC Standards; Revisions.

JPMC has developed standards, procedures, processes and the like that may apply
to the Deliverables (“JPMC Standards”). In providing Deliverables to or on
behalf of JPMC, Supplier will comply with the JPMC Standards set forth in the
applicable Schedule. JPMC may revise the JPMC Standards from time to time, and
such revisions will become effective upon Supplier’s receipt. Supplier will
comply with and implement the revised JPMC Standards within 30 days of receipt
unless otherwise specified by JPMC (e.g., in the revised JPMC Standards or
otherwise agreed in writing by JPMC). Supplier will promptly acknowledge receipt
of a revised JPMC Standard, which acknowledgement shall include the date by
which Supplier will have implemented the revised JPMC Standard. Supplier will
retain the then-current version of the JPMC Standards as part of its records
relating to the applicable Deliverables. Supplier shall also have five Business
Days from receipt to object to any revised JPMC Standard, but only if Supplier
demonstrates in writing that the implementation of that revised JPMC Standard
will have a material effect on the Deliverables or Supplier’s operations in
support of the revised JPMC Standard. JPMC will not be liable for any costs or
expenses incurred by Supplier in connection with the Supplier’s compliance with
and implementation of any revised JPMC Standards unless otherwise expressly
agreed in writing by JPMC.
(b)
New Standards.

“New Standards” are JPMC Standards that are materially different from the JPMC
Standards already set forth in the applicable Schedules. JPMC may ask Supplier
to comply with New Standards from time to time in writing. Supplier will not be
required to comply with a New Standard until the parties have executed a written
amendment to the applicable Schedule or an applicable new Schedule.
(c)
Termination.

If (i) the parties do not promptly (in JPMC’s sole discretion) agree to the
amended or new Schedule, or, (ii) if after such agreement, Supplier fails or
refuses to implement a New Standard, JPMC shall have the right, in its sole
discretion, to terminate the applicable Schedule on 30 days notice. If JPMC
terminates under this section, (i) JPMC will have no obligation to pay any
termination fee or costs, meet any minimum payment requirements, or pay any
penalty, or otherwise be subject to any restriction; and (ii) JPMC will pay
Supplier for any Accepted Deliverables provided prior to the effective date of
termination unless such payment is prohibited by law or subject to any
applicable set-off right.



7.    ASP/PROCESSING SERVICES TERMS.

7.1    General ASP Services.
(a)    The terms set forth in this Section 7 apply when Supplier provides
processing-intensive Services (“ASP Services”) using people, software,
equipment, network resources, data or materials owned or controlled by Supplier
(collectively, the “System”). Unless otherwise stated in the applicable
Schedule, Supplier will provide these ASP Services from facilities owned or
controlled by Supplier.




Page 31

--------------------------------------------------------------------------------








7.2    Set-Up of ASP Services.
(a)    On or before the “Go Live” date specified in the applicable Schedule,
Supplier will complete all tasks required to make the ASP Services accessible to
JPMC and each Recipient, including: (a) implementing in the System any required
interfaces to JPMC systems specified in the applicable Schedule, (b) delivering
to JPMC and each Recipient any proprietary software and related documentation
necessary to access the System to receive the ASP Services, (c) establishing
agreed upon end-to-end processes controlling access to the ASP Services; and
(d) assigning all security access, passwords and user IDs necessary to access
the System to receive the ASP Services (“Access Codes”), and (e) preparing data
designated by JPMC or any Recipient for use on or with the System.



7.3    Access Codes for ASP Services.
(a)    Supplier will permit access to the ASP Services only through the
network(s) and means specified in the applicable Schedule using Access Codes
assigned by Supplier. Supplier will be responsible for assigning, disabling and
otherwise administering Access Codes. Supplier will grant Access Codes to, and
only to, the individuals designated in writing by JPMC’s Relationship Manager
(“Authorized Users”). Supplier will fulfill all access requests, including
requests to remove access, within three days of its receipt of the request.
Supplier will maintain a record of Access Code requests received and actions
taken, including the amount of time it took to fulfill the request, and retain
such record for the term of the applicable Schedule. Supplier will make this
record available to JPMC upon request. Supplier will immediately disable all
Access Codes for, and prevent access to the System by, any individual upon
JPMC’s request. Access Codes will be deemed the Confidential Information of both
parties. When requested by JPMC, Supplier will implement and operate mechanisms
to restrict Authorized User access to the ASP Services so that access can be
gained only from JPMC locations or managed endpoints.



7.4    System Monitoring of ASP Services.
(a)    Supplier will immediately notify JPMC of any actual or reasonably
suspected Security Breach indicating that an individual may have, or intends to,
damage the System or use unauthorized access to the System in a way that would
adversely affect the ASP Services or any Recipient and Supplier will include
with that notice the reasonably expected impact that the breach or access may
have on any JPMC Entity or its customers. In addition, Supplier will permit
JPMorgan Chase & Co. to install agent devices to monitor the System, but in no
event will Supplier be relieved of its obligation to monitor the System
independently.



7.5    Changes to ASP Services.
(a)
Permitted Changes to ASP Services by Supplier.

Supplier may make changes to the ASP Services or System without JPMC’s approval
if those changes do not: (i) increase JPMC’s total cost of receiving the ASP
Services, (ii) require JPMC




Page 32

--------------------------------------------------------------------------------





or any Recipient to change its systems, software, equipment, policies or
procedures, (iii) adversely affect the functionality, interoperability,
performance, reliability, security or resource efficiency of any of the ASP
Services or System, (iv) reduce the scope of the ASP Services, (v) change the
location at or from which Supplier or any permitted subcontractor provides all
or any portion of the ASP Services, or (vi) otherwise breach this Agreement or
any Schedule. If a change to the ASP Services or System may have an effect
described in clauses (i) - (vi) above, Supplier will make that change only after
describing the change and its effects to JPMC in detail and obtaining JPMC’s
prior written approval.
(b)
Improvements to ASP Services Approved by JPMC.

Without additional charge, Supplier will continuously improve the System and the
ASP Services to take advantage of improvements in technology and to provide
additional functionality. Whenever Supplier plans to make an improvement in the
ASP Services available to any of its customers, Supplier will: (i) provide JPMC
a written description of the improvement, the required changes and any likely
effects described in clauses (i) - (vi) of subsection (a) above, (ii) seek
JPMC’s approval, and (iii) if JPMC approves, promptly change the System to make
the improvement available to JPMC. Supplier will make available any improvement
needed to comply with a change in Laws before the applicable Laws require
compliance. Supplier will make such improvements available to JPMC no later than
such improvements are made available to other Supplier customers and, in any
event, as soon as possible.
(c)
Service Locations.

Supplier or its permitted subcontractor will provide the ASP Services solely at
and from the location(s) set forth in the applicable Schedule, unless otherwise
approved in writing by JPMC in accordance with subsection (a) above. If a
Supplier initiated relocation to a new location results in any incremental cost
or expense to JPMC, Supplier will reimburse JPMC for such cost or expense.



7.6    Testing and Scheduling of Changes to ASP Services.
(a)    Before changing the System or the ASP Services, Supplier will verify by
appropriate testing that the System will continue to operate in Compliance and
perform its intended features and functions in a reliable manner after the
change. Supplier will schedule and implement all changes to the ASP Services or
System so as not to: (a) disrupt or adversely impact the business or operations
of JPMC or any Recipient, (b) degrade the ASP Services then being received by
JPMC or any Recipient, or (c) interfere with JPMC’s or any Recipient’s ability
to obtain the full benefit of the ASP Services.



7.7    Support for ASP Services.
(a)
Availability.

Supplier will provide JPMC with unlimited telephone and e-mail support to
resolve questions about the implementation, configuration and use of the ASP
Services and the System. This support will be available 24 hours per day, seven
days per week. Supplier will provide a fully staffed call center on Business
Days, during the hours of 6:00 a.m. to 9:00 p.m. in the time zone where JPMC is
using the ASP Services (the “ASP Support Standard Hours”). Outside of the ASP
Support




Page 33

--------------------------------------------------------------------------------





Standard Hours, telephone support personnel will be accessible by pager and will
respond to JPMC within one hour or as otherwise specified in the applicable
Schedule.
(b)
Service Calls.

JPMC may place requests for support (“ASP Service Calls”) through e-mail,
telephone support or such other electronic system as the parties may agree in a
Schedule. ASP Service Calls may be made by an unlimited number of contacts
designated by JPMC. JPMC will use reasonable efforts to provide all information
that Supplier reasonably requests about each ASP Service Call. Supplier will
maintain a record of all ASP Service Calls and Supplier’s efforts to resolve
problems. Supplier will provide JPMC’s contact with a unique ticket number for
each ASP Service Call. In the event of concurrent ASP Service Calls, JPMC
reserves the right to set the priority for the resolution of the problems.
Supplier will report on the status of any ASP Service Call upon JPMC’s request
and will report monthly on the status of all ASP Service Calls.
(c)
Maintenance of ASP Services.

Supplier will perform such maintenance and repair activities as may be required
to cause the System to be in Compliance (with such changes as may be approved by
JPMC or otherwise permitted under Section 7.5).



7.8    Service Levels.
(a)
Obligation to Meet.

Supplier will perform the ASP Services and operate the System so as to meet or
exceed the required levels of quality, speed, availability, capacity,
reliability or other characteristics of the ASP Services set forth in the
applicable Schedule (“Service Levels”).
(b)
Measurement and Monitoring Tools.

Supplier will, at its cost and expense, implement measurement and monitoring
tools reasonably acceptable to JPMC to measure and report Supplier’s performance
of the ASP Services and operation of the System against the applicable Service
Levels. In addition to any reports required by the applicable Schedule, Supplier
will provide JPMC and its Auditors with access to up-to-date data regarding
Supplier’s performance of the ASP Services and operation of the System against
the applicable Service Levels at no additional charge.
(c)
Root Cause Analysis.

If Supplier fails to meet a Service Level, Supplier will promptly:
(i) investigate the root cause(s) of the failure, (ii) contact JPMC no later
than twelve hours after the failure has occurred to discuss root cause of the
failure, (iii) initiate remedial action to correct the problem and to begin
meeting the Service Level as soon as possible, (iv) advise JPMC of the status of
those remedial efforts at frequent intervals, and (v) provide JPMC with
reasonable evidence that the cause of the failure has been corrected on a
permanent basis.
(d)
Rerunning of ASP Services.





Page 34

--------------------------------------------------------------------------------





Supplier will, without additional charge to JPMC, re-perform any ASP Services
that result in incorrect or incomplete results unless such incorrect or
incomplete results are solely caused by the actions of JPMC.
(e)
Service Credits.

If Supplier fails to meet any Service Level, Supplier will pay JPMC the credits
specified in the applicable Schedule (“Service Credits”). Service Credits will
be deemed to be price reductions reflecting a diminution in the value of the ASP
Services as a result of the failure to meet the Service Level, rather than
liquidated damages or a penalty.



7.9    Grant of License for ASP Services.
(a)    To the extent necessary to receive the ASP Services, during the
applicable Schedule Term, Supplier grants, and represents and warrants that it
has obtained all consents necessary to grant, to JPMC and each Recipient a
worldwide, non-exclusive, fully paid, royalty-free right and license to:
(a) electronically access and use the System, and (b) use and copy all software,
documentation and other materials provided by Supplier to JPMC in connection
with the ASP Services. JPMC may permit Agents to exercise this right and
license.



7.10    Branding/Co-Branding for ASP Services.
(a)    If the Schedule indicates that the System contains or will be marketed or
promoted to JPMC customers with the trademarks, service marks, logos and other
distinctive brand features of JPMorgan Chase & Co. or its licensors (“JPMC
Branding”), then JPMC hereby grants Supplier a worldwide, non-exclusive,
revocable, limited right and license to reproduce, distribute and display the
JPMC Branding solely as necessary to provide the ASP Services, subject to usage
guidelines provided by JPMC. Supplier will take no action that might derogate
from JPMorgan Chase & Co.’s rights in, or the goodwill associated with JPMC
Branding or modify, alter or obfuscate the JPMC Branding or use the JPMC
Branding in a manner that disparages JPMorgan Chase & Co. or its products or
services, or portrays JPMorgan Chase & Co. or its products or services in a
false, competitively adverse or poor light. Supplier will properly attribute and
designate the JPMC Branding as being owned or the property of JPMC, JPMorgan
Chase & Co. or its licensors. Any goodwill generated by Supplier’s use of JPMC
Branding will inure solely to JPMorgan Chase & Co. Supplier will not display any
third party advertising or hyperlinks to third party websites without JPMC’s
prior review and express written approval.



7.11    Use of JPMC Materials in Performance of ASP Services.
(a)    Any goods or other materials provided by JPMC to Supplier in performance
of the ASP Services will remain the sole and exclusive property of JPMC or its
licensors. Supplier will not withhold any JPMC goods or materials as a means of
resolving a dispute. Within 30 days after the termination of this Agreement,
Supplier will return all JPMC goods and materials to JPMC.



7.12    Additional Warranties for ASP Services.




Page 35

--------------------------------------------------------------------------------





(a)    In addition to its other representations and warranties, Supplier
represents and warrants as follows:
(a)
System Performance.

The System will operate in Compliance and in accordance with applicable Laws
throughout the Schedule Term. No information, while transferred through or
stored on the System, will lose accuracy or integrity. All calculations
performed as a result of the ASP Services or System will be accurate and
complete. Supplier will notify JPMC immediately of any errors or omissions, and
correct any errors or omissions promptly.
(b)
System Development.

Supplier will use commercially reasonable efforts to ensure that the System uses
industry-standard software, and will be compatible with commonly used operating
systems and software, including the most recent versions of Microsoft Internet
Explorer, Apple Safari and Mozilla Firefox Web browsers or the applicable client
software and two prior major releases.



7.13    Termination of ASP Services.
(a)    In addition to any other rights of termination provided in this
Agreement, JPMC may terminate the ASP Services for cause, in whole or in part,
by giving Supplier notice if Supplier: (a) commits multiple or repeated breaches
of its obligations under this Agreement or any Schedule, even if individual
breaches are remedied within the applicable cure periods, (b) fails to meet any
Service Level two or more times during any six month rolling period, or
(c) fails to meet a Service Level for seven days or longer without a full
resolution of the problem. Upon termination, JPMC will receive a refund of all
fees paid in advance for ASP Services not yet provided by Supplier.



7.14    Escrow of Source Code for ASP Services.
(a)
Deposit.

Each of Supplier and JPMC agree to be bound by the terms and conditions set
forth in a source code escrow agreement substantially in JPMC’s form of Source
Code Escrow Agreement, a copy of which Supplier hereby acknowledges receipt (the
“Escrow Agreement”). Pursuant to the Escrow Agreement, Supplier will place and
maintain in escrow with the escrow agent named in the Escrow Agreement (the
“Escrow Agent”) two copies of the most recent version of the source code and
object code for the software components of the System (including any updates to
the System); the source code and object code for any software that is
proprietary to Supplier and used in connection with the System, and all related
documentation and all other items, instructions, manuals, software libraries,
program listings and configurations, and flow charts necessary to enable a
reasonably skilled programmer of JPMC to rebuild, maintain, support and enhance
all of the foregoing software and a list of Supplier Personnel responsible for
the maintenance of the software components (collectively, “Source Code”).
Supplier will abide by the provisions of the Escrow Agreement and be responsible
for the prompt payment of the Escrow Agent’s fees.
(b)
Updates.





Page 36

--------------------------------------------------------------------------------





So long as JPMC purchases the ASP Services, Supplier will deliver to the Escrow
Agent, and certify the delivery in writing to JPMC, two copies of the Source
Code at least semi-annually and within 30 days after any change to the Source
Code that affects the ASP Services. Upon reasonable prior notice to Supplier,
JPMC (or its designee) will have the right to review and test the Source Code at
the Escrow Agent’s site, including the right to use to use a third party
technical verification service to verify the integrity of all Source Code
deposits.
(c)
Right to Use Source Code.

A release condition will be deemed to have occurred upon the occurrence of any
of the following (each a “Release Condition”): (i) Supplier has availed itself
of, or been subjected to by any third party, a proceeding in bankruptcy in which
Supplier is the named debtor, (ii) an assignment by Supplier for the benefit of
its creditors, (iii) the appointment of a receiver for Supplier, (iv) any other
proceeding involving Supplier’s insolvency or the protection of, or from,
creditors, and same has not been discharged or terminated without any prejudice
to JPMC’s rights or interests within 30 days; (v) Supplier has ceased its
on-going business operations, or sale or licensing of the ASP Services;
(vi) Supplier has ceased operating in the normal course of business;
(vii) Supplier or its bankruptcy trustee rejecting the Agreement in a bankruptcy
case under the Bankruptcy Code; (viii) this Agreement has not yet been rejected
in a bankruptcy case under the Bankruptcy Code by Supplier or its bankruptcy
trustee, after the commencement of such a case; (ix) intentionally deleted; (x)
intentionally deleted; (xi) intentionally deleted;  (xii) either the following
occur: (A) Supplier’s staff reduction of more than 75% of staff through layoffs,
or (B) Supplier’s failure to continue to maintain the employment of at least 15
employees; (xiii) Supplier’s failure to meet its own financial obligations
(including its “accounts payable” obligations), as evidenced by 75% or more of
Supplier’s undisputed outstanding financial obligations being 150 days (or more)
past due; or (xiv) if any other event or circumstance occurs which demonstrates
with reasonable certainty the inability or unwillingness of Supplier to fulfill
its obligations to JPMC, including the correction of defects in the ASP
Services. Supplier hereby grants to JPMC a perpetual, irrevocable,
non-exclusive, world-wide, fully paid and sublicenseable right and license to
use, copy and create derivative works of the Source Code to operate, maintain,
support and enhance the System and all software components of the System (in
source and object code form) on an unlimited number of servers in furtherance of
the business activities of JPMorgan Chase & Co. JPMC agrees not to exercise the
foregoing right and license until the occurrence of a Release Condition. JPMC
may permit Agents to exercise those rights and licenses. JPMC will require those
Agents to agree to maintain the confidentiality of the Source Code.
(d)
Training.

In the event a Release Condition occurs, upon JPMC’s request, Supplier will
provide JPMC with knowledge transfer training for the Source Code. The training
shall be held at Supplier’s headquarters and shall include the same certified
training courses and peer-to-peer shadowing that new Supplier support staff must
complete.



8.    MARKETING SERVICES TERMS.

8.1    General Marketing Services.




Page 37

--------------------------------------------------------------------------------





(a)    The terms set forth in this Section 8 apply when Supplier provides
marketing Services (“Marketing Services”) using people, software, equipment,
network resources, data or materials owned or controlled by Supplier. Unless
otherwise stated in the applicable Schedule, Supplier will provide these
Marketing Services from facilities owned or controlled by Supplier.



8.2    Trademark License.
(a)    Grant of Trademark License. If a Schedule indicates that Supplier is to
include the marks or logo of JPMC or an Affiliate, JPMorgan Chase & Co. grants
to Supplier a nonexclusive, non-transferable, revocable license (“Trademark
License”) to use those trademarks, trade names, service marks, copyrights and
logos (whether registered or not) that are identified on an exhibit attached to
and incorporated into a Schedule which JPMorgan Chase & Co. will update and
provide to Supplier from time to time (collectively the “Trademarks”). Such
license is provided to Supplier only to the extent necessary for Supplier to
perform Supplier’s obligations under the Schedule. The Trademark License shall
terminate immediately upon the termination of either this Agreement or any
applicable Schedule for any reason. Supplier shall not incorporate any
Trademarks, any derivative of the Trademarks or any mark which is similar to any
Trademark, into Supplier’s name. Supplier shall not use any Trademark or any
mark similar to any Trademark, in the promotion of any products, services,
individual, or entity other than those contemplated in the Services, subject to
the provisions in Section 2.7 of this Agreement. Notwithstanding anything in
this Agreement to the contrary, JPMorgan Chase & Co. at any time in its sole
discretion, may modify or eliminate Trademarks subject to the Trademark License,
or limit or terminate the Trademark License, with or without cause.
(b)    Quality Control. Supplier will take no action: i) that might weaken
JPMorgan Chase & Co.’s rights in, or the goodwill associated with the
Trademarks; ii) that modifies, alters or obfuscates the Trademarks in any
manner; or iii) that portrays JPMorgan Chase & Co. or its products or services
in a false, competitively adverse or poor light. Supplier will properly
attribute and designate Trademarks as being the property of JPMC, JPMorgan Chase
& Co. or its Affiliates. Any goodwill generated by Supplier’s use of the
Trademarks will inure solely to JPMC, JPMorgan Chase & Co. and its Affiliates.
Supplier agrees that upon request, it will make available to JPMC or its
designee, for legal review, comment, and approval, any of the following to which
the Trademarks are affixed:
(1)    representative samples of the Services;
(2)    products;
(3)    marketing materials;
(4)    advertising and promotional materials; or
(5)    any other materials for public dissemination.
Supplier agrees that, if required by JPMC, it will make appropriate changes to
such materials.



8.3    Web linking.




Page 38

--------------------------------------------------------------------------------





(a)    If a Schedule, indicates that a link will be established from one or more
websites of a JPMC Entity and a Supplier website, the parties agree that:
(a) each party retains all right, title, and interest in its respective website
and all materials therein, (b) Supplier’s materials placed within its website
and any hyperlink thereto will not infringe upon or violate any copyright,
patent, trademark, or other proprietary rights of a third parties, (c) neither
party is the publisher, distributor, agent, partner franchisee or endorser of
the other party’s website or its content or features, (d) unless otherwise
indicated in a Schedule each party shall retain exclusive editorial control over
its website and has the right to make administrative and operational decisions
with respect thereto, and can promptly execute changes to the same, and (e) the
link can be terminated at any time by JPMC or the Affiliate without penalty.



8.4    Online Behavioral Advertising.
(a)    Unless otherwise set forth in the applicable Schedule, Supplier or any of
its Affiliates or subcontractors will not engage on behalf of JPMC in activities
that constitute Online Behavioral Advertising. Online Behavioral Advertising
refers to the collection of data from a particular computer or device regarding
web viewing behaviors over time and across non-Affiliated websites for the
purpose of using such data to predict user preferences or interest to deliver
advertising to that computer or device based on preferences or interest inferred
from such web viewing behaviors. Online Behavioral Advertising does not include
delivery, ad reporting, or contextual advertising (advertising based on the
content of the page being visited).



8.5    Placement, Size, and Duration of Online Advertisements.
(a)    Unless otherwise indicated in a Schedule: (a) all online advertisements
shall be optimally displayed on the page or applicable medium in accordance with
the marketing and business objectives set forth in the Schedule on the page
designated in the Schedule on Supplier’s site, (b) Supplier shall use
commercially reasonable efforts to provide user access to the advertisement 24
hours per day 7 days per week; and (c) if Supplier substantially redesigns or
modifies the page on which the JPMC advertisement appears, JPMC shall have the
right to revise its advertisement consistent with the term of the Schedule and
the revised advertisement shall be optimally displayed on the page or applicable
medium in accordance with the marketing and business objectives set forth in the
Schedule.



8.6    Banner Advertisements and Keyword Hyperlinks.
(a)    If a Schedule indicates that Supplier or a third party with whom Supplier
is arranging for the purchase of advertising will be displaying banner
advertisements or keyword hyperlinks for a JPMC Entity, then: (a) with respect
to banner advertisements, (i) the Schedule shall state a guaranteed minimum
number of the relevant performance metric units to be achieved including (for
example, cost per click or cost per acquisition) to be delivered during the term
of the campaign, (ii) if Supplier fails to meet the guaranteed minimum then JPMC
at its option may accept “make good” impressions to compensate for such
shortfall which shall be provided within 30 days of such end of the term or if
the applicable campaign has not met the requirements of the Schedule and
Supplier has not made good any discrepancy, then JPMC may receive a refund of
any fees paid for such campaign; and (b) with respect to advertisements in the
form of hyperlinks on Supplier’s website that result from keywords chosen by
JPMC that are entered by Supplier into Supplier’s search engine, Supplier shall
display such advertisements based on the target audience selected by JPMC and
the number of users that click on the JPMC advertisement in accordance with the
terms of the Schedule.



8.7    Emails.
(a)    If Supplier will be sending emails on behalf of a JPMC Entity, Supplier
agrees (a) to comply at all times with all applicable Laws governing the email
campaigns including the Controlling the Assault of Non-Solicited Pornography and
Marketing Act (CAN SPAM), (b) Supplier will




Page 39

--------------------------------------------------------------------------------





provide the JPMC Entity that has entered into the Schedule not less than five
Business Days to review and approve all campaign materials and will not send any
email without the prior written approval of the JPMC Entity, and (c) to provide
the JPMC Entity with a list of all email addresses that have opted out of
receiving future emails within 24 hours of receipt of a request, and (d) to
retain all consents necessary to send emails on behalf of the JPMC Entity and to
provide documentation of such consents to the JPMC Entity upon request.



8.8    Word of Mouth Advertising.
(a)    If Supplier or any third party with whom Supplier is arranging for word
of mouth advertising contracts with individuals to provide written opinions of a
JPMC product or service to be posted on a website controlled by Supplier or the
third party, each such party providing an opinion shall be known as an “Engaged
Party”. Supplier agrees to include the following language in third party
contracts as follows: (a) Supplier or the third party, as applicable, will
comply with all applicable Laws in performing Services with respect to Engaged
Parties hereunder, as well as with all JPMC Word of Mouth Marketing, Social
Media, or other JPMC policies provided to the third party by Supplier;
(b) Supplier will use due care and act in accordance with the highest industry
standards in connection with recruiting, selecting, retaining, and monitoring
Engaged Parties; (c) Supplier will (i) ensure that each Engaged Party executes a
JPMC-approved form of participation agreement prior to being asked to provide
any content or comments, or to receiving anything of value, and (ii) provide
necessary guidance and training to Supplier or the third party personnel, as
applicable, and each Engaged Party to ensure familiarity with applicable Law,
including the FTC Endorsement and Testimonial Guidelines; (d) Supplier will
monitor and review all activity by Engaged Parties and take appropriate
corrective action in accordance with applicable Law and JPMC’s instructions or
policies provided to Supplier; (e) Supplier or the third party will review and
remove or disable access to content made available by Engaged Parties that fails
to disclose the connection between JPMC and Supplier or the third party and the
Engaged Party, or that contains untruthful, unsubstantiated or unapproved
statements or claims regarding JPMC or its products or services; (f) Supplier or
the third party, as applicable, will promptly take any action requested by JPMC
with respect to content made available by Engaged Parties, including taking
appropriate steps to remove or disable access to such content; and (g) Supplier
or the third party, as applicable, represents, warrants, and covenants that it
has not received and is not the subject of any lawsuit or regulatory inquiry
with respect to its activity in connection with word of mouth advertising by any
advertiser or any third parties by whom it has been engaged to perform services
with respect to an advertiser.



8.9    Supplier’s Limited Agency.
(a)    Except as set forth in a Schedule, Supplier must receive JPMC’s prior
written consent to purchase or to enter into any contract or arrangement to
purchase from any third party subcontractors any labor, materials or services in
connection with Supplier’s obligations under this Agreement and applicable
Schedules. Supplier will provide JPMC with all supporting documentation,
including purchase orders, contracts or other written documentation governing
the purchase of said labor, materials or services with such request for
approval. At the request of Supplier and only with JPMC’s prior written consent
in each instance, Supplier may enter into a contract as




Page 40

--------------------------------------------------------------------------------





JPMC’s limited agent. Labor, materials and services may include those associated
with the production of advertising, including all materials, services, talent,
talent payment services, mechanicals, presentation costs, research, broadcast
forwarding, trafficking, tracking, printing and intellectual property rights.
Any request must also include an estimate specifying the applicable
subcontractor, the nature and extent of such subcontractor’s services and
Supplier’s desire to enter into such contract as a limited agent.



8.10    Supplier Expenses.
(a)    In accordance with Section 5.4, JPMC will reimburse Supplier for out of
town travel expense, including airfare, lodging and meals of Supplier Personnel
that are pre-approved by JPMC in connection with Supplier’s performance of the
Services or included in a Schedule.



8.11    Preferred Third Party Suppliers.
(a)    Prior to making any approved purchases for labor, materials or services
on JPMC’s behalf as contemplated by this Section 8 Supplier will consult with
JPMC to determine if JPMC has any approved or preferred third party suppliers to
perform the type of third party services contemplated that may provide for
discount pricing or superior service and if so, Supplier agrees to utilize such
third party supplier. In addition to the preceding, Supplier will obtain
estimates for labor, materials or services for purchase from all third parties
that exceed $1,000,000, as measured on a per Schedule, per month basis unless
JPMC agrees in writing that circumstances or timing preclude the need for an
estimate. Supplier will obtain at least three competitive bids for all purchases
of labor, materials or services (excluding talent) that exceed $1,000,000,
unless JPMC agrees in writing that circumstances or timing preclude the need for
a three bid process. Supplier will inform JPMC’s Relationship Manager via email
or otherwise in writing of the estimates and competitive bids, where required,
within 48 hours of Supplier receiving all estimates and bids for the initiative.
JPMC will promptly review and approve or disapprove (in its sole and complete
discretion) all such estimates and bids. If, after approval of an estimate or
bid, the labor, materials or services exceed the estimated cost by 10% of the
original estimate, Supplier must inform JPMC’s Relationship Manager.



8.12    Supplier’s Affiliates.
(a)    Supplier shall not purchase any materials, rights or services from any
third party which is an Affiliate of Supplier or which is known to Supplier to
be owned or controlled by any of the directors or officers of Supplier or any
related corporation, without first making full written disclosure to JPMC and
obtaining JPMC’s written approval.



8.13    No Mark Ups.
(a)    All expenses of labor, materials, services, or any other authorized
expenses, from all third parties authorized or contemplated by this
Section 8.13, will only be charged to JPMC on a net cost basis without any mark
up or commission of any kind. If Supplier at any time shall obtain




Page 41

--------------------------------------------------------------------------------





a discount, rebate, refund or other financial incentive (collectively,
“Discount”) from any supplier, whether based on volume of work given to such
supplier or otherwise, then and in such event, Supplier will credit JPMC on the
first billing date following receipt thereof. If such discount is based on the
aggregate of business given by Supplier to any such supplier on behalf of JPMC
and other clients of Supplier, then and in such event, JPMC’s share of such
discount will be such proportion as the volume of work given by Supplier to such
supplier on JPMC’s behalf bears to the total volume of work given by Supplier to
such supplier from all of its clients during the pertinent period to which the
Discount is applicable.



8.14    Discounts.
(a)    All Discounts allowed to Supplier on JPMC’s expenditures based on cash or
prompt payment will accrue to JPMC as long as JPMC has paid Supplier in time to
enable Supplier to earn such Discount. If Supplier has failed to take advantage
of such Discount although it has received payment from JPMC at least five
Business Days prior to the date on which Supplier’s payment to the supplier was
due, JPMC shall nevertheless be entitled to receive such Discount.



8.15    Talent.
(a)    Supplier may retain on its own behalf, and not as agent for JPMC, a
business affairs company that is a signatory to applicable union, guild or other
collective bargaining agreements, including any applicable agreements with the
Screen Actors Guild and the American Federation of Television and Radio Artists
(collectively, the “Union Agreements”), to act as a talent payment service in
connection with any advertising materials that JPMC chooses to produce pursuant
to any Union Agreement. If Supplier is a signatory to certain Union Agreements
with the Screen Actors Guild and the American Federation of Television and Radio
Artists, then Supplier may, with the prior written consent of JPMC pay talent
directly in accordance with the terms and conditions of the Union Contracts to
which it is a party. Supplier represents and warrants to JPMC, to the same
extent it receives representations and warranties from the business affairs
company when such company is used, that it will comply with all obligations
imposed on signatories to such agreements. JPMC acknowledges and agrees that the
use of any advertising materials produced pursuant to any Union Agreement shall
be subject to obligations pursuant to the applicable Union Agreements, including
payment obligations. If JPMC consults Supplier about its obligations in a
particular instance pursuant to any applicable Union Agreement, Supplier shall
advise JPMC of its obligations based on Supplier’s and the business affairs
company’s interpretation of any applicable Union Agreement. JPMC shall be
responsible for all payment obligations arising out of any applicable Union
Agreements; provided, however, that Supplier shall be responsible for any late
fees or penalties under any applicable Union Agreement that are imposed due to
the fault of Supplier or the business affairs company.



9.    PURCHASED DELIVERABLES TERMS.

9.1    General.




Page 42

--------------------------------------------------------------------------------





(a)    Supplier will deliver the goods to be purchased by JPMC under any
Schedule (the “Purchased Deliverables”) in the quantities, on the date(s) and to
the place(s) specified in that Schedule.



9.2    Delivery; Risk of Loss for Purchased Deliverables.
(a)
Delivery.

Supplier will deliver the Purchased Deliverables at JPMC or Recipient’s
designated site using Supplier’s designated carrier. Supplier will be
responsible for and pay all shipping, insurance, custom clearance, agents,
carriage, demurrage, duty and other charges incurred in connection with
delivery. Supplier will not make partial shipments without prior approval of
JPMC or Recipient. Delivery of all Purchased Deliverables to JPMC or any
Recipient must be “inside delivery” (i.e., delivery to a staging or installation
floor location), unless such delivery is restricted to a loading dock due to
local regulations in effect at the applicable delivery site.
(b)
Risk of Loss.

Supplier will bear the risk of loss of or damage to the Purchased Deliverables
until Acceptance. Supplier will at its expense replace any lost or damaged
Purchased Deliverables promptly after being informed of the loss or damage. JPMC
will at Supplier’s expense return the damaged Purchased Deliverables to
Supplier. However, Supplier will not be responsible for loss or damage caused by
JPMC’s negligence, improper storage, storage in insecure areas, or improper or
defective environmental controls or fire protection systems.



9.3    Right to Cancel Purchased Deliverables.
(a)    JPMC may cancel all or any part of the Purchased Deliverables or
substitute other goods for the Purchased Deliverables at any time prior to
shipment and Acceptance. Except as specified in the Schedule, Supplier will not
charge any restocking or cancellation penalty or fee. If the cancellation or
substitution of all or part of the Purchased Deliverables results from
Supplier’s breach of the Schedule, under no circumstances will restocking or
cancellation fees apply, even if the Schedule calls for restocking and
cancellation fees.



9.4    Substitution of Goods by Supplier.
(a)    Supplier may not substitute other goods for the Purchased Deliverables
without JPMC’s prior written consent. In the event Supplier substitutes other
goods for the Purchased Deliverables without JPMC’s prior written consent, JPMC
may reject the goods that were substituted and cancel all of the Purchased
Deliverables without any cost or liability to JPMC, including the cost of
returning goods to Supplier.



9.5    Supplies of Replacement Parts for Purchased Deliverables.




Page 43

--------------------------------------------------------------------------------





(a)    Supplier will make available for purchase by JPMC sufficient quantities
of all supplies and replacement parts necessary to operate each Purchased
Deliverable for at least seven years after JPMC Accepts the Purchased
Deliverable.



9.6    Site Preparation for Installation of Purchased Deliverables.
(a)    If the applicable Schedule requires Supplier to install the Purchased
Deliverables at JPMC’s or Recipient’s site, JPMC will use reasonable efforts to
ensure that the site meets any electrical wiring, air conditioning, power, or
other environmental requirements that may be set forth in the Schedule. If JPMC
so requests, or if Supplier installs the Purchased Deliverable at JPMC or
Recipient’s site, Supplier will inspect the site and give notice to JPMC of any
ways in which the site does not comply with the environmental requirements for
the Purchased Deliverables.



9.7    Warranties for Purchased Deliverables.
(a)    In addition to its other representations and warranties given in the
Agreement, Supplier represents and warrants as follows:


(a)
Title.

Upon delivery, JPMC will have good and marketable title to the Purchased
Deliverables, free and clear of all liens and encumbrances.
(b)
Compatibility.

Except as otherwise provided in the applicable Schedule: (i) each component of
the Purchased Deliverables is and will be fully compatible with all of the other
component items comprising the Purchased Deliverables, (ii) each Purchased
Deliverable will operate fully and properly in JPMC’s or Recipient’s existing
environment on the installation date, and (iii) neither the installation,
operation nor maintenance of the Purchased Deliverables will cause any
unintended adverse interaction or damage or otherwise interfere with any
computer or other equipment used in connection with the business activities of
JPMC or Recipient.



9.8    License to Use Related Materials.
(a)    To the extent necessary to receive the full benefit of the Purchased
Deliverables, Supplier grants to JPMC and each Recipient a perpetual,
irrevocable, worldwide, non-exclusive, fully paid, royalty-free right and
license to use and copy all software, documentation and other materials provided
by Supplier to JPMC in connection with the Purchased Deliverables, including
drivers and other software, firmware or other devices that facilitate the
operation of the Purchased Deliverables. JPMC may permit Agents to exercise this
right and license on JPMC’s behalf. This right and license is fully assignable
and transferable by JPMC to the purchaser, assignee or transferee of any
Purchased Deliverable to which the right or license relates.



10.    EVALUATION TERMS.




Page 44

--------------------------------------------------------------------------------






10.1    Right or License to Use.
(a)
Software Evaluation.

If a Schedule indicates that software is being licensed to JPMC for evaluation,
Supplier hereby grants to JPMC a non-exclusive, royalty-free worldwide right and
license to make a reasonable number of copies of and otherwise use that software
and any related documentation provided by Supplier solely for evaluation
purposes. With respect to such software, JPMC will not translate, de-compile,
disassemble or reverse engineer the software. JPMC will reproduce any copyright
notices or other proprietary notices in the software or related documentation on
copies of those materials made by JPMC.
(b)
Hardware Evaluation.

If a Schedule indicates that equipment is being provided to JPMC for evaluation,
then Supplier will provide JPMC with temporary use of the equipment and any
related documentation provided by Supplier. JPMC may use the evaluation
products, beginning upon delivery, solely for evaluation purposes. With respect
to such equipment, Supplier will bear all risks of loss or damage during the
period that the equipment is in JPMC’s possession except for the following risks
for which JPMC will be responsible: (i) use of the equipment for other than the
purposes for which it is designed; (ii) alterations or attachments not
authorized by Supplier; and (iii) JPMC’s misconduct or negligence.
(c)
ASP Evaluation.

If a Schedule indicates that processing-intensive services or on-demand services
using people, software, equipment, network resources, data or materials owned or
controlled by Supplier are being provided to JPMC for evaluation, then Supplier
will provide JPMC with temporary use of these services. To the extent necessary
to receive these services, Supplier grants, and represents and warrants that it
has obtained all consents necessary to grant, to JPMC and each Recipient a
worldwide, non-exclusive, fully paid, royalty-free right and license to:
(i) electronically access and use the services, and (ii) use and copy all
software, documentation and other materials provided by Supplier to JPMC in
connection with the services.
(d)
Evaluation Materials.

The software and related documentation and the equipment and related
documentation described in this Section 10 may be referred to individually and
collectively as the “Evaluation Materials.”



10.2    Consultants’ Use of Evaluation Materials.
(a)    Agents providing services to JPMC may use the Evaluation Materials solely
for evaluation purposes on behalf of JPMC. Each Agent must agree not to disclose
the Evaluation Materials to any other third party.



10.3    Evaluation Period.




Page 45

--------------------------------------------------------------------------------





(a)    The license or right to use granted in these evaluation terms will remain
in effect during the evaluation period stated in the applicable Schedule
(“Evaluation Period”), or if not stated in the Schedule, then the Evaluation
Period will continue until 60 days after either Supplier delivers the Evaluation
Materials to JPMC or the effective date of the applicable Schedule (whichever is
later). However, the Evaluation Period will automatically be extended as long as
JPMC and Supplier are negotiating the terms of an agreement to purchase or
license the Evaluation Materials. Supplier may terminate this automatic
extension at any time by notice to JPMC.



10.4    Effect of Expiration of Evaluation Period.
(a)    At the end of the Evaluation Period, JPMC will cease using and, at
Supplier’s request, return to Supplier the Evaluation Materials and, to the
extent applicable, all reasonably accessible copies of the Evaluation Materials.



10.5    Proprietary Rights in Evaluation Materials.
(a)    The Evaluation Materials are the Confidential Information of Supplier. As
between Supplier and JPMC, title to, and all Intellectual Property Rights in,
the Evaluation Materials will at all times remain with Supplier, subject to
JPMC’s right to use the Evaluation Materials. As between Supplier and JPMC,
title to, and all Intellectual Property Rights in, data processed by the
Evaluation Material will at all times remain with JPMC.



10.6    Technical Assistance in Use of Evaluation Materials.
(a)    In addition to any assistance described in the applicable Schedule,
Supplier will provide JPMC with reasonable assistance to facilitate evaluation
of the Evaluation Materials during the Evaluation Period.



10.7    Charges.
(a)    Unless otherwise set forth in the applicable Schedule, there will be no
charges to JPMC for the use of the Evaluation Materials during the Evaluation
Period. All charges for transportation and delivery, if any, to JPMC and return
to Supplier will be paid by Supplier.



10.8    No Binding Obligation.
(a)    AGREEMENT TO CONDUCT AN EVALUATION DOES NOT REPRESENT AND WILL NOT CREATE
ANY BINDING OBLIGATION UPON JPMC TO PURCHASE ANY PRODUCTS FROM SUPPLIER.



10.9    Disclaimer of Warranties.




Page 46

--------------------------------------------------------------------------------





(a)    EXCEPT WITH RESPECT TO WARRANTIES OF AUTHORITY AND NON-INFRINGEMENT, OR
THOSE GRANTED IN THE APPLICABLE SCHEDULE, THE EVALUATION MATERIALS ARE PROVIDED
“AS IS” WITH NO REPRESENTATIONS AND WARRANTIES WHATSOEVER, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE.



11.    PRIVACY TERMS.
(a)    If Supplier receives, has access to or processes personally identifiable
information protected by the Privacy Regulations (“Personal Information”) from
JPMorgan Chase & Co., or from other person within the scope of this Agreement,
Supplier will be subject to applicable Laws restricting collection, use,
disclosure, processing and free movement of Personal Information (collectively,
the “Privacy Regulations”). JPMorgan Chase & Co. may provide guidelines to help
Supplier comply with the Privacy Regulations, but Supplier using its own legal
advisors will remain fully responsible for interpreting and complying with the
Privacy Regulations with respect to Supplier’s business.
(b)    

12.    DATA HANDLER TERMS.
(a)    Supplier will comply with these Data Handler Terms whenever Supplier has
access to JPMC Data. Additional terms specific to handling JPMC Data for
particular Services being provided may be included in a Schedule executed by the
parties.



12.2    Grant of License to Use JPMC Data; Obligation to Notify JPMC.
(a)    In accordance with Section 13 of this Agreement, Supplier shall maintain
JPMC Data in confidence and prevent JPMC Data from being used, disclosed or
accessed in an unauthorized manner. JPMC hereby grants Supplier a limited
license to use the JPMC Data solely to provide Deliverables to JPMC pursuant to
the applicable Schedule during the Schedule Term. JPMC reserves all other rights
in the JPMC Data. Supplier will immediately notify JPMC of any actual or
reasonably suspected Security Breach of the JPMC Data under Supplier’s control
and Supplier will include with that notice the reasonably expected impact that
the breach or access may have on any JPMC Entity or its customers. Supplier will
cooperate fully with JPMorgan Chase & Co. to investigate any such breach.
Supplier further agrees to provide reasonable assistance and cooperation
requested by JPMC and/or JPMC’s Agents, in the furtherance of any correction or
remediation of any Security Breach and/or the mitigation of any potential
damage, including any notification that JPMC may determine appropriate to send
to affected individuals, regulators, or third parties.



12.3    Compliance of Data Handler with ISO 27002 and IT Risk Management
Policies.
(a)
Whenever Supplier has JPMC Data, Supplier will (i) comply with ISO/IEC 27002
(Information Technology – Code of Practice for Information Security Management)
or its replacement, (ii) comply with JPMC’s Minimum Control Requirements (a
current





Page 47

--------------------------------------------------------------------------------





copy of which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm,
and (iii) if Supplier stores, processes or transmits payment card primary
account numbers or other cardholder data, comply with the then current Payment
Card Industry Data Security Standard (or its replacement) as well as any
procedures set forth in the applicable Schedule (collectively, the “IT Risk
Management Policies”) incorporated herein by reference. Additionally, whenever
Supplier has JPMC Data, Supplier will have policies and procedures to detect
patterns, practices, or specific activity that indicates the possible existence
of identity theft (“Red Flags”) that may arise in the performance of Supplier’s
obligations under this Agreement and report the Red Flags to JPMC and take
appropriate steps to prevent or mitigate identity theft. Supplier will not
provide any JPMC Data to any subcontractor unless the subcontract requires the
subcontractor to comply with the IT Risk Management Policies and the Privacy
Regulations and to permit security audits by Auditors.
(b)
Unless and until JPMC is satisfied that Supplier is fully complying with this
Section 12, JPMC will not be bound by any obligation to allow Supplier access to
JPMC Data. Any breach of this Section 12 that is not corrected within 30 days
after JPMC gives Supplier a notice describing the breach will be deemed a
material breach of this Agreement (even if the breach was not otherwise
material). In addition to the above, any control gaps identified with these
requirements will be remedied within a timeframe of mutual agreement in writing.
Supplier agrees that failure to remedy these gaps or to refuse remediation of a
control gap deemed impactful to the protection of JPMC Data will allow JPMC to
withhold monies owed to Supplier until all control gaps are successfully
remediated.

(c)
Before Supplier may modify its systems in a way that could adversely impact the
security of its systems, Supplier must send a 30 day advance notice to JPMC
containing a reasonably detailed description of the proposed modification and a
representation and warranty that: (i) the proposed modifications will not pose
any new or additional risks to the JPMC Data, and (ii) Supplier’s systems will
continue to comply with JPMC’s IT Risk Management Policies.

(d)
In addition to any reporting requirements set forth in the applicable Schedule,
Supplier will, upon request from JPMC, provide the following written periodic
reports to the JPMC Relationship Manager: (i) on a quarterly basis: (A) summary
system and network security incident reporting and access violation reporting,
and summary of any Supplier remediation or action plans; (B) summary of
incidents and breaches as to which Supplier was required to inform JPMC under
Section 7.4, Section 12.2 and Section 13.2, and summary of any Supplier
remediation or action plans; and (C) the status of any existing remediation or
action plans, including those that are related to security or that may impact
the Deliverables; (ii) on a monthly basis, a then current list of names, user
IDs and access levels for any JPMC personnel having access to Supplier
applications and systems; and (iii) on an annual basis, summary security
vulnerability scan or penetration test reporting with respect to the
Deliverables and Supplier’s system and networks, including the perimeter, and
summary of any Supplier remediation or action plans. If Supplier does not
respond timely to the summary security vulnerability scan and penetration test
reporting obligations, as reasonably determined by JPMC, JPMC may





Page 48

--------------------------------------------------------------------------------





perform such security vulnerability scans and penetrations tests, and Supplier
will promptly reimburse JPMC for all reasonable costs associated with its
efforts.



12.4    Information Security Audits of Data Handler.
(a)
In addition to JPMC’s other audit rights under this Agreement, Auditors may
conduct on-site security reviews, vulnerability testing and disaster recovery
testing for Supplier’s systems containing JPMC Data and otherwise audit
Supplier’s operations for compliance with the Minimum Control Requirements.
Auditors, other than regulators, will provide reasonable notice of such reviews.
If vulnerabilities are identified, Supplier will (i) promptly document and,
within formally established timelines, implement mutually agreed upon
remediation plan, and (ii) upon JPMC’s request, provide JPMC with the status of
the implementation. JPMC is not responsible for any harm that results from these
tests except to the extent it is a result of JPMC’s gross negligence, reckless
or willful misconduct.

(b)
At least annually, Supplier will have a certified independent public accounting
firm or another independent third party reasonably acceptable to JPMC:
(i)(1) conduct a review or assessment and provide a full attestation, review or
report under (A)(1)(a) SSAE 16 (Statement on Standards for Attestation
Engagements No. 16)SOC (Service Organization Control) 1 Type II or (b) SOC 2
Type II; (2) a replacement for one of the foregoing approved by JPMC; or
(3) other third party reviews and reports reasonably acceptable to JPMC, in each
case, of all key systems and operational controls used in connection with any
JPMC Data; and (ii) conduct and provide a full report of an independent network
and application penetration test. Each of these attestations, reviews, reports
and tests will be for a scope approved by JPMorgan Chase & Co. in its reasonable
discretion. Supplier will provide all findings from these attestations, reviews
and tests to JPMC upon receipt from the third party. Supplier will (x) implement
all recommendations set forth in such attestations, reviews, reports and any
other reasonable recommendations made by JPMC arising out of JPMC’s analysis of
such reviews and (y) upon JPMC’s request, provide JPMC with the status of the
implementation. If Supplier fails to conduct the required reviews and
assessments and provide the required reports set forth in clause (ii) above, as
determined by JPMC, JPMC may perform its own reviews and assessments, and
Supplier will promptly reimburse JPMC for all reasonable costs associated with
its efforts.




12.5    Protection of JPMC Data in the Event of Data Handler Bankruptcy.
(a)    If Supplier undergoes any of the events described in Section 19.3, JPMC
will have the immediate right to take possession of and retain for safekeeping
all JPMC Data then in Supplier’s possession or under Supplier’s control. JPMC
may retain the JPMC Data until the trustee or receiver in bankruptcy or other
appropriate court officer provides JPMC with adequate assurances and evidence
that the JPMC Data will be protected from sale, release, inspection, publication
or inclusion in any publicly accessible record, document, material or filing.
Supplier and JPMC agree that this




Page 49

--------------------------------------------------------------------------------





Section 12.5 is a material term of this Agreement, and without it, JPMC would
not have entered into this Agreement or permitted any access to or use of JPMC
Data.



12.6    Regeneration of JPMC Data by Data Handler.
(a)    Supplier will promptly replace or regenerate from Supplier’s
machine-readable media any data, programs or information handled or stored by
Supplier that Supplier has lost or damaged or obtain a new copy of the lost or
damaged data, programs or information. Alternatively, JPMC may replace or
regenerate any data, programs or information that Supplier has lost or damaged
or obtain a new copy of the lost or damaged data, programs or information, in
which case, Supplier will promptly reimburse JPMC for all reasonable costs
associated with its regeneration or replacement efforts.



12.7    Storage, Return or Destruction of JPMC Data.
(a)    Supplier will accurately and completely collect and maintain information
regarding the storage location, media, and method of storage of all JPMC Data
and/or records on an ongoing basis. Unless expressly set forth in the applicable
Schedule, if Supplier stores JPMC Data and/or records (including any and all
copies, whether in production, backup or archival) it will do so on media
logically and physically separate from other media used to store data of other
Supplier clients and in accordance with the record retention guidelines set
forth in the applicable Schedule. Further, in addition to the return and/or
destruction obligations under Section 13.4, with respect to JPMC Data, prior to
termination of the applicable Schedule, or on a date otherwise reasonably
specified by JPMC, Supplier will: (a) meet with JPMC representatives to prepare
and implement a plan for the return of all JPMC Data (in a format reasonably
requested by JPMC); and (b) return to JPMC all JPMC Data as requested by JPMC.
To the extent applicable record retention Laws require Supplier to have access
to JPMC Data after termination or expiration of the applicable Schedule or
JPMC’s request for return or destruction, unless expressly set forth in an
applicable Schedule, Supplier will provide those requirements to JPMC. JPMC is
entitled to engage, on terms reasonably acceptable to JPMC, and at JPMC’s sole
cost and expense, an escrow agent to hold in escrow the JPMC Data (which escrow
agent will be deemed JPMC’s designee for purposes of Section 13.4). To the
extent any JPMC Data is returned by the escrow agent to Supplier, Section 13 and
this Section 12 will again apply to that returned JPMC Data. Additionally, upon
JPMC’s written direction, Supplier will either: (i) Securely Delete electronic
JPMC Data from all media within 10 Business Days of that direction or (ii) to
the extent that JPMC Data is in a form or media other than electronic, comply
with JPMC’s written instructions to Securely Delete that JPMC Data. Within 15
Business Days of that direction, Supplier will cause an officer of Supplier to
certify to JPMC in writing that Supplier has complied with its obligations under
clause (i) and (ii), as the case may be, including in compliance with JPMC’s
instructions. To the extent that JPMC Data cannot be so Securely Deleted due to
technical or other reasons reasonably acceptable to JPMC, and to the extent JPMC
expressly agrees in writing, Supplier will promptly provide a written
description of measures to be taken that will ensure, for as long as any JPMC
Data remains under Supplier’s or its subcontractors’ control, the continued
protection of such JPMC Data, in compliance with the requirements of this
Section 12 and Section 13. “Securely Delete” means using any and all means,
including in compliance with the then-current version of National Institute for
Standards and Technology (“NIST”), Special




Page 50

--------------------------------------------------------------------------------





Publication 800-88, Guidelines for Media Sanitization (and its appendices) and
any written instructions of JPMC for sanitizing or deleting all data and
information to ensure that the data and information is permanently sanitized,
deleted and unrecoverable from any and all media, in whole or in part, by any
means. In no event will Supplier remove or have removed any JPMC Data from
Supplier’s or any subcontractor’s site without JPMC’s prior written
authorization.



12.8    Survival of Data Handler Terms.
(a)    The terms set forth in this Section 12 will survive any expiration or
termination of this Agreement or any Schedule for any reason.



12.9    Allocation of Risk.
(a)    The limitations of liability and disclaimers in this Agreement will not
apply to any breach of this Section 12.



13.    CONFIDENTIALITY.

13.1    Confidential Information.
(a)
Each party has made and will continue to make available to the other party
information that is not generally known to the public and at the time of
disclosure is identified as, or would reasonably be understood by the receiving
party to be, proprietary or confidential (“Confidential Information”).
Confidential Information may be disclosed in oral, written, visual, electronic
or other form. Information meeting the definition of Confidential Information
that is disclosed by a party during the term of this Agreement and that is not
otherwise subject to a separate nondisclosure agreement between the parties will
be considered Confidential Information, even if the information is unrelated to
this Agreement or the Deliverables to be provided hereunder.

(b)
JPMC’s Confidential Information includes JPMorgan Chase & Co.’s: (i) business
plans, strategies, forecasts, projects and analyses; (ii) financial information
and fee structures; (iii) business processes, methods and models; (iv) employee,
customer, dealer, business partner and supplier information; (v) hardware and
system designs, architectures, structure and protocols; (vi) product and service
specifications; (vii) manufacturing, purchasing, logistics, sales and marketing
information; (viii) JPMC Data; (ix) the non-public records compiled in
connection with enforcement responsibilities; reports of examination,
supervisory correspondence, investigatory files, and internal memoranda in
JPMorgan Chase & Co.’s possession; and (x) the terms of this Agreement. In
addition, any non-public confidential supervisory information of any
governmental body having regulatory authority over JPMorgan Chase & Co. will be
considered Confidential Information and, to the extent Supplier has access to
such Confidential Information, Supplier agrees (including as set forth in this
Agreement) (i) that it will not use such Confidential Information for any
purpose other than as provided under this Agreement; and (ii) it will keep the
information confidential and (iii) it is aware of and will abide





Page 51

--------------------------------------------------------------------------------





by any specific regulatory requirements applicable to the Confidential
Information, including the prohibition on the dissemination of non-public
supervisory information of any governmental body having regulatory authority
over JPMorgan Chase & Co. (including such prohibitions in the regulations of the
Office of the Comptroller of the Currency and Federal Reserve).
(c)
“JPMC Data” means all Confidential Information identified in the Schedule or in
the JPMC’s Minimum Control Requirements (a current copy of which is located at
https://www.jpmorganchase.com/corporate/About-JPMC/ab-supplier-relations.htm or
is otherwise available from JPMC upon request) to this Agreement as JPMC Data or
Highly Confidential Information , as well as Personal Information and all other
data and information about JPMorgan Chase & Co.’s customers (current, former or
prospective), or employees (current, former or prospective) or its customers’
customers (current, former or prospective) or employees (current, former or
prospective) that Supplier obtains, creates, generates, collects or processes in
connection with providing the Deliverables, and all Intellectual Property Rights
in that data and information. If, in the context of its relationship with JPMC
under this Agreement, Supplier obtains, creates, generates, collects, processes
or has access to data of any individual or entity provided or obtained in
connection with a product, service or program offered or sponsored by JPMC’s
customer, such data will also be considered JPMC Data. Supplier acknowledges and
agrees that during the term of this Agreement and at all times thereafter,
Supplier will not use or reference any JPMC Data or other JPMC Confidential
Information for any purpose that is not specifically authorized by this
Agreement or a Schedule entered into hereunder, in each case as determined by
JPMC. Without limiting the generality of the foregoing, Supplier will not use
JPMC Data to contact any person except if required by an applicable Law and in
accordance with this Agreement, provided however, that in no event will any such
contact involve marketing or solicitation of products or services, except to the
extent expressly set forth in the applicable Schedule.

(d)
As between JPMC and Supplier, each party will own its Confidential Information.
If a party obtains any rights in any Confidential Information of the other
party, that party hereby assigns those rights to the other party.

(e)
Each party hereby waives, and neither party will assert, any liens or other
encumbrances it obtains on any Confidential Information of the other party, or
withhold any of the other party’s Confidential Information as a means of
resolving a dispute.

(f)
Without limiting JPMC’s rights under this Agreement, the parties acknowledge
that Supplier may possess patent rights and that certain patent rights may be
related to Supplier’s products, processes and services that JPMC has the right
to use hereunder (“Patent Rights”). Supplier hereby grants to JPMorgan Chase &
Co. a non-exclusive, irrevocable easement to the Patent Rights, for the purpose
of promoting JPMorgan Chase & Co.’s quiet enjoyment of its business, in the
event Supplier sells, leases, transfers, or exclusively licenses the Patent
Rights to a third party.




13.2    Obligations.




Page 52

--------------------------------------------------------------------------------





(a)    The receiving party will maintain Confidential Information in confidence,
and except as otherwise expressly permitted under this Agreement or with the
express prior written consent of the disclosing party, the receiving party will
not disclose, transmit or otherwise disseminate in any manner whatsoever any
Confidential Information of the disclosing party to any third party. The
receiving party will use the same care and discretion to avoid disclosure,
publication or dissemination or unauthorized access, of any Confidential
Information received from the disclosing party as the receiving party uses with
its own similar information that it does not wish to disclose, publish or
disseminate, or be accessed (but in no event less than a reasonable degree of
care). Subject to Section 13.5 Supplier may (i) only use the JPMC Confidential
Information to provide Deliverables to JPMC pursuant to the applicable Schedule
during the Schedule term and (ii) disclose JPMC’s Confidential Information to
its or its subcontractors’ employees, consultants or agents solely for the
purpose of performing its obligations under this Agreement and only to those who
are obligated to maintain the confidentiality of JPMC’s Confidential Information
upon terms similar to those contained in this Agreement, provided, however,
Supplier will not disclose any Personal Information it receives, has access to
or processes in connection with this Agreement outside of the countries to which
the Parties have agreed, provided further, however, Supplier will not use any
aggregate data or performance data derived from the JPMC Confidential
Information or the Deliverables except as permitted by the applicable Schedule.
Supplier will not attempt to identify or re-identify any person or entity whose
information may be included in any de-identified or aggregated information or
data that it receives from JPMC. Supplier will not attempt to decrypt or unmask
any encrypted or masked information or data that Supplier receives from JPMC.
Supplier will, and will ensure that each of its or its subcontractor’s
employees, consultants, agents or any other individuals acting on Supplier’s
behalf (“Supplier Personnel”), use JPMC’s Confidential Information only for the
purposes stated in this Section 13.2. Supplier will implement, maintain and test
controls reasonably designed to ensure the security and integrity of systems on
or through which JPMC Confidential Information is stored, accessed, processed or
transmitted and cooperate with JPMC’s requests for assurances and evidence of
the effectiveness of those controls. JPMC may disclose Supplier’s Confidential
Information to any Affiliates, contractors, consultants, Auditors, agents and
other third parties (where such other third parties have a need to know) and are
obligated to maintain the confidentiality of Supplier’s Confidential Information
upon terms similar to those contained in this Agreement or as may be necessary
by reason of legal, accounting or regulatory requirements. The receiving party
will be liable for any unauthorized disclosure or use of Confidential
Information by any of its employees, consultants, agents, subcontractors or
advisors. The receiving party will promptly report to the disclosing party any
breaches in security that may materially affect the disclosing party and will
specify the corrective action to be taken. Unless otherwise set forth in the
applicable Schedule, Supplier will not commingle the Confidential Information of
JPMC with the confidential information of any other person or entity.



13.3    Exceptions to Confidential Treatment.
(a)
Exclusions.

The obligations set forth in Section 13.2 do not apply to any Confidential
Information that the receiving party can demonstrate: (i) the receiving party
possessed prior to disclosure by the disclosing party, without an obligation of
confidentiality; (ii) or becomes publicly available without




Page 53

--------------------------------------------------------------------------------





breach of this Agreement by the receiving party, other than Personal
Information; (iii) is or was independently developed by the receiving party
without the use of any Confidential Information of the disclosing party; or
(iv) is or was received by the receiving party from a third party that does not
have an obligation of confidentiality to the disclosing party or its Affiliates.
Either party may disclose the terms of this Agreement to potential parties to
acquisition, divestiture or similar transactions to facilitate due diligence and
closing of the transaction, provided that potential party is subject to written
non-disclosure obligations and limitations on use only for the prospective or
closed transaction, each party to that transaction using commercially reasonable
efforts to limit the extent of the disclosure.
(b)
Legally Required Disclosure.

If the receiving party is legally required to disclose any Confidential
Information of the disclosing party in connection with any legal or regulatory
proceeding, the receiving party will, if lawfully permitted to do so, endeavor
to notify the disclosing party within a reasonable time prior to disclosure and
to allow the disclosing party a reasonable opportunity to seek appropriate
protective measures or other remedies prior to disclosure and/or waive
compliance with the terms of this Agreement. If these protective measures or
other remedies are not obtained, or the disclosing party waives compliance with
the terms of this Agreement, the receiving party may disclose only that portion
of that Confidential Information that it is, according to the opinion of
counsel, legally required to disclose and will exercise all reasonable efforts
to obtain assurance that confidential treatment will be accorded to that
Confidential Information. However, nothing contained in this Agreement will
restrict JPMC’s ability to disclose Supplier’s Confidential Information to
regulatory or governmental bodies asserting jurisdiction over JPMorgan Chase &
Co.



13.4    Return or Destruction.
(a)    Supplier will return or destroy any of JPMC’s Confidential Information in
Supplier’s possession or under Supplier’s control, as soon as possible after the
earlier of: (a) JPMC’s request, or (b) the date Supplier no longer requires that
Confidential Information to perform its obligations to JPMC. Supplier will
provide JPMC with a certificate, signed by an officer of Supplier, certifying
that all of that Confidential Information has been destroyed or returned to JPMC
or its designee (e.g., JPMC’s escrow agent). JPMC is entitled to withhold
payment of any and all amounts due to Supplier so long as Supplier fails to
comply with this Section 13.4 or any other provisions of this Agreement or the
applicable Schedule with respect to destruction or return of Confidential
Information (collectively and individually, “Supplier’s Purge Obligations”). The
limitations of liability and disclaimers in this Agreement will not apply to any
breach of Supplier’s Purge Obligations.
(b)    

13.5    Information Exchanged in Connection with New Business Assessments.
(a)    From time to time, in order to assess the possibility of forming,
modifying or expanding a business relationship, which may or may not be the
subject of an existing Schedule (“Assessment”), JPMC and Supplier may exchange
Confidential Information for purposes of the Assessment. JPMC and Supplier agree
that their disclosure of information in connection with the




Page 54

--------------------------------------------------------------------------------





Assessment will be governed by this Section 13, unless such disclosure is
subject to a separate nondisclosure agreement between the parties. JPMC and
Supplier agree that unless and until a definitive agreement between them with
respect to the Assessment has been executed, neither party will be under any
legal obligation of any kind with respect to such possible business
relationship, except for the matters specifically agreed to in the Agreement.



14.    REPRESENTATIONS AND WARRANTIES.
(a)    The following representations and warranties are deemed given as of the
Effective Date and on an ongoing basis throughout the term of this Agreement and
throughout each Schedule Term:



14.2    Authority.
(a)    Each party represents and warrants that it has: (a) all requisite legal
and corporate power to execute and deliver this Agreement and each Schedule,
(b) taken all corporate action necessary for the authorization, execution and
delivery of this Agreement and each Schedule, (c) no agreement or understanding
with any third party that interferes with or will interfere with its performance
of its obligations under this Agreement and each Schedule, (d) obtained and will
maintain all rights, approvals and consents necessary to perform its obligations
and grant all rights and licenses granted under this Agreement and each
Schedule, and (e) taken all action required to make this Agreement and each
Schedule a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.



14.3    No Defects; Compliance.
(a)    Supplier represents and warrants that each Deliverable will: (a) be free
from errors and defects in workmanship and materials, and (b) be in Compliance
for one year after Acceptance of the Deliverable. Within ten days after JPMC
informs Supplier that a Deliverable does not conform to this warranty, Supplier
will, at its own expense, replace the nonconforming Deliverable with a
Deliverable that is in Compliance, and that replacement will be considered a new
Deliverable. If Supplier fails to do so within that period, JPMC may, at its
option: (i) extend the correction period or (ii) obtain a full refund of all
fees paid to Supplier for the Deliverable and any other Deliverables that JPMC
is unable to use as a consequence of the nonconformity.



14.4    No Inducements.
(a)    Supplier represents and warrants that Supplier has not provided, and will
not provide, to any JPMorgan Chase & Co. employee or contractor any gift,
gratuity, service or other inducement or favor to influence or reward that
employee or contractor in connection with any Schedule. By way of example and
for the avoidance of doubt, meals and tickets are considered inappropriate under
this Section 14.4.






Page 55

--------------------------------------------------------------------------------






14.5    Non-Infringement.
(a)    Supplier represents and warrants that the Deliverables provided by
Supplier under each Schedule and JPMC or Recipient’s use of those Deliverables
do not and will not infringe, violate or misappropriate any patent, copyright,
trade secret, trademark or other intellectual property or proprietary rights
(collectively, “Intellectual Property Rights”) of any third party. Supplier
represents and warrants that there are no current or outstanding Intellectual
Property Rights infringement claims that have been filed against it, to the
extent such claim, if true, would have a material adverse effect on the
Deliverables or Supplier’s ability to perform. In the event that Supplier
becomes aware of any threatened or actual Intellectual Property Rights
infringement claims, Supplier will promptly notify JPMC of such claims.



14.6    Adequate Documentation.
(a)    Supplier represents and warrants that the Documentation will describe
fully and accurately the features and functions of the version(s) of the
Deliverables then in use by JPMC or Recipient well enough to allow a reasonably
skilled JPMC or Recipient user to effectively use all of its features and
functions without assistance from Supplier. If Supplier provides source code,
the Documentation will also include all information that a reasonably skilled
programmer needs to maintain, modify and implement the applicable Deliverables
without assistance from Supplier.



14.7    Disabling Code.
(a)    Supplier represents and warrants that the Deliverables will not contain
any virus, Trojan horse, self-replicating or other computer instructions that
may, without JPMC’s consent: (a) alter, destroy, inhibit or discontinue JPMC or
Recipient’s effective use of the Deliverables or any JPMorgan Chase & Co.
resource; (b) erase, destroy, corrupt or modify any data, programs, materials or
information used by JPMorgan Chase & Co. or its customers; (c) store any data,
programs, materials or information on JPMorgan Chase & Co.’s computers,
including the computers of its customers; or (d) bypass any internal or external
security measure to obtain access to JPMorgan Chase & Co.’s resources.



14.8    Pass Through of Third Party Warranties.
(a)    In addition to its other representations and warranties given in the
Agreement, Supplier will provide to JPMC and Recipients the full benefit of all
covenants, warranties, representations and indemnities granted to Supplier by
third parties in connection with any Deliverables. Where the third party
prohibits Supplier from passing through any indemnities, representations or
warranties to JPMC, Supplier shall either (a) provide them directly to JPMC as
part of this Agreement or (b) enforce them against the third party and provide
the benefits of that enforcement to JPMC.



14.9    Adequate Assurances.




Page 56

--------------------------------------------------------------------------------





(a)    With respect to any Schedule to be entered into between a JPMC Entity and
a Supplier Affiliate, the JPMC entity may request and Supplier shall provide,
contemporaneous with the execution of the applicable Schedule, an adequate
assurance of such Supplier Affiliate’s ability to deliver the Deliverables in
the form of a parent guarantee, letter of credit or performance bond (each, an
“Assurance Document”) acceptable to the JPMC Entity in its reasonable
discretion. However, in the absence of such Assurance Document at the time the
Schedule is executed, and in connection with any Schedule to which Supplier
itself is a part, Supplier covenants and agrees that during the Schedule Term of
each Schedule, if the JPMC Entity becomes aware of facts or circumstances that
it reasonably believes would cause Supplier Affiliate not to be willing or able
to deliver the Deliverables or a significant portion of the Deliverables, the
JPMC Entity may request, and Supplier shall provide within 48 hours after
receipt of a request, adequate assurances (which may include furnishing an
Assurance Document), acceptable to the JPMC Entity in its reasonable discretion,
of Supplier Affiliate’s continuing ability and willingness to deliver the
Deliverables as required by the applicable Schedule; provided, that any dispute
with respect to this provision will trigger an immediate executive level
face-to-face meeting at JPMC’s offices in accordance with Section 18.1.



14.10    Financial Interests.
(a)    Supplier represents and warrants that it will reveal all financial
interests related to any hardware, software, services, or provider thereof that
Supplier might recommend to JPMC.



14.11    OFAC.
(a)    Supplier represents and warrants that neither Supplier nor any
individual, entity, or organization holding any material ownership interest in
Supplier, nor any officer or director, is an individual, entity, or organization
with whom any United States law, regulation, or executive order prohibits United
States companies and individuals from dealing, including, without limitation,
names appearing on the SDN List (as defined in Section 19.2). Supplier covenants
to JPMC that it will not cause JPMC to be in violation of any regulation
administered by OFAC.



14.12    Disclaimer.
(a)    EXCEPT AS SET FORTH IN THIS AGREEMENT OR IN ANY SCHEDULE, NEITHER PARTY
MAKES ANY OTHER REPRESENTATIONS AND WARRANTIES WHETHER EXPRESS OR IMPLIED
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A
PARTICULAR PURPOSE.



14.13    Compliance with Laws.
(a)Supplier represents and warrants that Supplier will perform all of its
obligations to JPMorgan Chase & Co., and that all Deliverables will be, in
compliance at all times with all foreign, federal, state and local statutes,
orders, conventions, regulations, self-regulatory standards, and regulatory
interpretations and guidance including those of any




Page 57

--------------------------------------------------------------------------------





governmental agency (collectively, “Laws”) that are applicable to Supplier in
performing its obligations to JPMorgan Chase & Co. or that would be applicable
to JPMorgan Chase & Co. if JPMorgan Chase & Co. were performing those
obligations using its own employees and assets.
(b)To the extent Supplier is providing, serving, or hosting Internet, email or
portable device ready user interface elements or functionality, Supplier
represents and warrants that such elements and functionality will conform to the
W3C Web Content Accessibility Guidelines Version 2.0 Level A & AA Success
Criteria, as well as any state or federal Laws applicable to Internet, email or
portable device accessibility including the U.S. Americans with Disabilities
Act.
(c)To the extent any Supplier Personnel are performing any services within the
United States or any territory to which U.S. immigration Laws apply, Supplier
represents, warrants and covenants that, during the Schedule Term of any
applicable Schedule (i) Supplier and all applicable subcontractors will comply
with all (x) U.S. immigration Laws, including but not limited to the Immigration
and Nationality Act and the Immigration Reform and Control Act of 1986; and
(y) Laws, regulations, orders, and policy guidance relating to all forms of work
authorization such as H-1B and L-1 visas, including guidance from the U.S.
Citizenship and Immigration Service on H-1B visas and third-party site
placements; (ii) all Supplier Personnel assigned to a JPMC U.S. location shall
have valid, unexpired work authorization; and (iii) Form I-9, Employment
Eligibility Verification has been completed for all Supplier Personnel assigned
to a JPMC U.S. location and I-9s with expiring work authorizations shall be
re-verified as necessary.
(d)Supplier represents and warrants that Supplier will provide relevant
information and assistance required by JPMC to demonstrate Supplier’s compliance
with its obligations under this Agreement and assist JPMC in meeting its
obligations under Laws, including regarding (i) registration and notifications;
(ii) accountability; (iii) ensuring the security of the Personal Information;
(iv) responding to requests for access, correction, opt-out, erasure,
restriction, data portability, and all similar request; (v) responding to any
complaint relating to the processing of Personal Information, including
allegations that the processing infringes on an individual’s rights; and
(vi) carrying out privacy and data protection impact assessments and related
consultations of data protection authorities.



15.    INDEMNITY.
(a)    Supplier will indemnify, defend and hold harmless JPMorgan Chase & Co.
from any and all losses, liabilities, damages (including taxes), and all related
costs and expenses, including reasonable legal fees and disbursements and costs
of investigation, litigation, settlement, judgment, interest and penalties
incurred by itself or any of its direct or indirect officers, directors,
employees, agents, successors or assigns (collectively, “Losses”), and
threatened Losses due to, arising from or relating to third party claims,
demands, actions or threat of action (whether in law, equity or in an
alternative proceeding) arising from or relating to: (a) Supplier’s actual or
alleged breach of any warranties in this Agreement or in a Schedule; (b) any
actual or alleged infringement, violation or




Page 58

--------------------------------------------------------------------------------





misappropriation of the Intellectual Property Rights of any third person by
(i) any Deliverables provided by Supplier or (ii) JPMC or a Recipient’s use of
those Deliverables; (c) Supplier’s actual or alleged breach of any of the
confidentiality or privacy provisions in this Agreement; (d) any Security
Breach; (e) the actual or alleged failure of Supplier or any of its
subcontractors or anyone acting on its or their behalf to pay any withholding or
other employment-related taxes or other obligations (including any Losses
arising in connection with the Internal Review Code § 4980H) in connection with
Supplier Personnel; (f) fraud, negligent, willful or reckless acts or omissions,
whether actual or alleged, of or by Supplier or any Supplier Personnel or
(g) death, bodily injury, personal injury or property damage actually or
allegedly caused by Supplier or Supplier Personnel or incurred during the
performance of the Services (each, an “Indemnified Claim”). No settlement or
compromise that imposes any liability or obligation on JPMorgan Chase & Co. or
any of its direct or indirect officers, directors, employees, agents, successors
or assigns will be made without JPMorgan Chase and Co.’s prior written consent
(not to be unreasonably withheld). If Supplier fails to defend JPMorgan Chase &
Co. as provided in this Section 15 after reasonable notice of an Indemnified
Claim, Supplier will be bound: (i) to indemnify and reimburse JPMorgan Chase &
Co. for any Losses incurred by it, in its sole discretion, to defend, settle or
compromise the Indemnified Claim; and (ii) by the determination of facts common
to an action and subsequent action to enforce its reimbursement rights.



16.    LIMITATION OF LIABILITY.

16.1    Disclaimer of Indirect Damages.
(a)    EXCEPT AS PROVIDED IN SECTIONS 16.2 AND 16.3 BELOW OR OTHERWISE SET FORTH
IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF THOSE DAMAGES.



16.2    Exclusions.
(a)    Notwithstanding the foregoing, the limitations of liability set forth in
this Section 16 will not apply to Losses in connection with: (a) death, personal
injury or property damage caused by either party; (b) fraud, a party’s gross
negligence or the willful or reckless misconduct of a party; (c) either party’s
repudiation of their obligations under this Agreement; (d) Supplier’s breach of
the confidentiality provisions under this Agreement; (e) Supplier’s breach of
the privacy provisions under this Agreement; (f) any Security Breach; (g) claims
pursuant to the indemnification provisions set forth in Section 15; or
(h) breach of Section 20.5. Further, without limiting JPMC’s rights or
Supplier’s obligations under any other provision of this Agreement or the
applicable Schedule, and notwithstanding the same, in the event of a breach of
this Agreement or the applicable Schedule with respect to Personal Information
or any other unauthorized access to the Personal Information under Supplier’s
control, direct damages in connection with any such breach will include the cost
and expenses of investigation and analysis (including by law firms and forensic
firms), notification (including by mail house firms), offering and providing of
credit monitoring or other remediation




Page 59

--------------------------------------------------------------------------------





services, and any related call center or similar support activities, and no
limitation of liability will apply to those damages.
(b)    

16.3    Reimbursement for Losses.
(a)    Supplier shall reimburse JPMC for any Losses incurred by JPMC in
enforcing Supplier’s obligations under the privacy and confidentiality
provisions of this Agreement, including Supplier’s Purge Obligations, as well as
any provisions relating to access to JPMC systems or use or handling of JPMC
Data, as applicable.



17.    EQUAL EMPLOYMENT OPPORTUNITY; DIVERSE SUPPLIERS.

17.1    Equal Employment Opportunity.
(a)    If Supplier is a U.S. legal entity, then Supplier will not, and will
ensure that Supplier Personnel do not, discriminate against any of its employees
or applicants for employment because of age, race, color, religion, creed,
citizenship status, marital status, sexual orientation, sex, gender identity,
genetic information, national origin, disability, veteran status or any other
protected status under applicable law (e.g., civil union status, height, weight,
arrest record and status with regard to public assistance, to the extent
protected under applicable law). Supplier further agrees, unless exempt, to
comply with all applicable requirements of the equal opportunity and affirmative
action clauses set forth in Executive Order 11246 (applicable to
subcontractors), as amended, in the regulations of the Department of Labor
implementing the Vietnam Era Veterans Readjustment Act of 1974, and in the
Rehabilitation Act of 1973, as amended, which, together with the implementing
rules and regulations prescribed by the Secretary of Labor, are incorporated
into this Agreement by reference. Supplier will abide by the requirements of 41
CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a), if applicable. These regulations
prohibit discrimination against qualified individuals based on their status as
protected veterans or individuals with disabilities, and prohibit discrimination
against all individuals based on their race, color, religion, sex, sexual
orientation, gender identity or national origin. Moreover, these regulations
require that Supplier takes affirmative action to employ and advance in
employment individuals without regard to race, color, religion, sex, sexual
orientation, gender identity, national origin, protected veteran status or
disability. Supplier will comply with JPMorgan Chase & Co.’s policy of
maintaining a business environment free of all forms of discrimination,
including sexual harassment.



17.2    Executive Order 13496 Compliance.
(a)    The Supplier agrees to comply with all regulations issued pursuant to
Executive Order 13496, if applicable, including 29 CFR Part 471, Appendix A to
Subpart A of Part 471.



17.3    Diverse Suppliers.




Page 60

--------------------------------------------------------------------------------





(a)    It is the policy of JPMC through its Supplier Diversity initiative that
certified Minority Business Enterprises (“MBEs”), Women Business Enterprises
(“WBEs”), Disadvantaged Business Enterprises (“DBEs”), Veteran Business
Enterprises and Service Disabled Veteran Business Enterprises (respectively,
“VBEs” and “DVBEs”), Disability-Owned Business Enterprises (“DOBE’s”); Lesbian,
Gay, Bi-Sexual, Transgender Enterprises (“LGBTEs”), and Small Business
Enterprises (“SBE”) (collectively, “Diverse Suppliers”), will have equal
opportunity to bid on JPMC contracts and to participate in the performance of
contracts for goods and services with JPMC and its prime suppliers. The
utilization goal for Diverse Suppliers is 10 percent of the third-party
procurement spend related, directly or indirectly, to this Agreement. Supplier
will report the actions it is taking in furtherance of this goal, using JPMC’s
online supplier diversity reporting tool (“SD Tool”) located at
https://jpmc.tier2.cvmsolutions.com/Account/Login?ReturnUrl=%2F on a quarterly
basis as required.
(b)    

18.    DISPUTE RESOLUTION.

18.1    Dispute Resolution.
(a)    Except as provided in Section 18.2, neither party will invoke formal
dispute resolution procedures other than in accordance with this Section 18.1.
Any party may give the other party notice of any dispute not resolved in the
normal course of business. Within 15 days after delivery of that notice, the
receiving party will provide a written response. Within 15 days after delivery
of the receiving party’s notice, executives of the parties who have authority to
resolve the dispute will meet to attempt to resolve the dispute. All reasonable
requests for information will be honored. If the matter has not been resolved
within 45 days after the disputing party’s initial notice, or if the executives
fail to meet within 15 days of the receiving party’s notice, either party may
commence legal action with respect to the dispute or claim. All negotiations
pursuant to this Section 18 will be confidential and therefore treated as
compromise and settlement negotiations for purposes of all similar rules and
codes of evidence of applicable legislation and jurisdictions. If either party
invokes executive level dispute resolution pursuant to Section 14.9, the
executive sponsors designated by each party will convene at a meeting at JPMC’s
offices, or other location designated by JPMC, within 48 hours of notice by
either party.



18.2    Immediate Injunctive Relief.
(a)    Supplier acknowledges that JPMC will be irreparably harmed and
Section 18.1 will not apply if Supplier breaches (or attempts or threatens to
breach): (a) its obligation to provide critical services to JPMC or Recipients
(such as the termination assistance services as provided in Section 19.5),
(b) its obligation respecting continued performance in accordance with
Section 18.3, or (c) its obligations with respect to JPMC’s Confidential
Information or JPMC Data. If a court of competent jurisdiction finds that
Supplier has breached (or attempted or threatened to breach) any of those
obligations, Supplier agrees that, without any additional findings of
irreparable injury or other conditions to injunctive relief, it will not oppose
the entry of an appropriate order compelling performance by Supplier and
restraining it from any further breaches (or attempted or threatened breaches).




Page 61

--------------------------------------------------------------------------------








18.3    Continued Performance.
(a)    If a dispute is being resolved before the applicable Schedule expires,
each party will, unless otherwise directed by the other party, continue
performing its obligations to the other party (other than JPMC’s obligation to
pay amounts disputed in good faith).



18.4    Governing Law; Jurisdiction.
(a)    This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, whether arising in contract, tort or otherwise, shall
be governed by the laws of the State of New York, without giving effect to the
principles of comity or conflicts of laws thereof. Each party irrevocably agrees
that any legal action, suit or proceeding brought by it in any way arising out
of this Agreement must be brought solely and exclusively in, and will be subject
to the laws of in the State of New York, and each party irrevocably submits to
the sole and exclusive personal jurisdiction of the courts in the State of New
York. Notwithstanding the foregoing, claims for equitable relief may be brought
in any court with proper jurisdiction within the United States, but such claims
will be subject to the laws of the State of New York. The United Nations
Convention on Contracts for the International Sale of Goods does not apply to
the transactions contemplated by this Agreement. The Uniform Computer
Information Transactions Act (“UCITA”) will not apply to this Agreement or any
Schedule regardless of when and howsoever adopted, enacted and further amended
under the laws of the State of New York or any other state. If UCITA is adopted
and enacted in the State of New York or any other state and, as a result of such
adoption and enactment or any subsequent amendment thereto, the parties are
required to take any action to effectuate the result contemplated by this
Section 18.4, including amending this Agreement, the parties agree to take such
action as may be reasonably required, including amending this Agreement
accordingly.



18.5    Waiver of Jury Trial.
(a)    Both parties agree to waive any right to have a jury participate in the
resolution of the dispute or claim, between any of the parties or any of their
respective Affiliates related in any way to this Agreement.



19.    TERM AND TERMINATION.

19.1    Term.
(a)    This Agreement is effective from the Effective Date until terminated in
accordance with this Agreement.



19.2    Termination by JPMC.
(a)
Termination for Cause.





Page 62

--------------------------------------------------------------------------------





JPMC may terminate this Agreement or any Schedule(s) for cause, in whole or in
part, as of the date specified in a notice of termination if (i) Supplier
materially breaches its obligations under this Agreement or any Schedule and
does not cure that breach within 45 days after receiving JPMC’s notice of
breach; (ii) any regulator having jurisdiction over JPMorgan Chase & Co. object
to this Agreement or any Schedule(s); (iii) JPMC, having deferred all or part of
its initial information or operational risk assessment until after the Schedule
is executed, reasonably determines that Supplier does not or cannot meet JPMC’s
standards; or (iv) there is a change in any Law that impacts JPMC’s use of the
Supplier’s products or services. If JPMC terminates for cause, (x) JPMC will
have no obligation to pay any termination fee or costs, meet any minimum payment
requirements, or pay any penalty, or otherwise be subject to any restriction;
and (y) JPMC will pay Supplier for any accepted Deliverables provided prior to
the effective date of termination unless such payment is prohibited by law or
subject to any applicable set-off right.
(b)
Termination for Convenience.

JPMC may terminate this Agreement or any Schedule(s) for convenience at any time
by giving Supplier at least 90 days’ prior written notice of the termination
date or such other period set forth in the applicable Schedule. JPMC will remain
liable for fees and expenses incurred for all Deliverables Accepted by JPMC
pursuant to the terminated Schedule(s) up to the effective date of termination
for convenience.
(c)
Termination for OFAC Compliance.

If Supplier or any individual, entity, or organization holding any material
ownership interest in Supplier, including any officer or director, is determined
at any time to be an individual, entity, or organization with whom JPMC is
prohibited from dealing by any United States law, regulation, or executive
order, including names appearing on the U.S. Department of the Treasury’s Office
of Foreign Assets Control’s (“OFAC”) Specially Designated Nationals and Blocked
Persons List (the “SDN List”), then Supplier shall be deemed to be in material
breach of this Agreement and JPMC shall have the right to terminate this
Agreement immediately, without penalty or liability. If JPMC exercises the
termination right described herein, JPMC shall pay Supplier for any accepted
Deliverables provided prior to the effective date of termination unless such
payment is prohibited by law or subject to any applicable set-off right.



19.3    Termination for Financial Insecurity.
(a)    Either party may terminate this Agreement or any Schedule, in whole or in
part, for cause as of the date specified in a termination notice if the other
party, or, in the case of Supplier, any of Supplier’s Affiliates providing
Deliverables to JPMC: (a) files for bankruptcy, (b) becomes or is declared
insolvent, (c) is the subject of any proceedings (not dismissed within 30 days)
related to its liquidation, insolvency or the appointment of a receiver or
similar officer for that party, (d) makes an assignment for the benefit of all
or substantially all of its creditors, (e) takes any corporate action for its
winding-up, dissolution or administration, (f) enters into an agreement for the
extension or readjustment of substantially all of its obligations, or
(g) recklessly or intentionally makes any material misstatement as to financial
condition. Notwithstanding the foregoing, Supplier may not terminate this
Agreement or any Schedule pursuant to this Section to the extent that (i) JPMC
continues to adhere to its payment obligations in the Agreement and any
applicable Schedule or




Page 63

--------------------------------------------------------------------------------





(ii) Supplier requests JPMC to make any pre-payments (of no more than 60 days)
after an event specified in the above clauses (a) through (g) occurs for any
Deliverables and JPMC makes such pre-payment(s).



19.4    Termination for Cause by Supplier.
(a)    Supplier may, upon notice to JPMC, terminate any Schedule if JPMC
materially breaches its obligations under that Schedule and does not cure that
material breach within 90 days after receipt of Supplier’s notice.



19.5    Termination Assistance Services.
(a)    In connection with the termination of any Schedule, Supplier will provide
any and all services reasonably requested by JPMC, or as otherwise provided in
the Schedule, to make a smooth transition from the use of Deliverables provided
under the applicable Schedule to internal functions or alternate providers. JPMC
will pay Supplier the most applicable rates in any Schedule in consideration of
those services. However, if JPMC terminates the Schedule for cause, Supplier
will provide to JPMC these termination assistance services at no cost or expense
to JPMC.



19.6    Survival.
(a)
Effect on Schedules.

After this Agreement terminates, the terms of this Agreement will remain in
effect with respect to any Schedule entered into before the termination.
However, no Schedule may be entered into under this Agreement after it
terminates.
(b)
Surviving Provisions.

After this Agreement or a Schedule terminates or expires, the terms of this
Agreement and that Schedule that expressly or by their nature contemplate
performance after such termination or expiration will survive and continue in
full force and effect. For avoidance of doubt, the provisions protecting
Confidential Information, permitting audits, providing for rights of quiet
enjoyment, granting perpetual licenses, requiring reimbursement of Losses,
requiring indemnification and setting forth limitations of liability each, by
their nature, contemplate performance or observance after this Agreement or a
Schedule expires or terminates.



20.    GENERAL.

20.1    Interpretation.
(a)    Each party acknowledges that this Agreement has been the subject of
active and complete negotiations, and that this Agreement should not be
construed in favor of or against any party by reason of the extent to which any
party or its professional advisors participated in the preparation of this
Agreement.




Page 64

--------------------------------------------------------------------------------








20.2    Assignment.
(a)    Neither party may assign any rights or delegate any obligations under
this Agreement without the prior written consent of the other party.
Notwithstanding any such consent, any assignment by Supplier that is not
accompanied by an assumption agreement executed by the assignee shall be null
and void. However, JPMC may assign this Agreement, any Schedule, or any of its
rights hereunder or thereunder, in whole or in part, without Supplier’s consent:
(a) to any existing or future JPMC Entity, or (b) to a surviving entity in the
case of a JPMC merger, acquisition, divestiture, consolidation or corporate
reorganization (whether or not JPMC is the surviving entity). Any assignment or
attempted assignment contrary to this Section 20.2 will be a material breach of
this Agreement and null and void. This Agreement and each Schedule will be
binding upon the successors, legal representatives and permitted assigns of the
parties. For purposes of this Section 20.2, any merger, change of control or
other combination by operation of law constitutes an assignment.



20.3    Acquisition of Entity with Existing Relationship.
(a)    If any merger or acquisition results in a JPMC Entity and Supplier having
in effect other agreement(s) with the same general subject matter as this
Agreement, JPMC may, at its option: (a) terminate this Agreement or the other
agreement(s) in whole or in part (and without any JPMC Entity having any
liability or incurring any additional charges to Supplier), and (b) require
Supplier to enter into Schedules or other appropriate documents to move
Supplier’s delivery, license and services obligations, in whole or in part, from
any terminated agreement to any continuing agreement. If JPMC does move
obligations, JPMC will receive the benefit of any enterprise-wide pricing and
any volume discounts even if the agreement containing that pricing or those
discounts was terminated. Supplier hereby agrees to honor and be bound by the
terms and conditions of the agreement chosen, in whole or in part, by JPMC under
this clause.



20.4    Counterparts.
(a)    This Agreement, any Schedules and any amendment hereto or thereto may be
executed in two or more counterparts (including by facsimile or email
attachment), each of which will be considered an original but all of which
together will constitute one agreement.



20.5    Disablement of Software and Hardware.
(a)    Except if and to the extent expressly necessary for performance of
maintenance or any other servicing or support expressly authorized in writing by
JPMC, in no event will Supplier, its agents or employees or anyone acting on its
behalf, disable or interfere, in whole or in part, with JPMC or Recipient’s use
of any Deliverables or any software, hardware, systems or data owned, utilized
or held by JPMorgan Chase & Co., Recipients or customers without the written
permission of a corporate officer of JPMC, whether or not the disablement is in
connection with any dispute between the parties or otherwise. Supplier
understands that a breach of this provision could cause




Page 65

--------------------------------------------------------------------------------





substantial harm to JPMC and to numerous third parties having business
relationships with JPMorgan Chase & Co. No limitation of liability, whether
contractual or statutory, will apply to a breach of this Section 20.5.



20.6    Nature of Licenses.
(a)    All license rights granted by Supplier pursuant to this Agreement
(including the easement right in Section 13.1(f)) (collectively, “License
Rights”) are, and will otherwise be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code (as amended, the “Code”), licenses to
rights to “intellectual property” irrespective of how that term is defined in
Section 101(35A) of the Code. The parties agree that if bankruptcy or insolvency
proceedings are brought by or against Supplier, whether under the Code, any
successor statute, or under any other law providing for the relief of debtors
(collectively, “Insolvency Laws”), each licensee will retain and may fully
exercise all of its rights, elections, and remedies to preserve the License
Rights under such Insolvency Laws (whether under Section 365(n) of the Code, any
other code section or otherwise), including the right to retain and exercise its
rights under this Agreement and any agreement supplementary hereto, the right to
continued use of such License Rights during and after the commencement or
conclusion of such proceeding, and the right to obtain any intellectual property
(or such embodiment) as provided herein or in any agreement supplementary
hereto.



20.7    JPMC Delays.
(a)    If a failure of JPMC to perform any of its obligations within the
timeframes set forth in this Agreement or any Schedule prevents Supplier from
timely performing its obligations, then the relevant dates of Supplier’s
performance will be extended by an amount equal to the delay caused by JPMC. The
provisions of this Section 20.7 will apply only if Supplier: (a) notifies JPMC
promptly (not more than seven days) after the occurrence of an event that
constitutes a delay by JPMC under this Section 20.7, and (b) uses commercially
reasonable efforts to perform notwithstanding JPMC’s failure to perform. JPMC’s
failure to perform any of its stated operational responsibilities or provide any
JPMC resources expressly required pursuant to a Schedule will neither constitute
a breach nor give rise to any right to terminate this Agreement or any Schedule.



20.8    Model Analysis.
(a)    To the extent a Deliverable is used by or for JPMC to value positions,
measure exposure or evaluate risk (collectively, the “Models”), including to
facilitate JPMC’s compliance with regulatory and management requirements to
fully understand and explain the Models used for its businesses, promptly after
request from JPMC and at no additional charge, Supplier will (a) deliver to JPMC
documentation sufficient to enable a detailed understanding of the methodology,
analysis and calculations that are referenced, included or implemented in the
development or use of the Models (collectively, “Model Analysis”) so as to
enable JPMC to review and explain the Models; and (b) make qualified Supplier
Personnel available to JPMC and its designees (including regulators and other
Auditors) to provide “plain English” explanations of any such Models or Model
Analysis. Any such documentation and explanation is subject to Section 13.




Page 66

--------------------------------------------------------------------------------








20.9    Headings.
(a)    The headings in this Agreement are for convenience of reference only.
They are not to affect the interpretation of this Agreement.



20.10    Independent Contractors.
(a)    Supplier and JPMC will at all times be independent contractors. Neither
party will have any right, power or authority to enter into any agreement for or
on behalf of, or to assume or incur any obligation or liabilities, express or
implied, on behalf of or in the name of, the other party. Accordingly, Supplier
will ensure that no Supplier Personnel sign any documents on behalf of JPMorgan
Chase & Co. without the express prior written consent of JPMC, which JPMC may
withhold or condition in its sole discretion. This Agreement will not be
interpreted or construed to create an association, joint venture or partnership
between the parties or to impose any partnership obligation or liability upon
either party. Except as set forth in the applicable Schedule, each party’s
employees, methods, facilities and equipment will at all times be under its
exclusive direction and control. Unless expressly provided otherwise, each Party
shall bear its own costs and expenses incurred in connection with this
Agreement.



20.11    Insurance.
(a)    Within five Business Days after the execution of this Agreement or before
commencing the provision of Deliverables or permitting any subcontractor to
commence the provision of Deliverables, whichever is earlier, Supplier will, at
its own cost and expense, procure and maintain in full force and effect
throughout the Schedule Term the insurance policies listed in the Insurance
Exhibit attached hereto.



20.12    No Liens.
(a)    Supplier will not and will not permit Supplier Personnel to file, any
mechanic’s or materialman’s liens or any security interests on or against
property or realty of JPMC to secure payment under this Agreement. If any liens
or interests arise as a result of Supplier’s action or inaction, Supplier will
remove the liens at its sole cost and expense within ten Business Days.



20.13    No Modification.
(a)    No supplement, alteration, amendment, modification or change of this
Agreement will be valid or binding unless in writing and signed by an authorized
representative of the party to be bound. The terms of this Agreement will
supersede any click-wrap, shrink-wrap or browse-wrap agreements or any other
documents containing terms and conditions related to the Deliverables as well as
any conflicting provision in any purchase order, invoice or order
acknowledgement unless such agreements, terms and conditions, that purchase
order or order acknowledgement (each, a “Conflicting Document”) is signed by
both parties and the provision in the Conflicting Document




Page 67

--------------------------------------------------------------------------------





indicates with specificity which provision(s) in this Agreement it takes
precedence over. Payment of an invoice does not constitute an agreement to the
content of the invoice.



20.14    Other Suppliers.
(a)    This is not an exclusive agreement. Supplier acknowledges that JPMC uses
(and reserves the right to continue to use) other suppliers to provide goods,
licensed material and services that are similar or related to the Deliverables.
Supplier will, to the extent reasonably requested by JPMC, cooperate in good
faith and in a timely manner with JPMorgan Chase & Co.’s other suppliers to
allow the suppliers to efficiently perform services for JPMorgan Chase & Co. and
its customers.



20.15    Rights and Remedies Cumulative.
(a)    Unless expressly stated otherwise in this Agreement, all rights and
remedies provided for in this Agreement will be cumulative and in addition to,
and not in lieu of, any other remedies available to either party at law, in
equity or otherwise. If JPMC has a choice of one action “or” another action,
JPMC may take both of those actions.



20.16    Severability.
(a)    If any provision of this Agreement conflicts with the law under which
this Agreement is to be construed or if any provision of this Agreement is held
invalid or unenforceable by a court of competent jurisdiction, that provision
will be deemed to be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable Law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable will not be affected thereby, and each of those provisions will be
valid and enforceable to the full extent permitted by law.



20.17    Subcontractors.
(a)    Supplier will not subcontract the provision of any Deliverable or any
portion of any Deliverable where the subcontractor will (i) have access to JPMC
Data or material non-public information; (ii) provide a material component of
the Deliverable (including as may be identified in the applicable Schedule);
(iii) provide a service, feature or functionality that is customer-facing or
web-facing; or (iv) use any name, trademark, logo or other identifying marks of
JPMorgan Chase & Co., without: (a) first performing due diligence into the
financial and operational stability of the proposed subcontractor, (b) notifying
JPMC of the components of the Deliverables affected, the scope of the proposed
subcontract, the identity and qualifications of the proposed subcontractor
(including where the subcontractor is based and from what location the
Deliverables will be provided) and the reasons for subcontracting the work in
question; (c) causing the proposed subcontractor to agree in writing to perform
and be subject to all of Supplier’s obligations under this Agreement; and
(d) obtaining JPMC’s prior written approval of that subcontractor. Supplier
shall provide JPMC with Supplier’s criteria for assessing the subcontractor’s
financial and operational stability and a copy of the subcontractor agreement.
JPMC may revoke its approval of, or require the removal of,




Page 68

--------------------------------------------------------------------------------





any subcontractor by giving Supplier 30 days’ prior notice describing a
reasonable basis for the revocation or removal. Notwithstanding any approval by
JPMC, Supplier will remain solely responsible for all Deliverables and will be
liable for any subcontractor’s failure to perform or abide by the provisions of
this Agreement. The foregoing (and each other provision of this Agreement and
the applicable Schedule relating to subcontractors) applies to further
subcontracting by Supplier’s subcontractors and their subcontractors, regardless
of tier.



20.18    Third Party Beneficiaries.
(a)    Supplier acknowledges and agrees that each JPMC Entity is an intended
third party beneficiary of this Agreement and is entitled to rely upon all
rights, representations, warranties and covenants made by Supplier in this
Agreement to the same extent as if each of those JPMC Entities were JPMC
hereunder. For the avoidance of doubt, all rights and benefits granted under
this Agreement to JPMC will be deemed granted directly to JPMorgan Chase & Co.
Otherwise, no third party will be deemed to be an intended or unintended third
party beneficiary of this Agreement.



20.19    Time is of the Essence.
(a)    Supplier acknowledges that time is of the essence with respect to the
performance of Supplier’s obligations to JPMC.



20.20    Waivers.
(a)    The failure of either party to enforce strict performance by the other
party of any provision of this Agreement or to exercise any right under this
Agreement will not be construed as a waiver to any extent of that party’s right
to assert or rely upon any provision of this Agreement or right in that or any
other instance. A delay or omission by JPMC or Supplier to exercise any right or
power under this Agreement will not be construed to be a waiver of that right or
power. Waiving one breach will not be construed to waive any succeeding breach.
All waivers must be in writing and signed (not in electronic form) by the party
waiving rights.



20.21    English Language.
(a)    The official language of the Agreement, its Exhibits and Schedules will
be the English language, and Supplier will prepare and maintain reports and
other documentation related to this Agreement in English.



20.22    Entire Agreement.
(a)    This Agreement, including the Exhibits attached to this document (which
are hereby incorporated into this Agreement by reference), and every Schedule
executed under this Agreement, constitutes the entire agreement of the parties,
superseding all prior agreements and understandings as to the subject matter
hereof, notwithstanding any oral representations or statements to the contrary
heretofore made.




Page 69

--------------------------------------------------------------------------------









END OF BODY OF AGREEMENT






Page 70

--------------------------------------------------------------------------------








INSURANCE EXHIBIT


Supplier, within five Business Days after the execution of this Agreement or
before commencing the provision of Deliverables or permitting any subcontractor
to commence the provision of Deliverables, whichever is the earlier, will
procure, maintain and evidence, at its own expense, the following required
insurance of the following kinds and limits, with companies carrying a minimum
A.M. Best Financial Strength Rating of A-VIII (Excellent with a policyholder
surplus of $100,000,000 to $250,000,000), and if applicable, Fitch Ratings (Long
Term Rating) with a minimum interactive financial strength rating of at least
“A-“ and $50mm in unencumbered policyholders surplus, Moody’s (Global Long Term
Rating) with a minimum interactive financial strength rating of at least “A3”
and $50mm in unencumbered policyholders surplus, and Standard & Poor’s
(Long-Term Insurer Financial Strength Ratings) of at least “A” and $50,000,000
in unencumbered policyholders surplus, and permitted to insure risks in each
jurisdiction where a claim or claims might arise or who are otherwise acceptable
to JPMC. Should Supplier at any time neglect or refuse to provide the required
insurance, or should such insurance be canceled, JPMC will have the right, but
not the obligation, to procure such insurance and the cost of such insurance
will be deducted from monies then due or thereafter to become due to Supplier,
or to terminate this Agreement. Supplier may carry, at its own expense, such
additional insurance as it may deem necessary. Supplier will not be deemed to be
relieved of any responsibility by the fact that it carries insurance.
A.
REQUIRED INSURANCE.

(i) Where the Deliverables are rendered within the U.S. Workers’ Compensation
and Employer’s Liability Insurance and where the Deliverables are rendered
outside of the U.S.: compulsory social scheme or equivalent insurance policy, in
accordance with the applicable laws of (a) the State of New York or (b) the
state or country in which the Deliverables are to be provided or performed or
(c) the state or country in which Supplier is obligated to pay compensation to
employees engaged in the performance or provision of the Deliverables. The
policy limit under the Employer’s Liability Insurance section will not be less
than $1,000,000 for any one accident and will include a waiver of subrogation
against JPMorgan Chase & Co. and its subsidiaries, agents, officers, directors
and employees. If the Supplier is a sole proprietor and qualifies for exemption,
Supplier will provide to JPMC evidence of exemption in the form of a certificate
of exemption, affidavit of exemption or its equivalent received from the State’s
Workers Compensation Division. The required limit of liability may be satisfied
through a combination of primary Employer’s Liability and Umbrella Liability
insurance.


(ii) Where the Deliverables are rendered within the U.S.: Commercial General
Liability Insurance written on ISO occurrence form CG 00 01 (or a substitute
form providing equivalent coverage) and where the Deliverables are rendered
outside of the U.S.: Public Liability Insurance, or equivalent, insurance
policy, covering claims related to or arising from the Deliverables, the
performance and provision of the Deliverables and everything incidental thereto,
with limits of not less than $2,000,000 per occurrence, or in whatever higher
amounts as may be requested by JPMC from time to time and mutually agreed, in
writing, by the parties, and extended to cover: (a) Contractual Liability, with
defense provided in addition to policy limits for indemnitees of the named
insured; (b) if any of the Deliverables are subcontracted, Independent
Contractors Liability providing coverage in connection with such portion of the
Deliverables which may be subcontracted; (c) Broad Form Property Damage
Liability; (d) Products & Completed Operations; (e) Personal and Advertising
Injury Liability and (f) Hired and Non-Ownership Automobile Liability, if not
covered under Automobile Liability Insurance. To the extent available, the
policy will include: (x) a waiver of subrogation against all parties named as
additional insureds, (y) a severability of interest provision and




Page 71

--------------------------------------------------------------------------------





(z) “JPMorgan Chase & Co. and any and all subsidiaries, directors, officers,
employees, and agents as their interest may appear” as additional insureds or an
indemnity to principals clause. If such Commercial General Liability insurance
contains a general aggregate limit, it will apply separately to the location or
project that is the subject of the applicable Schedule. The Commercial General
Liability Insurance required under this paragraph will be raised to not less
than $5,000,000 per occurrence combined single limit if Supplier’s provision of
the Deliverables, in the ordinary course, involves hazardous trades (e.g.,
mechanical, electrical, plumbing or construction services or trades requiring
the use of heavy machinery). The required limit of liability may be satisfied
through a combination of primary Commercial General Liability and Umbrella
Liability insurance.


(iii) If automobiles or other vehicles are used in connection with the
performance or provision of the Deliverables, Automobile Liability Insurance
written on ISO occurrence form CA 00 01 (or a substitute form providing
equivalent coverage) for any auto, including owned, hired, and non-owned
automobiles and other vehicles, with bodily injury and property damage limits of
not less than $2,000,000 each accident limit. To the extent available, the
policy will include “JPMorgan Chase & Co. and any and all subsidiaries,
directors, officers, employees, and agents as their interests may appear” as
additional insureds and a waiver of subrogation against all parties named as
additional insureds. The Automobile Liability Insurance required under this
paragraph will be raised to not less than $5,000,000 each accident limit if
Supplier’s provision of the Deliverables, in the ordinary course, involves
hazardous trades (e.g., mechanical, electrical, plumbing or construction
services or trades requiring the use of heavy machinery). The required limit of
liability may be satisfied through a combination of primary Automobile Liability
and Umbrella Liability insurance.


(iv) If Supplier transports the property of JPMC or JPMC’s customers, All Risk
Motor Truck Cargo Insurance or All Risk Transit and Premises Insurance with
limits of not less than the replacement cost value, including reconstruction
coverage in an amount of not less than $250,000, with no per item limit,
covering property of JPMC or JPMC’s customers while on the premises of, in
transit with or otherwise in the possession of Supplier Personnel. This policy
will name JPMC as loss payee.


(v) If Supplier will be performing or providing Deliverables on JPMC premises,
have access to JPMC tangible property or have control of or access to JPMC
systems, accounts, money, or securities, Commercial Blanket Bond or an
equivalent insurance policy covering all Supplier Personnel while engaged in
connection with the Deliverables with a limit of not less than $10,000,000 per
loss and including coverage for property of others in possession of Supplier
Personnel while performing or providing the Deliverables. This policy will name
JPMC as loss payee.


(vi) To the extent Supplier holds, stores, stages, works upon or in any manner
possesses personal property that is owned, held, or leased by, or the
responsibility of JPMC or any of its customers, All Risk property damage
insurance or Special Causes of Loss Form property insurance including coverage
for loss caused by fire, flood, sprinkler leakage, windstorm, or earthquake in
an amount equal to the replacement cost of such property. Flood insurance will
be required only to the extent that the property is within an area designated as
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001-4128) or any
amendments or supplements thereto or substitutions therefore (collectively, the
“National Flood Insurance Program”). The insurance carried in accordance with
this subsection (vi) will contain an endorsement that provides that JPMC will be
named as a loss payee relative to any loss or damage to the property described
in this subsection (vi), and JPMC’s interest in any claim under Supplier’s
insurance will be primary to and non-contributing with any interest of Supplier
or any other party included under Supplier’s insurance.






Page 72

--------------------------------------------------------------------------------





(vii) To the extent that Supplier provides software, hardware, software or
system development, consulting services, Internet/Application Service Provider
services (e.g., outsourced functions such as web-hosting), or any other
technology service, Technology Errors & Omissions (or technology professional
liability coverage) insurance, including coverage for loss or disclosure of
electronic data, media and content rights infringement and liability, network
security failure and software copyright infringement liability due to the
failure of Supplier’s products or services with limits of not less than
$10,000,000 per occurrence.


(viii) To the extent that Supplier provides content, Media Errors & Omissions
(or Media Liability) insurance, including coverage for loss or disclosure of
electronic data, media and content rights infringement and liability, with
limits of not less than $10,000,000 per occurrence.


(ix) If Supplier has access to Confidential Information, Privacy and Network
Security (sometimes otherwise known as Cyber Liability) coverage which includes
providing protection against liability for (a) system attacks, (b) denial or
loss of service attacks, (c) spread of malicious software code, (d) unauthorized
access and use of computer systems, (e) crisis management and customer
notification expenses, (f) privacy regulatory defense and penalties and
(g) liability arising from the loss or disclosure of confidential data with
coverage limits of not less than $50,000,000 per occurrence. Such policy will
include “JPMorgan Chase & Co. and any and all subsidiaries, directors, officers,
employees, and agents as their interests may appear” as an additional insured.
Such policy shall not include “cross-liability” or “insured vs insured”
exclusion provisions, or other similar provisions that would bar, restrict, or
preclude coverages for claims by JPMC.


To the extent that the policies of insurance set forth in items (vii), (viii)
and (ix) provide coverage for claims of liability or indemnity by Supplier, the
contract of insurance shall take precedence, and no provision of this agreement
shall be construed to relieve an insurer of any obligation to pay claims to
Supplier which would otherwise be a covered claim in the absence of any
provision of this agreement.
Each of the policies of insurance set forth in items (vii), (viii) and (ix):
•
shall contain severability for the insured organization for any intentional act
exclusions.

•
may apply on a claims-made basis, provided the policy is maintained for a period
of two (2) years after acceptance of the deliverables and/or services provided
in connection with this Agreement.

•
shall cover consequential or vicarious liabilities (e.g., claims brought against
JPMC due to the wrongful acts and failures committed by Supplier) and direct
losses (e.g., claims made by JPMC against Supplier for financial loss due to
Supplier’s wrongful acts or failures).



(x) Professional Liability/Errors and Omissions Liability Insurance in the
amount of not less than $10,000,000 per claim covering loss arising from claims
alleging wrongful acts including errors or omissions committed by Supplier, its
employees, or agents in the provision of or failure to render professional
services. If the policy is written on a claims-made basis, the coverage must
remain in force for a period of at least two years following the provision or
performance of the Deliverables.


B.
CERTIFICATES OF INSURANCE; GENERAL.

(b)    Upon JPMC’s request, Supplier shall provide Certificates of Insurance
certifying compliance with the above required insurance. Certificates of
Insurance will include a copy of the insurance policy endorsements or policy
provisions providing the following: (i) JPMC has been included as an additional
insured where required, (ii) subrogation is waived where required;
(iii) Supplier’s insurance is primary, and all insurance maintained by JPMorgan
Chase & Co. is




Page 73

--------------------------------------------------------------------------------





excess and secondary and shall not contribute with Supplier’s insurance; and
(iv) all insurance will not be canceled or substantially changed without 30
days’ prior notice to JPMC.


(c)    Supplier agrees to be liable for all costs within the deductibles and
self-insured retentions.


(d)    With respect to additional insured endorsements, coverage will be no less
broad than one or the other of the following alternatives: (a) the coverage
afforded to the named insured under the policy with respect to the Deliverables
to be provided or performed under this Agreement; or (b) the coverage afforded
by Insurance Services Office Endorsement entitled (“Additional Insured –
Designated Person or Organization”).


Additional insured status for JPMorgan Chase & Co. and any of its subsidiaries,
directors, officers, agents, employees or any other party required to be named
as additional insureds under this Agreement will extend to the full limits of
liability maintained by the Supplier even if those limits of liability are in
excess of those required by this Agreement.


Supplier’s insurance will be primary and all insurance carried by JPMorgan Chase
& Co. is strictly excess and secondary and will not contribute with Supplier’s
insurance.


The requirements of this Agreement as to insurance limits, acceptability of
insurers, and insurance to be maintained by Supplier are not intended to and
will not in any manner limit or qualify the liabilities and obligations assumed
by Supplier under this Agreement. Failure of JPMC to demand such certificate or
other evidence of full compliance with these insurance requirements or failure
of JPMC to identify a deficiency from evidence that is provided shall not be
construed as a waiver of Supplier’s obligation to maintain such insurance.


(e)    Supplier will, on request, permit JPMC to examine original insurance
policies and certificates.


(f)    Supplier understands that if a Supplier employee is injured while
performing operations for JPMC under this Agreement, and that the injured
employee brings claim against JPMC, the indemnification agreement herein may
allow JPMC to tender that employee’s claim to Supplier and its liability
insurance company. In support of this intent, where allowed or required by law,
Supplier agrees to specifically and expressly waive its immunity under the
applicable State workers’ compensation or similar act. However, Supplier’s
waiver of immunity extends only to claims against Supplier by JPMC, and does not
include, or extend to, any claims by Supplier’s employees directly against
Supplier. Further, Supplier understands that the indemnification obligation to
JPMC under this Agreement is not limited by the amount or type of compensation
or benefits payable to or for any third party under works compensation or
similar acts.


(g)    In the event that Deliverables are performed or provided by persons other
than Supplier who are not parties to any Agreement with JPMC, Supplier will
arrange to have such subcontractors furnish to Supplier evidence of insurance,
subject to terms and conditions determined




Page 74

--------------------------------------------------------------------------------





adequate to satisfy Supplier, at least two weeks prior to commencing with the
performance or provision of such Deliverables. It is understood and agreed that
Supplier’s determination of the adequacy of the insurance carried by
subcontractors in no way relieves Supplier from liability assumed by Supplier or
insurance required of Supplier.




END OF DOCUMENT






Page 75

--------------------------------------------------------------------------------


Exhibit 10.1
[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.




SCHEDULE #1


This Schedule #1 (“Schedule”) is entered into as of May 4, 2018 (“Schedule
Effective Date”) pursuant to the Master Agreement by and between CARDLYTICS,
INC. (“Supplier” or “Cardlytics”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(“JPMC”) (individually a “Party” and collectively the “Parties”) with an
effective date of May 3, 2018 (“Agreement”). This Schedule is hereby made a part
of, and is subject to, the terms and conditions of the Agreement. To the extent
that there is any conflict or inconsistency between the terms and conditions
contained in this Schedule and those set forth in the Agreement, the Agreement
will prevail unless this Schedule specifically states that the term in this
Schedule will prevail. Capitalized terms not specifically defined herein shall
have the meaning set forth in the Agreement and the interpretation of certain
terms shall be as set forth in Section 1.5 (Interpretation of Certain Terms) of
the Agreement. References to “payment devices” (i) will be interpreted broadly,
(ii) is not exclusive to physical payment cards, and (iii) includes physical,
virtual and digital payment methods and accounts. In consideration of the mutual
promises, agreements, and conditions stated herein, the Parties agree as
follows:


1.
TERM

a)
Term and Termination. The term of this Schedule shall begin on the Schedule
Effective Date and continue until the seventh anniversary of Launch (the
“Initial Term”). The Parties will take reasonable efforts to make the Services
contemplated by this Schedule available to Customers in [***], and the “Launch”
for purposes hereof shall be the date such Services are made generally available
to JPMC’s customers. Upon the expiration of the Initial Term, this Schedule will
automatically renew for successive 12-month periods (each a “Renewal Term”);
provided that not less than [***] months and not more than [***] months prior to
the expiration of the Initial Term and any Renewal Term, Supplier will notify
JPMC of the pending term renewal and whether it desires to renew the Schedule.
After receipt of such notice, and provided that Supplier desires to renew the
Schedule, JPMC will have the right to not renew the term of this Schedule by
providing Supplier with notice of its intention not to renew within [***] days
of receiving said notice from Supplier, otherwise, this Schedule will renew for
a Renewal Term. The Initial Term and any Renewal Terms are collectively referred
to as the “Term.” The foregoing shall prevail over any contrary terms in Section
1.4 (Schedule Term) of the Agreement.

2.
SERVICE PARTNERSHIP

a)
Development of the Platform. Supplier’s Targeted Marketing System (“Supplier
TMS”), which manages the matching, serving, and redemption of marketing offers
(“Offers”) of Reasonable Value to certain end-users of JPMC’s payment devices
and accounts (“Customers”), serves as the underlying platform for the Services
(as defined below). “Reasonable Value” means a commercially reasonable value
which is likely to serve as an incentive to an average Customer to complete a
Qualifying Transaction. For example, in most instances an Offer of less than
[***]% cash back would not provide Reasonable Value; an Offer of [***]% or more
cash back would provide Reasonable Value. Supplier and JPMC will cooperate to
develop the systems, technologies, relationships, and training to enable JPMC to
electronically interface with Supplier’s Offer Placement System (“Supplier OPS”)
servers in Supplier’s data center with a dedicated circuit to JPMC’s data
center, in accordance with the terms of this Schedule and the Agreement.

b)
Services Generally. The services to be provided by Supplier to JPMC under this
Schedule (collectively the “Services”) include the development, management, and
administration of






--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


advertising campaigns for certain merchants approved by JPMC in accordance with
this Schedule (“Participating Advertisers”) to Customers via the online and
digital channels designated by JPMC in its sole discretion, and Supplier will
not charge Participating Advertisers an additional fee based on the JPMC
channels supported or used. Unless otherwise agreed to by the Parties, such
channels will include:
i.
JPMC’s online banking platforms (“Online Banking”);

ii.
JPMC’s mobile banking platforms (“Mobile Banking”), which in JPMC’s discretion
may include platforms such as Finn by Chase;

iii.
An unauthenticated JPMC-branded site (the “Unauthenticated Branded Site”) that
Customers will be directed to via targeted emails (“Activatable Email”);

iv.
JPMC’s [***]; and

v.
Such other platforms, upon [***], including Offer inclusion within other
third-party wallet platforms with whom JPMC has a business relationship.

As part of the Services, Supplier will build advertising campaigns that target
Customers with particular spend behaviors based on variables such as [***].
Subject to Section 3, any combination of these variables may be used to develop
a Participating Advertiser campaign. Supplier will enable certain advertising
campaigns to be displayed via the JPMC channels described in this Section.
c)
Supplier’s Responsibilities. As part of, and in support of, the Services,
Supplier will undertake the following:

i.
Assume sole responsibility for the Services and the design, development,
implementation, maintenance, compliance, administration, and on-going
enhancement of the System including the Supplier TMS and Supplier OPS;

ii.
Form and maintain compliant relationships with merchants;

iii.
Subject to Section 2(e), publish, manage, administer and execute Offer campaigns
in accordance with the Agreement and this Schedule;

iv.
Set ad pricing with Participating Advertisers pursuant to separate agreements
between Supplier and Participating Advertisers [***];

v.
Install, operate, maintain and enhance the Supplier TMS and the Supplier OPS;

vi.
In accordance with Section 5, and [***] unless otherwise agreed to in writing by
the Parties, host the System including the Supplier TMS and Supplier OPS at
Supplier’s data center in a manner that (x) ensures only when expressly
permitted by this Schedule may JPMC Data be accessed, obtained or transmitted;
and (y) protects Customer-identifiable data; (z) furthermore, Supplier shall
alert JPMC if Customer-identifiable information is inadvertently transmitted to
Supplier and work with JPMC to resolve any such instance;

vii.
Provide other ongoing hosting services for that are necessary for the System
including the Supplier TMS and Supplier OPS, including managing and being
responsible for any firewalls, routers, servers, switches, telecommunication
lines and other equipment, software, bandwidth and services necessary for the
proper operation and maintenance of the System including the Supplier TMS and
Supplier OPS;

viii.
In conjunction with JPMC, engineer, procure and maintain network connections
between the parties’ data centers to enable Daily Feed data to be replicated on
and synchronized with Supplier’s servers and updates thereto to be exchanged
periodically between the parties;

ix.
Provide ongoing maintenance and support for the System including the Supplier
TMS and Supplier OPS, including creating and installing bug fixes and updates,
creating backups of



2

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


JPMC data, and providing disaster recovery services, problem root-cause
analysis, and System including the Supplier TMS and Supplier OPS performance
reports;
x.
Provide dedicated technology support to JPMC for problems, questions or concerns
relating to the System, Supplier TMS, the Services, the Supplier OPS and other
items provided by Supplier in accordance with Attachment 2;

xi.
Perform the Services so as to meet or exceed the required levels of quality,
speed, availability, capacity, reliability or other characteristics of the
Services as set forth in Attachment 2;

xii.
Provide dedicated client management support to JPMC;

xiii.
Provide training to enable JPMC to address inquiries from Customers, and
understand web based applications, Supplier TMS and any other items JPMC
reasonably requests;

xiv.
Provide integration work and training on the Supplier TMS as necessary for
activities under this Schedule;

xv.
Timely pay all fees or expenses owed by Supplier to third parties including
set-up, equipment or on-going hosting costs and fees associated with the System,
Supplier TMS, Supplier OMS or the Services;

xvi.
[***] provide the resources and software that is reasonably appropriate or
necessary to operate Supplier’s responsibilities required by the Services;

xvii.
Manage all invoicing and collection activities associated with Offers and the
Services unless JPMC has designated it will perform such activities [***];

xviii.
Provide to JPMC APIs, demos and other materials as may be reasonably requested
by JPMC to facilitate the Services, and SDKs as agreed to by the parties;

xix.
Provide JPMC with a daily OPS extract report containing some or all the fields
listed in Attachment 6, as directed by JPMC, or as otherwise agreed to by the
Parties;

xx.
Provide JPMC with such other reports and access to data relating to the Services
as may be reasonably requested by JPMC; provided, however, that this provision
shall impose no obligation on Supplier to provide JPMC with confidential data of
another financial institution client of Supplier, the provision of which
breaches Supplier’s contractual confidentiality obligations to such entity;

xxi.
Develop and maintain processes and procedures reasonably acceptable to JPMC for
the prevention of, and monitoring for, fraud and abuse;

xxii.
Protect against inaccurate redemptions and inappropriate redemptions (i.e.,
redemptions that are not consistent with the terms of a given Offer) and hold,
review and confirm accuracy of redemptions that indicate they are: (1)
duplicates; (2) statistical deviations; or (3) such other items as reasonably
requested by JPMC;

xxiii.
[***] with mutually agreed upon [***] in mutually agreed upon manners, which may
include:

1.
[***];

2.
[***] into [***] agreements upon JPMC providing notice of [***];

3.
Working with JPMC to enable: [***] specific Offers, and (ii) Offers that [***];
and

4.
For [***] upon JPMC providing notice of [***].

xxiv.
Support and implement, for any particular Customer designated by JPMC, payment
device suppressions and opt outs provided, or requested, by JPMC;

xxv.
At JPMC’s request and in accordance with Section 6(b), (a) support, with
Participating Advertiser consent and after consultation with Supplier, Offers
targeted at JPMC’s direction; and (b) support real-time data exchanges from or
to JPMC of information;



3

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


xxvi.
At JPMC’s request and in accordance with Section 6(b), and upon Supplier’s
consent to the given proposal, (a) [***]; and (b) [***];

xxvii.
In the event JPMC elects to participate in real-time messaging alerts regarding
Offers and is willing to implement the necessary requirements, provide the
technology and support necessary for JPMC’s implementation and operation of
same;

xxviii.
Consult with JPMC and comply with JPMC’s reasonable requests to ensure Offer
algorithms and targeting mechanisms do not encourage or otherwise incentivize
Customers to divert spend from one category of payment device to another
including the provision of analytics and development of processes with JPMC to
monitor, prevent, and resolve same;

xxix.
Refrain from any Customer contact absent JPMC’s prior written consent in each
instance;

xxx.
Support [***] including the display of [***] and the facilitation of [***];

xxxi.
Resolve any of [***] by [***]; and

xxxii.
Such other items reasonably requested by JPMC and agreed to by Supplier.

d)
JPMC’s Responsibilities. In support of the Services, JPMC will undertake the
following:

i.
Develop jointly with Supplier an initial technology integration plan, including
format and connectivity, and outlining how JPMC will implement said technology
integration plan. It being acknowledged and agreed each Party shall [***]
associated with implementation, unless otherwise agreed to by the parties.

ii.
Deliver to Supplier the following information for Supplier’s initial testing and
integration:

1.
Test Daily Feed data

2.
Testing environment for user interface and user experience

3.
Test email from email provider

iii.
Provide a daily feed to the Supplier OPS of anonymized and de-identified data
(as further outlined in Attachment 1) (“Daily Feed”) which Supplier agrees to
use solely in order for Supplier to perform Daily Processing (as defined below)
and the Services expressly set forth in this Schedule. The Daily Feed will
contain the data elements set forth in Attachment 1. The Daily Feed will be
provided no more than [***] after the posted transaction date and shall be
provided at a mutually agreed upon cadence, schedule and frequency, but under no
circumstances less than once every twenty-four (24) hours. In the event that
JPMC has actual knowledge of same, JPMC will take reasonable efforts to inform
Supplier of any errors in or delays to the Daily Feed or of any planned changes
to the Daily Feed that will impact Supplier’s use of the Daily Feed. “Daily
Processing” means the data loading and updating required as part of the
essential functionality of the Supplier TMS and provided in accordance with this
Schedule, including processing transactions, targeting, redemptions, updating
customer accounts to reflect changes in fields listed in Attachment 1, batch to
portal sync, and the Daily Feed data a pull.

iv.
Promptly after (a) this Schedule is executed, and (b) any of JPMC’s
high-severity third party oversight Supplier Risk Assessment findings have been
resolved, deliver to Supplier a one-time [***] historical data feed (“Historical
Data Feed”) containing the same data elements as outlined in Attachment 1, as
well as provide a file containing these data elements each subsequent month
until the Daily Feed is established. Once provided, any information provided in
the Historical Data Feed and any monthly data feeds shall be considered part of
the ‘Daily Feed’ for purposes of this Schedule.



4

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


v.
Work with Supplier in good faith to implement through multiple phases the
capabilities that JPMC reasonably determines to be necessary for the utilization
and implementation of the Services.

vi.
Provide cardholder terms and conditions to Customers which allow the Services to
be offered.

vii.
Provide Level 1 Customer support (as defined by JPMC) and be the initial point
of contact for all Customers in accordance with JPMC’s standard processes.

viii.
Pay for and provide the resources and software that is necessary to operate
JPMC’s responsibilities required by the Services.

ix.
Remove any Customer or end-user from the Service due to fraud or abuse, upon
reasonable request from Supplier, and reasonably assist Supplier in its
correction of any erroneous redemptions; provided that the foregoing shall in no
manner be a limitation on JPMC’s right to manage as set forth in this Schedule
and JPMC reserve the right to reject any such requests from Supplier in its sole
discretion.

x.
Subject to Section 3 of this Schedule, share [***] ([***] unless otherwise
mutually agreed to by the parties) to facilitate specifically JPMC- approved use
cases and not otherwise. Notwithstanding the foregoing, JPMC will have no
obligation to [***].

xi.
In conjunction with Supplier, and if applicable, engineer, procure and maintain
network connections between the Parties’ data centers to enable required JPMC
Data to be replicated on and synchronized with Supplier’s servers and updates
thereto to be exchanged periodically between the Parties in accordance with the
terms of this Schedule.

xii.
Within [***] days of the [***], conduct a [***] review and define a [***] for
the Services provided to JPMC under this Schedule at Launch.  JPMC will in good
faith consider the best practices provided by Supplier and adopt such best
practices which JPMC reasonably determines to be appropriate.  Once JPMC has
completed its [***], JPMC will present such [***] to Supplier for comment. 
Thereafter, Supplier and JPMC will negotiate in good faith to determine the
[***] which is mutually acceptable to the Parties.  The agreed upon [***] will
be incorporated into this Schedule as Attachment 3.   If for any reason the
Parties cannot agree to a [***], either Party may [***] without consequence
until an agreed-upon [***] has been confirmed.  After the Launch, JPMC will work
with Supplier in good faith to provide a [***] which JPMC [***] after [***].

e)
Marketing Control Procedures. Supplier will screen Participating Advertisers and
individual ads to ensure that they meet both Supplier’s and JPMC’s legal,
compliance, merchant, advertiser, media, and messaging standards. JPMC will have
the ability to control Participating Advertiser campaigns in the following
manner (“Control Procedures”):

i.
Category Elimination. JPMC can eliminate any Participating Advertiser or
category of advertisers from placing offers to Customers at any time in its sole
discretion. Supplier will also permit and support such eliminations at the [***]
level, provided that JPMC has provided Supplier with data to accurately identify
the [***] level at issue. Prior to Launch, JPMC will identify categories and/or
advertisers to so exclude and provide a corresponding list of exclusions to
Supplier. In the event JPMC or Supplier requests the elimination of a
Participating Advertiser during a campaign for such Participating Advertiser,
the Parties will confer in good faith to resolve same.

ii.
Participating Advertiser Approval Tool. JPMC will have access to an approval
tool to preview all Participating Advertiser campaigns and Offers that are
scheduled to be published



5

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


to Customers. Prior to submittal to JPMC within the approval tool, Supplier will
ensure any Participating Advertiser campaigns and Offers placed within the
approval tool include and satisfy the Offer disclosures and template
requirements previously approved by JPMC. JPMC has the right to not approve any
Participating Advertiser for any reason, or no reason, while the advertiser is
in the “approval queue,” which will be for a period no shorter than [***]. The
tool will also permit JPMC to approve, or not approve, at the [***] level,
provided that JPMC has provided Supplier with data to accurately identify the
[***] level at issue. In the event that JPMC [***] with respect to the campaign
while the campaign is in the “approval queue,” the campaign shall be deemed to
be [***]. JPMC shall [***] monitor the “approval queue” and [***] within the
above-referenced window. Supplier will maintain complete and accurate records of
JPMC’s responses and communications within approval tool and will provide JPMC
and its Auditors access to such records upon request.
iii.
Information Regarding [***]. During the Parties’ quarterly meetings outlined in
Section 6(e), the Parties will collaborate with respect to the [***]. The
Parties will endeavor to plan for any [***]. Notwithstanding anything to the
contrary, [***] may elect the [***], in its sole discretion, so long as such
allocation is not made in bad faith.

iv.
Marketing Material Review. Prior to any publication, the Parties will coordinate
and facilitate the review and approval by JPMC of any external marketing
materials, user interfaces, websites, communications, or other Customer-facing
materials related to the Services that also specifically relate to or identify
JPMC or a JPMC payment device (including notifications in the event of a
Security Breach). Upon Supplier’s submission for review, JPMC will timely (and
in no event more than [***] Business Days from receipt of materials in final
form) approve or disapprove the proposed marketing materials. Notwithstanding
anything to the contrary, in no event may Supplier publish materials to
Customers without JPMC’s prior approval. If any marketing materials or Customer
communications are disapproved, JPMC shall specify in writing (email will
suffice) reasons for such disapproval and state what corrections or improvements
are necessary. After making the necessary corrections or improvements, Supplier
will resubmit all revised materials to JPMC review and written approval to
proceed. The Parties will work in good faith to design processes for providing
input and guidance, ongoing project management, and timelines for making
systemic changes. The materials and communications provided by Supplier will
meet JPMC’s requirements for accessibility (including WCAG 2.0) and JPMC’s
reasonable and documented requirements for foreign language support.

v.
Removal of Certain Marketing Materials. Supplier agrees that if JPMC makes a
request to remove or update marketing materials due to a change in Laws,
Supplier will use best efforts to make such change as quickly as possible, to
minimize the time period, if any, when any such marketing materials do not
comply with such Laws. Supplier further agrees that if JPMC makes a request to
remove or update such marketing materials in response to a request or formal
action taken by any government, any state or political subdivision thereof and
any person or entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government, whether federal, state,
local, or territorial, that asserts jurisdiction over the subject matter and the
person or entity at issue (the “Governmental Body”), Supplier will adhere to the
timing required by the Governmental Body for JPMC to make such change in any
such request or formal action.



6

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


vi.
Right to Suspend. Notwithstanding any other provision of this Schedule, upon
written notice to Supplier, JPMC may restrict or suspend any marketing effort,
including in connection with a specific channel or marketing activity (or a
portion thereof), to the extent that, in JPMC’s reasonable judgment, such effort
has, will or may result in: (a) any violation of Laws by either Party; (b)
excessive fraud activity, or credit or other losses related to JPMC payment
devices or Customers; (c) [***]; and/or (d) any other material adverse impact on
JPMC. Supplier shall cooperate in connection with any such JPMC restriction or
suspension. Prior to any such JPMC restriction or suspension, JPMC will provide
notice to Supplier of its plans to restrict or suspend such marketing effort.
After imposition of such restriction or suspension, at either Party’s request
the Parties will as soon as practicable seek to alter the applicable marketing
effort if practicable so that it no longer would cause the concerns described in
clauses (a) through (d) above, as applicable. For the avoidance of doubt,
nothing in this Section shall permit [***]; provided, however, that such
restriction shall not apply if the [***] is (y) also in association with a [***]
or (z) due to a good-faith decision made by the [***]. In the event that JPMC
exercises its rights under this Section and such exercise of rights
substantially impacts the revenue share due to Supplier (as stated in Attachment
4), JPMC and Supplier will negotiate in good faith an amendment to this Schedule
with respect to the revenue share due to Supplier.

vii.
Branding for Services. Subject to the terms of this Section, the Services will
be marketed or promoted to Customers with the JPMC Branding approved for use by
Supplier in writing by JPMC and be performed in accordance with Section 7.10
(Branding/Co-Branding for the ASP Services) of the Agreement. Any licenses
granted to Supplier in JPMC Branding will automatically expire upon the
termination or expiration of this Schedule.

viii.
License to Use Participating Advertiser Branding. Supplier grants JPMC a
nonexclusive, non-transferable, irrevocable (during the term of this Schedule)
license to use the trademarks, service marks, logos and other distinctive brand
features of Participating Advertisers in conjunction with (a) JPMC’s performance
of its obligations; (b) the exercise of JPMC’s rights under this Schedule and
the Agreement; or (c) the marketing, advertising and promoting of the
availability of the Services. Such use by JPMC must be approved in writing by
Supplier. The foregoing license shall extend only to use of the trademarks,
service marks, logos and other distinctive brand features of Participating
Advertisers for purposes of the Offers and campaigns included in the Services.
Supplier represents and warrants that Supplier will have obtained full authority
from Participating Advertisers for such grant prior to submitting an Offer or
campaign through the Control Procedures and will maintain such authority during
the pendency of the Offer or campaign. Any Losses due to, arising from or
relating to, such obligations will be Indemnified Claims pursuant to Section 15
(Indemnity) of the Agreement.

ix.
Internal Documentation. Internal documentation (e.g., training or instruction
manuals) referencing the other Party’s trademarks will not require the prior
approval of the other Party, provided that such materials comply with such
Party’s applicable brand guidelines and trademark policies. Any such materials
which include JPMC trademarks will clearly indicate the trademarks are owned by
JPMC and that the materials may not be distributed externally. The foregoing
permission to JPMC trademarks will expire with the term or upon notice to
Supplier.



7

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


x.
[***] Offers. The Parties will work together to develop processes for managing
[***] Offers and [***] will in its sole discretion develop and designate any
associated [***].

3.
Data

a)
Generally. Except for the limited rights expressly granted herein, Supplier
shall not otherwise use or retain any JPMC Data including Daily Feed data. JPMC
may revoke any of the following rights at any time and will attempt to give no
less than six (6) months’ notice to Supplier if (i) required by legal or
regulatory changes, or (ii) the Parties, working together, are unable to resolve
data usage concerns; provided that if such revocation materially impacts
Supplier’s ability to perform the Services, Supplier may send JPMC notice of an
intent to terminate this Schedule within [***] days of such revocation with an
effective date not less than [***] days thereafter. Thereafter JPMC may retract
the revocation or this Schedule will be terminated on such effective date. All
rights granted shall automatically terminate upon expiration of the Term
whereupon all JPMC Data including Daily Feed data will be destroyed in
accordance with the Agreement. Notwithstanding the above and Section 12.7
(Storage, Return or Destruction of JPMC Data) of the Agreement, Supplier may
retain Daily Feed data (i) for [***] days after the expiration of the final JPMC
Offer to the minimum extent required for internal audit and accounting purposes
relating to JPMC Offers (unless the data at issue was used for the purposes of
billing an Participating Advertiser, in which case the time period shall be
extended to [***] days); and (ii) otherwise to the minimum extent required by
law. For avoidance of doubt, any Losses due to, arising from or relating to, (i)
Supplier’s obligations in this Section 3; or (ii) Supplier’s use or access to
the JPMC Data including Daily Feed data, will be Indemnified Claims pursuant to
Section 15 (Indemnity) of the Agreement and subject to the privacy provisions of
this Schedule and the Agreement.

b)
Use of Data. In accordance with the Agreement and this Schedule, Supplier is
only entitled to use the Daily Feed to the [***] extent necessary when providing
the Services to JPMC during the Term of this Schedule and only as expressly
permitted below:

i.
To target Offers to Customers;

ii.
To manage JPMC Offers, Billings and Customer Incentives relating to same,

iii.
To market the offering of Offers to Customers to merchants and advertisers who
do not compete with JPMC;

iv.
To diagnose or correct an irregularity, error, problem, or defect in the
Services;

v.
To measure the usage of the Services;

vi.
To provide reports (i) to JPMC; and (ii) in an aggregated and anonymized manner,
internally; via manual or computer interfaces;

vii.
Except for Offers provided only through [***], in which case [***] shall serve
as [***], provide Participating Advertisers performance metric reports via the
Cardlytics Ad Gateway and Supplier branded decks where the data types,
categories and the like included in such reports have been approved by JPMC in
writing at a quarterly meeting outlined in Section 6(e) in the previous six (6)
months. For the avoidance of doubt, Supplier’s reporting will not identify any
data as JPMC Data.

viii.
To protect the security of the Services;

ix.
To introduce or implement improvements, upgrades, or enhancements to the
Services;

x.
To perform Supplier’s obligations to JPMC under this Schedule during the Term;
and

xi.
To verify Offer satisfaction, Daily Feed data related to the Services for a JPMC
Offer campaign may be disclosed to Participating Advertisers provided such data
(a) does



8

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


not [***], (b) is [***] similar to this Schedule and the Agreement, (c) only
includes [***], (d) may only be used by the Participating Advertiser for [***],
and (e) may not be [***].
c)
Ownership of Daily Feed Data. Supplier acknowledges and agrees JPMC is the sole
owner of the data in the Daily Feed. If Supplier obtains any rights in any data
in the Daily Feed, Supplier will assign those rights to JPMC. Supplier will
waive, and will not assert, any liens or other encumbrances it obtains on any
data in the Daily Feed. Supplier will not use, or permit the use of, data in the
Daily Feed to contact any Customer except if required by applicable Law or in
accordance with this Schedule and the Agreement.

d)
Reverse Engineering. Supplier will not analyze, and will prevent others from
analyzing, JPMC Data including the Daily Feed, to: (i) garner JPMC’s proprietary
business methods, practices, and processes, including marketing, risk management
strategies, authorization strategies, fraud management strategies and best
practices, (ii) incorporate such business methods into Supplier’s products
and/or services, or (iii) make such business methods available to any other
entity or individual.

e)
No Re-Identification. Supplier will not attempt to, and except in connection
with any approved validation efforts will prevent others from attempting to, (i)
identify or re-identify any Customer, person or entity whose information may be
included in any anonymized, de-identified or aggregated information or data that
it receives in connection with this Schedule, or (ii) decrypt or unmask any
encrypted or masked information or data that Supplier receives in connection
with this Schedule.

f)
Identification of JPMC. To the extent Supplier permissibly publishes external
reports, presentations, statistics, or other materials, Supplier shall not
identify JPMC by name in such reports or statistics.

g)
[***]. Even if expressly permitted by this Schedule, in no event may [***]
without JPMC’s written consent which (i) provides [***] from whom such [***]
relates in more [***] than the [***]; or (ii) provides more [***] than the [***]
upon which the applicable [***], provided that for subpart (ii), Supplier may
request JPMC’s consent to [***]. Additionally, except in connection with [***],
in no event may [***] without JPMC’s written consent which [***].

h)
ASP Services. For avoidance of doubt, (i) any Supplier System which processes
JPMC Data (including the data in the Daily Feed), shall be considered ASP
Services; and (ii) any information included in the [***] fields of Supplier’s
System, and their successors, shall be considered JPMC Data.

i)
Service Locations. Supplier and its permitted subcontractors will provide the
Services (including any storage of JPMC Data) at and from the following
location(s): [***] (“Service Location(s)”). Supplier will not add or change any
of the Service Locations without the express written authorization of JPMC.

j)
Right to Manage. Notwithstanding anything herein to the contrary, nothing in
this Schedule shall be construed to affect or limit JPMC’s rights or ability to
manage the payment devices it issues and make Customer management decisions for
individual Customers in the manner JPMC determines in its sole discretion.
Further, JPMC shall have sole discretion regarding whether [***] are available
to participate in the Supplier TMS, Supplier OPS, and inclusion in the Daily
Feed. For clarity, notwithstanding the foregoing, (i) Customers and the payment
devices may be determined to be ineligible by JPMC in its sole discretion, and
(ii) JPMC may remove, at any time, any particular “co-branded” card, product
type, payment device or series of payment devices from eligibility.
Notwithstanding the foregoing, nothing in this Section shall permit [***];
provided, however, that such restriction shall not apply if the [***] is (y)
also in association with



9

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


a [***] or (z) due to a good-faith decision made by the [***]. In the event that
JPMC exercises its rights under this Section and such exercise of rights
substantially impacts the revenue share due to Supplier (as stated in Attachment
4), JPMC and Supplier will negotiate in good faith an amendment to this Schedule
with respect to the revenue share due to Supplier.
k)
Data Purge. At JPMC’s request Supplier will purge in accordance with Section
12.7 (Storage, Return or Destruction of JPMC Data) of the Agreement any and all
data (i) relating to a particular Customer, (ii) relating to [***] or (iii) at
termination, relating to JPMC itself. At a Customer’s request, Supplier will,
after obtaining JPMC’s consent and within a reasonable timeframe (not to exceed
10 Business Days), purge in accordance with Section 12.7 (Storage, Return or
Destruction of JPMC Data) of the Agreement any and all data relating to such
Customer, subject to Section 3(a) of this Schedule.

l)
No Monetization. Notwithstanding anything in this Schedule or the Agreement to
the contrary, in no event may Supplier license, lease, pledge, transfer,
encumber, monetize, or sell JPMC Data (including data in the Daily Feed)
regardless of the extent to which such data is anonymized; provided that, during
the Term, the items set forth in Section 3(b) will not violate the foregoing, so
long as Supplier is otherwise in compliance with the terms of this Schedule and
the Agreement.

m)
Materials Request. To the extent Supplier is authorized to and permissibly
publishes reports, presentations, statistics or other materials that relate to
or include JPMC Data, upon JPMC’s request, Supplier will provide such items to
JPMC; provided, however, that this provision shall impose no obligation on
Supplier to provide JPMC with confidential data of another financial institution
client of Suppler, the provision of which breaches Supplier’s contractual
confidentiality obligations to such entity.

n)
Attestation. Supplier shall provide, on a quarterly basis, an attestation
certified by the Chief Executive Officer or Chief Financial Officer of Supplier
that it is in compliance with the terms of this Section and all other data use
terms, conditions and restrictions set forth in this Schedule and the Agreement.

o)
Survival. The provisions of this Section 3 shall survive any expiration or
termination of this Schedule or the Agreement.

p)
Prohibited Targeting. Supplier agrees that any: (i) criteria or model used by or
on behalf of Supplier in marketing the Offers (e.g., criteria used to determine
the Customers that will receive or view such marketing); and (ii) process
developed in connection with the Offers to service or handle Customers, shall
not use a Customer’s location for any purpose other than confirming the Customer
is an acceptable distance from Participating Merchant’s location.   Supplier
will ensure that in no event will an Offer’s targeting factors include a
Customer’s age, race, color, religion, creed, citizenship status, marital
status, sexual orientation, sex, gender identity, genetic information, national
origin, disability, veteran status or any other protected status under
applicable Law (e.g., civil union status, height, weight, arrest record and
status with regard to public assistance, to the extent protected under
applicable Law). Upon JPMC’s request with reasonable notice, Supplier will
provide any targeting criteria used as well as information relating to items (i)
and (ii) of this subsection to JPMC and its Auditors. Such information will
include the JPMC customers which were targeted for Offers, the Customers who
accepted the Offers and how the Offers were fulfilled. Any Losses due to,
arising from or relating to, such obligations will be Indemnified Claims
pursuant to Section 15 (Indemnity) of the Agreement.

4.
FEES



10

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


a)
Revenue Share. Supplier shall pay JPMC a revenue share during the Term of this
Schedule at the rates set forth in Attachment 4 (“Revenue Share”). The Revenue
Share shall be paid by Supplier at the cadence outlined in Attachment 4.

b)
Other Fees. JPMC shall [***] and will [***] except as may be agreed to for
[***].

5.
TECHNOLOGY INTEGRATION

a)
Databases and Data Transfer. The Daily Feed will be loaded into a database
called OPSimport. A nightly batch process will then load such data into the
OPSBatch database. Afterwards a process called “Sync” in the nightly batch
process will move some data points to OPSPortal, which is the database with
which all JPMC end-consumer calls will interact. All three (3) of these
databases will be isolated and secured within Supplier’s environment. Any other
data which may be transferred to the Supplier’s data warehouse environment will
be transferred over a secure connection using access controlled applications.

b)
System URL. The following URLs are applicable to this Schedule:

i.
CSA (URL to be provided by Supplier): to be used by JPMC support staff to report
issues related to the Services.

ii.
www.[***].com: to be used for the Participating Merchant approval tool.

iii.
In addition, to support Activatable Email, two (2) JPMC domain names will be
reserved for exclusive Supplier use and the corresponding SSL certificates will
be provided to Supplier.

c)
JPMC/Supplier User Interface. Supplier will develop and maintain a user
interface to the System customized to JPMC’s reasonable requirements. The final
design of this interface, including its “look and feel,” will be subject to
approval by JPMC. As further described in this Schedule, this interface will be
the exclusive means through which user-entered data from the System will
originate. For sake of clarity, the foregoing relates to the user interface for
interactions between JPMC and Supplier, and JPMC will control any
Customer-facing items and aspects.

d)
System Reporting. The System will provide on-demand reports based on the
information contained in the System and aggregate per-user use statistics and
patterns for the System. The format and content of these reports will be as
approved by JPMC. Electronic copies of completed reports will be available
through the System in .pdf and Excel spreadsheet or other formats for delivery
by e-mail or through World Wide Web or proprietary network downloads.

e)
System User Permissioning. Supplier will not permit access to the System other
than by users expressly authorized to have access by JPMC. There will be no
limit on the number of users that may simultaneously access and use the System.
The System will enable JPMC’s designated system administrator to add, delete,
modify and view login IDs, passwords and security clearance levels for JPMC’s
users without assistance from Supplier. The user permissioning process and
permitted security levels will be subject to approval by JPMC.

f)
Documentation. Supplier will provide comprehensive documentation for the System,
including (i) user manuals and other guides in written form, and (ii) detailed
online help screens and offline system maintenance guides in electronic form.
All documentation will be accurate, correct and of professional quality.

g)
Supplier and Third Party Software. No third-party software will be necessary for
users to access the System and use the Services.

6.
OTHER MATTERS

a)
Code Releases. If Supplier provides major code releases to Supplier OPS during a
calendar year then JPMC shall allow for implementation of up to [***] of those
major code releases to Supplier



11

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


OPS during each calendar year. JPMC will provide resources necessary to test
such releases. [***] prior to each release, Supplier will provide JPMC with code
release notes or other technical documentation (describing features and
functionality). JPMC will only implement such releases in conjunction with a
quarterly JPMC enterprise release and Supplier will work with JPMC to facilitate
such implementation within the appropriate timeframe.
b)
Requested Works.

i.
JPMC may from time to time send Supplier a request for products, services or
marketing offers that are materially different from, or in addition to, the
generally commercially available products or services that Supplier offers, or
products or services that Supplier is developing for general commercial
availability (“Requested Works”). Partial or incomplete versions of Requested
Works will be deemed Requested Works.

ii.
Within [***] business days of receiving JPMC’s request, Supplier will provide
JPMC with a written proposal for the Requested Works, which will include a
description of the scope, the requirements necessary for the complete
development of the Requested Works and the cost, or alternatively and if
applicable, information regarding Supplier’s decision to decline the request,
including without limitation details reasonably acceptable to JPMC regarding
Supplier’s decision. Supplier’s proposal will also detail the impact the
Requested Works will have on the Services currently provided. JPMC may accept
the proposal in writing or via email. JPMC will not be liable for any costs not
expressly approved in writing.

iii.
For Requested Works where (a) JPMC employees or third parties acting on behalf
of JPMC materially contribute to the development of the Requested Work; or (b)
JPMC pays at least a material portion of the development costs, such Requested
Works shall be considered Developed Works and shall be exclusively owned by JPMC
(“JPMC Owned Requested Works”). JPMC hereby grants a worldwide, paid-up,
royalty-free license to Supplier to use, execute, reproduce, display, perform,
import, and distribute copies of JPMC Owned Requested Works for the duration of
the Term of this Schedule, for the sole purposes of providing the Services to
JPMC, including the right to authorize others to do any of the foregoing for
JPMC’s benefit.

iv.
For Requested Works where (a) JPMC employees or third parties acting on behalf
of JPMC do not materially contribute to the development of the Requested Work;
and (b) JPMC does not pay at least a material portion of the development costs,
such Requested Works shall be owned by Supplier (“Supplier Owned Requested
Works”).

v.
Supplier hereby grants a worldwide, paid-up, royalty-free license to use,
execute, reproduce, display, perform, import, and distribute copies of Supplier
Owned Requested Works for the duration of the Term of this Schedule, including
the right to authorize others to do any of the foregoing for JPMC’s benefit.

vi.
Supplier acknowledges and agrees that Requested Works afford JPMC a competitive
advantage. The license granted in subpart (v) shall be exclusive to JPMC for a
period of [***]. Supplier will not develop, provide, implement or enable any
substantially similar or related Works for any third party in the country or
countries where the Supplier Owned Developed Works are used by JPMC during the
period of exclusivity.

vii.
In the event Supplier improves, upgrades, or otherwise enhances the Services,
the System or their functionality, Supplier will make such items or features
available to JPMC no later than [***] and, in any event, as soon as possible.
Additionally, if such items or features are executable or supportable on a [***]
Supplier will notify JPMC of [***] and provide JPMC



12

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


[***] subject to JPMC’s [***]. Supplier represents and warrants that it has not
and will not [***].
c)
Subcontractors. In accordance with Section 20.17 (Subcontractors) of the
Agreement, the Parties acknowledge and agree that: (i) [***] may be involved in
the performance of hosting Supplier’s hardware, data, and systems; (ii) [***]
may be involved in the performance of hosting services and (iii) [***], for
backup services.

d)
Call Center Hours. Notwithstanding Section 7.7(a) (Support for ASP Services) of
the Agreement, the ASP Support Standard Hours shall be 9:00 a.m. EST to 5:00
p.m. EST on Business Days.

e)
Roadmap. Supplier, through appropriately senior Supplier personnel, will provide
JPMC with regular updates, no less often than quarterly, regarding anticipated
and potential changes to the Supplier TMS and Supplier OPS for the then-next
[***] to [***] month period, including reasonable details on all new or changed
features, templates and technical specifications when available, to ensure that
JPMC is aware of all changes to the Supplier TMS and Supplier OPS and that the
Parties have an opportunity to discuss which changes may constitute Material
Modifications to the Supplier TMS and Supplier OPS. Further, Supplier will
provide written notice to JPMC of any anticipated or potential Material
Modifications as early as possible and, in any event, at least [***] days prior
to implementation thereof. For purposes of this Schedule a “Material
Modification” shall mean any change planned or implemented by Supplier to the
System, including Supplier TMS and Supplier OPS or its associated systems or
processes, such as those that (i) materially affects the manner in which either
JPMC or Customers use or interface (at either a systems or user level) with the
System, including the Supplier TMS and Supplier OPS; or (ii) may have a material
impact on the use, disclosure or security of any JPMC Data, including the Daily
Feed. If JPMC has reasonable concerns with continuing to operate under this
Schedule due to the impact of any such anticipated or potential Material
Modification(s), the Parties agree to use good faith efforts to resolve such
issue in accordance with Section 18 (Dispute Resolution) of the Agreement. If
the Parties cannot come to a resolution, JPMC may terminate this Schedule and
the Agreement without penalty upon [***] days’ written notice.

f)
Material Degradation. If at any time Supplier’s applications or the interface
between the Parties’ systems operates in a manner that materially degrades the
Customer experience or functionality, JPMC may disconnect or suspend its use of
affected applications or systems until the issue is resolved and a high-quality
user experience is restored. Supplier will immediately prioritize resources to
minimize downtime or other disruption to Customers, and shall use commercially
reasonable efforts to resolve the matter as soon as practicable.

g)
Requirements of Governmental Bodies. Supplier shall cooperate fully (such
cooperation to include making any reasonably requested or required changes to
the Supplier TMS and Supplier OPS) with any Governmental Body’s inquiry or
concern regarding the Supplier TMS and Supplier OPS’s compliance with any Laws
or its actions in connection therewith. Supplier shall cooperate fully with
JPMC’s implementation of, or the exercise of its obligations and duties under,
then current generally applicable and consistently applied third-party
management oversight programs, developed by JPMC to comply with its requirements
as prescribed by any Governmental Body and Laws.

h)
Non-Public Confidential Supervisory Information. In addition to any other
obligations in the Agreement or this Schedule with respect to JPMC Confidential
Information, Supplier (i) is aware of, and will abide by, the prohibition on
dissemination of confidential supervisory information in the OCC’s regulation
(12 C.F.R. § 4.37(b)) and the Federal Reserve’s regulation (12 C.F.R. §
261.20(g)); (ii) will return, or certify, the destruction of, all copies of
confidential supervisory



13

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


information to JPMC at the conclusion of the provision of Services under this
Schedule; (iii) will keep such information confidential and may not use the
confidential supervisory information for any purpose other than as provided
under this Schedule; and (iv) will not disclose the confidential supervisory
information for any purpose without the prior written approval of the Federal
Reserve Board’s General Counsel except that Supplier may disclose information to
JPMC when providing advice and analysis. Further, Supplier will ensure that all
Supplier Personnel that have access to confidential supervisory information
comply with the foregoing.
i)
Publicity. For purposes of this Schedule, Section 2.7 (Publicity) of the
Agreement shall be deleted in its entirety and replaced with the following:

i.
Supplier will not:  (a) use the name, trade name, trademark, logo, branding, any
derivatives of the foregoing, or any other identifying marks of JPMorgan Chase &
Co. or its Affiliates in any sales, marketing, or publicity activities or
materials in the promotion of any individual or entity, including the promotion
of the Supplier, except in a manner that is contemplated by the Services for
merchants and advertisers who do not compete with JPMC, or (b) issue any press
release, interviews or other public statement (except a public statement
required by Law) regarding this Agreement, any Schedule or the parties’
relationship, without the prior written consent of by a Vice President or more
senior personnel at the meeting set forth in the quarterly meeting outlined in
Section 6(e). JPMC may revoke any consent it grants pursuant to this Section 2.7
at any time for any reason and Supplier shall remove any and all references to
JPMC from all marketing and advertising collateral within 30 days of notice of
such.

j)
JPMC Standards. Section 6.20 (JPMC Standards) of the Agreement shall not apply
to this Schedule.

k)
Termination of ASP Services. The phrase “or in part” shall be removed from
Section 7.13 (Termination of ASP Services) of Agreement for purposes of this
Schedule.

l)
Preferred Third Party Suppliers. Section 8.11 (Preferred Third Party Suppliers)
does not apply to this Schedule.

m)
Termination for Convenience. Notwithstanding Section 19.2(b) (Termination by
JPMC) of the Agreement, JPMC must provide Supplier [***] days’ written notice
for any termination for convenience. Additionally, during the [***]-day period
post-termination (the “Post-Termination Winddown Period”), the Parties will
continue to provide Services for any Participating Advertisers that reasonably
expect Services relating to Offers to be provided during the Post-Termination
Winddown Period.

n)
Changes to Provisions of the Agreement. The following changes shall be made to
the applicable sections of the Agreement,

i.
Section 8.9 (Supplier’s Limited Agency) of the Agreement shall only apply to
this Schedule to the extent Supplier acts as an agent of JPMC;

ii.
Subsection 12.3(a)(i) (Compliance of Data Handler with ISO 27002 and IT Risk
Management Policies) of the Agreement shall not apply to this Schedule;

iii.
The second sentence of Section 12.6 (Regeneration of JPMC Data by Data Handler)
of the Agreement will only apply to data within the Supplier OPS; and

iv.
For purposes of this Schedule, the exhibit of Trademarks referenced in Section
8.2(a) (Trademark License) of the Agreement may be supplied by JPMC in writing
including by email. Any materials which include a mark or logo of JPMC or its
Affiliates, shall remain at all times in compliance with the applicable brand
guidelines and trademark policies



14

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


provided by JPMC, as such guidelines and policies may be amended by JPMC from
time to time in its sole discretion.
  


To evidence their agreement the parties have executed this Schedule as of the
Schedule Effective Date.


CARDLYTICS, INC.
By:
/s/ Scott Grimes
Date signed:
5/3/18
 
Name: Scott Grimes
 
Title: CEO
 
 
 
 
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION:
 
By:
/s/ Michael Nagle
Date signed:
5/7/18
 
 
Name: Michael Nagle
 
 
Title: Managing Director
 





15

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ATTACHMENT 1
DATA ELEMENTS


Data elements to be provided by JPMC:


[***]


The above data shall be provided by JPMC for all of the following types of
transactions (as well as any other transactions mutually agreed to by the
parties): [***].


16

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ATTACHMENT 2
SERVICE LEVELS EXHIBIT


1.
DEFINITIONS.

The following terms will have the following meanings when used in this Schedule:


“Downtime” means a Measurement Interval during which Supplier fails to provide
the full functionality of the Services and System, excluding Scheduled Downtime.
“Measurement Interval” means one minute.
“Measurement Period” means [***], less any Scheduled Downtime.
“Performance Credit” means [***] percent of Supplier Billings Share. Performance
Credits will be deemed to be reductions reflecting a diminution in the value of
Services as a result of the failure to meet the Service Levels rather than
liquidated damages or a penalty.
“Resolution Time” means the elapsed clock time between (i) JPMC’s Service Call
to report a problem and (ii) implementation of a change in or adjustment to the
System that corrects the problem and causes the System to be in Compliance and
operate without malfunction.
“Response Time” means the elapsed clock time between (i) the ASP Service Call to
report a problem and (ii) a Supplier technical support analyst capable of
understanding the problem speaking to JPMC’s support contact about the problem.
“Right of Termination for Deficiency” means JPMC’s right to terminate the
Services without penalty, effective upon notice to Supplier, which may be
exercised within one month following the completion of the applicable
Measurement Period.
“Scheduled Downtime” means a Measurement Interval during which the Services or
System is unavailable due to maintenance, for which JPMC has received at least
one week’s advance notice, and which occurs on a Sunday between midnight and 4
a.m. U.S. Eastern Time. Notwithstanding the forgoing, the aggregate amount of
time during Scheduled Downtime when the Services or System are unavailable may
not exceed [***] in any calendar month.
“Service Level Default” means Supplier’s failure to achieve a Service Level.
“Service Network” means the network used by Supplier to provide the Services.
“Workaround” means a solution that resolves a problem without decreasing System
features, functionality or performance or resulting in an added burden or
expense to JPMC.


2.
GENERAL PRINCIPLES.

The parties have prepared the Service Levels set forth in this Exhibit, and the
Performance Credits due upon Supplier’s failure to achieve them, with the aim
that they be clear, concise and measurable, reflect JPMC’s business needs, and
incent Supplier to provide the best service possible.


The Service Levels set forth in this Exhibit are not intended to and do not
limit or exclude any Services described in the Master Agreement or this Schedule
or in any other Schedule to the Master Agreement.


Supplier will, on a continuous basis, (A) identify ways to improve the Service
Levels and (B) identify and apply proven techniques and tools from other
installations within its operations that would benefit JPMC either operationally
or financially. Supplier will, from time to time, include updates with respect
to such improvements, techniques and tools in the reports provided to JPMC
pursuant to this Schedule.


At JPMC’s reasonable request, Supplier and JPMC will conduct satisfaction
surveys with respect to the Services.


17

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED






3.
SERVICE LEVELS.

System Operation Service Levels. Supplier will provide the Services to JPMC so
that all of the quantitative measurements set forth in the first column of
Service Levels for System Operation Table below (each, a “Metric”) satisfy the
corresponding specifications set forth in the second column of Service Levels
for System Operation Table below (each, a “Standard”). If any Metric does not
satisfy one or more of its corresponding Standards, then JPMC will be entitled
to receive the corresponding remedy(ies) set forth in the third column of
Service Levels for System Operation Table (each, a “Remedy”).


SERVICE LEVELS FOR SYSTEM OPERATION TABLE


18

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Metric
Standard
Remedy
Availability – Percentage of Measurement Intervals that are not Downtime
[***]% + of each Measurement Period
[***] for each [***] percentage points below Standard
[***]% + of any Measurement Period
Right of Termination for Deficiency
Latency –round trip time between JPMC’s edge device and Supplier’s edge device
for customer-facing calls


NOTE: This Metric shall not apply, and JPMC shall not be entitled to any
corresponding remedy, if the failure to meet this metric is solely due to issues
or actions related to JPMC’s systems (as opposed to Supplier’s systems)
[***] milliseconds on average during a Measurement Period, measured in 15 minute
intervals (outside of regularly scheduled maintenance)
[***] for each [***] milliseconds below Standard (for sake of clarity a [***]
millisecond average would incur [***])
[***] milliseconds on average during a Measurement Period, measured in 15 minute
intervals (outside of regularly scheduled maintenance)
Right of Termination for Deficiency
Data Loss – Largest percentage of data packets lost during the round trip time
between JPMC’s edge device and Supplier’s edge device for customer-facing calls
[***]% or less
[***] for each Measurement Period
Data Protection – Failure to store all JPMC Data generated on previous day onto
non-volatile memory and contemporaneously record completion
Each occurrence
[***]
Security Check – Failure to run security verification software daily and
contemporaneously record completion
Each occurrence
[***]
Total Performance Credits accumulated during any Measurement Period
[***] Performance Credits]
Right of Termination for Deficiency

 
Response and Resolution Times. Supplier will respond to and resolve problems so
as to meet all of the Service Levels in Service Levels for Remedial Maintenance
Table below. If Supplier does not satisfy one or more of those Service Levels,
JPMC will be entitled to receive the Performance Credits specified below.


19

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Any failure by Supplier to meet any Service Level two or more times in any [***]
month period will be deemed a material breach by Supplier that is incapable of
cure.


Notice of Delayed Resolution. If Supplier does not resolve a problem within the
Resolution Times listed in Service Levels for Remedial Maintenance Table below,
Supplier will immediately notify JPMC. This notice will include (i) a reasonable
explanation for the delay and (ii) a good faith schedule and plan for
correction. This notice will not constitute an excuse or waiver of performance.
Supplier will keep JPMC informed of the progress of its efforts to resolve
Priority 1 or 2 problems at appropriate intervals or as otherwise requested by
JPMC.


4.
CREDITS.

Calculation and Application against Invoices.


Performance Credits are calculated monthly as indicated in the Service Level
tables in this Exhibit and accrued and applied as Billing Share Reductions in
the next calendar month. To calculate the total Performance Credits due to JPMC
for the applicable month, the amounts calculated for each Service Level not met
in such month, as further described herein, will be totaled and such amount will
be the Performance Credits included as Billing Share Reductions in the next
calendar month.


Supplier will notify JPMC if JPMC becomes entitled to a Performance Credit in
accordance with Supplier's standard reporting procedures as set forth in this
Schedule. Performance Credits will be calculated and reported as set forth in
this Exhibit.


The Performance Credits will not limit JPMC’s right to recover, in accordance
with the Agreement, other damages incurred by JPMC as a result of such failure;
provided, however, that any award of damages directly arising out of any such
failure will be reduced by any Performance Credits already credited by Supplier
to JPMC in respect of such failure.


5.
ADJUSTMENT OF SERVICE LEVELS.

JPMC may, from time to time, and upon agreement by Supplier, change the Service
Levels to reflect its changing business needs, including by adding or removing a
Service Level. A new Service Level for which there is historical data will take
effect [***] days after the parties agree to the new Service Level and providing
the historical data. A new Service Level for which there is no historical data
or no historical data is provided will take effect [***] days after the parties
agree to the new Service Level, during which time the parties will measure the
new Service Level. If Supplier can demonstrate to JPMC’s reasonable satisfaction
that such new Service Level will materially increase Supplier’s cost of
performing the Services, JPMC agrees to pay Supplier for its incremental cost of
providing the Services under the new Service Level and the cost of measuring and
reporting on the new Service Level.


6.
REPORTS.

Supplier will provide to JPMC, within [***] days of the end of each calendar
month during the Schedule Term, a report or series of reports that cover, at a
minimum, the following information regarding the performance of the Services:


•
the Performance Credits earned by JPMC;

•
the monthly System Availability percentage;



20

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


•
the number of ASP Service Calls received during the preceding month, summaries
of the calls, average, minimum and maximum response and resolution times, and a
listing of all outstanding problems;

•
a summary of JPMC requests for upgrades and/or modifications to the System; and

•
a summary of actions taken or planned to remedy any failure by Supplier to meet
any of the Service Levels set forth in this Exhibit.



For avoidance of doubt, the foregoing reports are in addition to any reports and
analytics described elsewhere in the Agreement or this Schedule.


7.
MEASUREMENT AND MONITORING TOOLS.

As of the Effective Date, Supplier will implement the measurement and monitoring
tools and procedures required to measure and report Supplier’s performance of
the Services against the applicable Service Levels. Such measurement and
monitoring and procedures will (1) permit reporting at a level of detail
specified by JPMC that is sufficient to verify compliance with the Service
Levels and (2) be subject to audit by JPMC or its designee.


Supplier will provide JPMC with on-line access to such measurement and
monitoring tools and information, so that JPMC is able to access the same
information as soon as it is available on-line to Supplier.


Supplier will provide JPMC with monthly reports on Supplier’s compliance with
the Service Levels as set forth in herein. The raw data and detailed supporting
information and reports relating to Service Levels and performance are
considered JPMC Confidential Information.


Supplier will provide JPMC and its designees access to and information
concerning such measurement and monitoring tools and procedures upon request,
for inspection and verification purposes.


21

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




SERVICE LEVELS FOR REMEDIAL MAINTENANCE TABLE
Problem Priority
Priority Definition
Service Level Metrics and Standards
Required Response Time/ Remedy
Required Resolution Time/ Remedy
Required Action/Escalation
Priority 1 (Critical)


A problem that (i) prevents the System from processing a critical business
process or function or materially hinders work or use of the System by a
majority of Customers who have access to offers from the System, (ii) prevents a
majority of Customers who have access to offers from the System from using the
System to provide services in compliance with applicable Law, (iii) prevents a
majority of Customers from accessing data or putting new data into the System,
(iv) causes loss or corruption of data for a majority of Customers who have
access to offers from the System, or (v) leaves the System without a working
backup for the System or a JPMC’s environment. In addition, Priority 1 problems
include any Priority 2 problem that has remained unresolved without a Workaround
for a period of [***] hours after Supplier learns of the problem.
Standard: Immediately after the earlier of (i) JPMC provides notice to
Supplier’s Production Support team by telephone; or (ii) Supplier becomes aware
of the matter (i.e., less than [***] minutes).


Remedy: One Performance Credits:
• if Response Time exceeds [***] minutes; and
• for each [***] minute interval thereafter until a response is provided.
Standard: [***] hours for a Workaround.


Remedy: [***]:
 • if Resolution Time for a Workaround exceeds [***] hours; and
• [***]:
If Resolution Time for a Workaround exceeds [***] hours and for each] hour
interval thereafter until a Workaround is provided.


Standard: [***] hours for a fully tested permanent correction.


Remedy: [***]:
• if Resolution Time for a permanent correction exceeds [***] hours; and
• for each [***] hour interval thereafter until a permanent correction is
provided.
Supplier will use all commercially reasonable efforts to resolve each problem as
quickly as possible within [***] hours after Supplier learns of the problem, or
within a shorter timeframe as the parties may otherwise agree. Supplier will
provide qualified Supplier technical support and developer personnel, as needed,
to work on the problem exclusively and continuously until it is corrected.


If not resolved within [*** ] hours, Supplier’s Director of hosting operations,
or similar personnel designated by Supplier, will be paged, and Supplier will
further escalate its efforts to resolve the problem.



22

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Priority 2 (Serious)
A problem that affects any process or function that is non-critical but is
material to a majority of Customers who have access to offers from the System. A
Priority 2 problem may be composed of a collection of problems that would
otherwise individually constitute Priority 3 or Priority 4 problems, but which,
taken as a whole, have the effect of a Priority 2 problem.
Standard: Immediately after the earlier of (i) JPMC provides notice to
Supplier’s Production Support team by telephone; or (ii) Supplier becomes aware
of the matter (i.e., less than [***] minutes).


Remedy: [***]:
• if Response Time exceeds [***] minutes; and
• for each [***] minute interval thereafter until a response is provided.
Standard: [***] hours for a Workaround.


Remedy: [***]:
• if Resolution Time for a Workaround exceeds [***] hours; and
• [***]: If Resolution Time for a work around exceeds [***] hours and for each
[***] interval thereafter until a Workaround is provided.
Standard: [***] hours for a fully tested permanent correction.


Remedy: [***]:
• if Resolution Time for a permanent correction exceeds [***] hours; and
• for each [***] hour interval thereafter until a permanent correction is
provided.
Supplier will use all commercially reasonable efforts to resolve each problem as
quickly as possible within [***] hours after Supplier learns of the problem, or
within a shorter timeframe as the parties may otherwise agree. Supplier will
provide qualified Supplier technical support and developer personnel, as needed,
to work on the problem exclusively and continuously until it is corrected.


If not resolved within [***] hours, Supplier’s Director of hosting operations,
or similar personnel designated by Supplier, will be paged and Supplier will
further escalate its efforts to resolve the problem



23

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Priority 3 (Moderate)
A problem that affects any process or function that is non-critical to JPMC’s or
any Recipient’s business, but does not qualify as a Priority 1 or a Priority 2
problem.
Standard: [***] hours after the earlier of (i) JPMC provides notice to
Supplier’s Production Support team by email or telephone; or (ii) Supplier
becomes aware of the matter.


Remedy: [***]:
• if Response Time exceeds [***] hours; and
• for [***] hour interval thereafter until a response is provided.
Standard: [***] hours for a Workaround.


Remedy: [***]:
• if Resolution Time for a Workaround exceeds [***] hours; and
• for each [***] hour interval thereafter until a Workaround is provided.


Standard: A fully tested permanent correction as part of Supplier’s next
regularly scheduled release or update.


Remedy: [***]:
• if a permanent correction is not provided [***] or update; and
• for each [***] thereafter until a permanent correction is provided.
Supplier will use all commercially reasonable efforts to resolve each Priority 3
problem within [***] after Supplier learns of the problem, or within a shorter
timeframe as the parties may otherwise agree. Supplier will provide qualified
Supplier technical support and developer personnel, as needed, to work on the
problem until it is corrected.



24

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Priority 4 (Low)
Minor problems that do not adversely impact any process or function, errors in
documentation, or a question or support inquiry by JPMC or a Recipient.
Standard: [***] after the earlier of (i) JPMC provides notice to Supplier’s
Production Support team by email or telephone; or (ii) Supplier becomes aware of
the matter.


Remedy: [***]:
• if Response Time exceeds [***]; and
• for each [***] thereafter until a response is provided.
Standard: Supplier will provide JPMC with a permanent correction [***] or as
otherwise mutually agreed by the parties.


Remedy: [***] if a permanent correction is not provided [***] or as mutually
agreed by the parties.
 





CUSTOMER CARE
Supplier will attempt to resolve Customer care cases in a (Tier 2/Tier 3)
environment.  JPMC will be responsible for entering dispute data into Supplier
CSR tool per CSA user guide.  Supplier will respond and resolve [*** ]% of cases
within [***] from initial case generation by JPMC measured on a monthly basis;
provided that if JPMC outlines a material adverse impact at a quarterly meeting
outlined in Section 6(e), Supplier will respond and resolve [***]% of cases
within [***] from initial case generation by JPMC measured on a monthly basis.
If Supplier fails to maintain such metric then the remedy will be [***] for each
month it fails to satisfy the metric. On not less than a quarterly basis, the
Parties will meet to discuss and review, Supplier’s Customer dispute resolution
process.


25

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED






ATTACHMENT 3




Attachment 3 to be incorporated into this Schedule pursuant to Section 2(d)(xi)
of this Schedule.


26

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ATTACHMENT 4
FEES
A.
DEFINITIONS; GENERAL TERMS:

1.
“[***]” means the amount of [***], which [***], in its sole discretion, subject
to this Schedule, to be [***] to the [***]. [***] will not allocate the [***] in
a bad faith. The Parties agree to use reasonable efforts to “test and learn” the
most effective ways to direct the [***]. The [***] shall be [***] in accordance
with Section 2(e)(iii) of this Schedule.

2.
“Allowable Expenses” means the amount of JPMC Billings retained by Supplier to
cover expenses for any calendar month based upon the following chart:



Calendar Months since Launch
Allowable Expense (as a percentage of JPMC Billings)
0-24
[***]%
25-36
[***]%
37-48
[***]%
49-60
[***]%
61 and thereafter
[***]%



3.
“Bankruptcy” means when a legal person (a) files for bankruptcy, (b) becomes or
is declared insolvent, (c) is the subject of any proceedings (not dismissed
within 30 days) related to its liquidation, insolvency or the appointment of a
receiver or similar officer for that party, (d) makes an assignment for the
benefit of all or substantially all of its creditors, (e) takes any corporate
action for its winding-up, dissolution or administration, (f) enters into an
agreement for the extension or readjustment of substantially all of its
obligations, or (g) recklessly or intentionally makes any material misstatement
as to financial condition.

4.
“Base Customer Incentive” means the percentage of JPMC Billings Share to be
committed to Customers as part of Offers which in no event will be less than
[***] percent ([***]%) of JPMC Billings.

5.
“Billings” means the aggregate advertising and marketing costs, expenses and
other sums due from Participating Advertisers. Supplier bears all risks
associated with collection, non-payment, or otherwise associated with such sums
and a failure to obtain same will in no manner effect Supplier’s obligations to
pay for Customer Incentives under this Schedule; and for the payment of other
portions of JPMC’s Billing Share, Supplier shall put forth good-faith efforts to
collect and pay same. Portions of Billings that Supplier is unable to collect
shall be due and owing to JPMC and for such amounts Supplier shall (a) be
obligated pay all Customer Incentives associated therewith; and (b) only be
obligated to pay other portions due and owing to JPMC as and when Billings (or
portions thereof) are collected.

6.
“Billings Share Reductions” means the total Performance Credits from the
preceding calendar month (if any); plus (iv) the total Quality Credits (if any).
Any Billing Share Reductions will be deemed to be reductions reflecting a
diminution in the value of Services as a result of the failure to meet metrics
rather than liquidated damages or a penalty.

7.
“Credit Account” means a Customer account which is issued a payment device which
draws funds from a line of credit and includes charge cards.



27

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


8.
“Customer Incentive” means the (x) Base Customer Incentive [***], as a stated or
calculated cash value which may be earned by a Customer upon redemption of an
Offer, based upon the value currency of the Offer, including cash, points,
miles, or any other rewards currency offered by JPMC, if applicable. The
calculated cash value of a value currencies will be determined by JPMC.

9.
“Deposit Account” means a Customer account which is issued a payment device
which draws funds from a checking, savings, or other deposit account.

10.
“JPMC Billings” means the Billings related to the Services or Offers to
Customers.

11.
“JPMC Billings Share” means JPMC Billings minus Supplier Billings Share and
Allowable Expenses.

12.
“Prepaid Accounts” means Customer accounts which are issued payment devices on a
closed-loop or open-loop basis that are not Deposit Accounts or Credit Accounts
including accounts marketed or labeled as ‘prepaid’, accounts which are loadable
with funds, stored value cards, payroll card accounts, and government and
needs-tested benefit accounts.

13.
“Qualifying Transaction” means a settled transaction successfully completed by a
Customer at a Participating Advertiser in accordance with the terms and
conditions of an Offer received by a Customer through the Supplier TMS.

14.
“Select Account” means a Credit Account or a Prepaid Account.

15.
“Supplier Billings Share” means the amount retained by Supplier, which:

a)
for a Qualifying Transaction made by a Select Account, equals JPMC Billings,
multiplied by the total of (x) [***] percent ([*** ]%) of JPMC Billings plus (y)
any Incentive Bonuses minus (z) any Billings Share Reductions (provided,
however, that in no circumstance shall Supplier Billings Share for a Select
Account equal less than [***] percent ([***]%) of JPMC Billings); and

b)
for a Qualifying Transaction made by a Deposit Account, equals JPMC Billings,
multiplied by the total of (y) [***] percent ([***]%) of JPMC Billings minus (z)
any Billings Share Reductions.

B.
ACCOUNTING.

1.    Preparation of Monthly Accounting. On the [***] day of each calendar
month, Supplier shall provide to JPMC, in accordance with any instructions
provided by JPMC, an accounting of at least the following items for the
preceding month (the “Monthly Accounting”). The Monthly Accounting will apply
consistent criteria in the calculation of each element and including in
appropriate detail the relevant figures used in the preparation of the Monthly
Accounting, and will include for separate accountings of Credit Accounts, Debit
Accounts, Prepaid Accounts, and, upon Supplier’s completion of the technology to
implement and support same (which Supplier is actively pursuing), an indication
of whether the transaction [***]. The Monthly Accounting shall include an
accounting of:
a)
Allowable Expenses;

b)
Billings, JPMC Billings, Supplier Billing Share, and JPMC Billings Share;

c)
Billing Share Reductions and each of the components thereof;

d)
Billings for JPMC Managed Offers and Referred Advertisers;

e)
Customer Incentives and the amount of Customer Incentive attributable to each
individual Customer for their Qualifying Transactions [***]; and

f)
Such other information and data as JPMC may reasonably request to assist JPMC in
validating Supplier’s calculation of amounts the due under this Schedule.

2.    Attestation. Supplier shall provide, concurrently with the Monthly
Accounting, an attestation certified by the Chief Executive Officer or Chief
Financial Officer of Supplier that the Monthly Accounting is accurate and has
been prepared in compliance with the requirements of this Schedule.


28

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


3.    Payments to JPMC. Supplier shall pay JPMC the JPMC Billings Share, the
Referred Advertiser Fee and any other amounts due pursuant to this Schedule as
separating amounts for Credit Accounts, Debit Accounts and Prepaid Accounts. The
payments shall be due and paid via wire transfer to the account(s) designated by
JPMC within 90 days after the end of the calendar month in which they accrue.
Additionally, Supplier will send a notice of payment in accordance with the
instructions provided by JPMC. Any amounts not paid during such 90-day period,
will bear interest until paid at a rate per annum equal to [***] percent
([***]%) without notice or demand of any kind. In the case of Bankruptcy as
defined herein, Supplier agrees it will not use proceeds from JPMC Billings to
pay Supplier obligations to other financial institutions; provided that nothing
in the foregoing shall prevent Supplier from paying any secured creditors.
4.    Payments to Customers. Based upon the Monthly Accounting, JPMC will use
the appropriate portion of the JPMC Billings Share and transfer to individual
Customers the portion of the Customer Incentive attributable to their Qualifying
Transactions in accordance with JPMC’s practices. Supplier shall be solely
responsible for the calculations of amounts due Customers and shall resolve any
issues raised by Customers in accordance with the service level obligations set
forth in this Schedule. Supplier shall promptly notify JPMC of any CI
Adjustments necessary, and thereafter the Parties will diligently pursue a
commercially reasonable resolution which is fair to the affected Customers;
provided that in no event will JPMC be obligated to reverse a transfer
previously made to a Customer in accordance with a Monthly Accounting and
Supplier will bear any risks associated with such scenario. “CI Adjustments”
means reductions of Customer Incentives due to adjustments necessary to correct
errors, customer disputes, or other items acceptable to JPMC.
5.    Review Rights. Upon reasonable notice, JPMC may examine the books and
records developed or relied upon by Supplier in the preparation of the Monthly
Accounting and the calculation of the elements in the Monthly Accounting and any
other items set forth in this Schedule.


C.
INTENTIONALLY OMITTED.

 


D.
INCENTIVE BONUS (FOR SELECT ACCOUNTS).

1.
Merchant Based. Each calendar quarter, Supplier may receive the Incentive Bonus
indicated by the chart below. Any applicable Incentive Bonus will be applied for
the next calendar quarter.

a.
The “Participating Advertiser Percentage” for each chart below shall be
calculated by aggregating the total number of Participating Advertisers: (i) for
whom Supplier included [***] Offer providing Customers Reasonable Value during
the calendar quarter; and (ii) are listed as merchants on the applicable Annex;
then dividing by [***].

b.
Merchant Incentive Chart A. Annex A includes a list of [***] merchants
(“Merchant Incentive Chart A”) and may be amended once [***] upon [***] notice,
provided that no more than [***] merchants are changed in connection with each
amendment ; provided, however, that if any merchant on Merchant Incentive Chart
A files for Bankruptcy, JPMC will change that merchant pursuant to this Section
without having such change count against the [***] or time limitations. In the
event Supplier provides Offers for merchants listed on Merchant Chart A,
Supplier may receive the Incentive Bonus indicated by the chart below:



29

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Incentive Bonus for Annex A Merchants
Participating Advertiser Percentage
Incentive Bonus (as a percent of JPMC Billings)
Less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%
[***]%



c.
Merchant Incentive Chart B. Annex B includes a list of [***] merchants
(“Merchant Incentive Cart B”) and may be amended once [***] upon [***] notice,
provided that no more than [***] merchants are changed in connection with each
amendment; provided, however, that if any merchant on Merchant Incentive Chart B
files for Bankruptcy, JPMC will change that merchant pursuant to this Section
without having such change count against the [***] or time limitations. In the
event Supplier provides Offers for merchants listed on Merchant Chart B,
Supplier may receive the Incentive Bonus indicated by the chart below:

Incentive Bonus for Annex B Merchants
Participating Advertiser Percentage
Incentive Bonus (as a percentage of JPMC Billings)
Less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%, but less than or equal to [***]%
[***]%
Greater than [***]%
[***]%



For example, if in Q1 2019 Supplier presented qualifying Offers for [***] of the
merchants listed on Merchant Incentive Chart A and [***] of the merchants listed
on Merchant Incentive Chart B, then Supplier would receive a [***]% Incentive
Bonus during Q2 2019 ([***]% under Chart A and [***]% under Chart B).


In the event that a merchant does not provider an Offer in the applicable
quarter because JPMC failed to approve the Offer pursuant to Section 2(e)(ii)
which complied with JPMC’s disclosure and template requirements, the Offer shall
be considered to have been provided during the quarter for purposes of the
above-stated calculations.


30

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




For the avoidance of doubt, under no circumstance where there ever be less than
[***] merchants on Annex A or [***] merchants on Annex B.


2.
Incentive Bonus Limits. Notwithstanding anything in this Schedule to the
contrary, in no event may the aggregate Incentive Bonus exceed [***] percent
([***]%). Further, the Incentive Bonus may only be included in calculations
associated with Select Accounts.



E.
QUALITY CREDITS (FOR SELECT ACCOUNTS).

  
1.
Generally.

a.
Supplier’s failure to meet certain Offer requirements outlined below will result
in “Quality Credits” equal to the Vertical Diversity Credit (if any) plus the
[***] Credit (if any) plus the [***] Credit (if any) plus the [***] Credit (if
any). Supplier may elect to fund Offers to satisfy the requirements of any
Quality Credits; provided that the amount of funding for such Offer(s) must
equal at least [***] percent ([***]%) of JPMC Billings.

2.
Category Diversity.

a.
If in any calendar month Supplier fails to include [***] Offer providing
Customers Reasonable Value from merchants representing [***] percent ([***]%) of
the Qualifying Verticals, JPMC will receive a “Vertical Diversity Credit” equal
to [***] percent ([***]%) of JPMC Billings.

b.
The “Merchant Category Chart” means the list of at least [***] merchants
attached as Annex C which includes an indication of the merchant’s Vertical. The
Merchant Category Chart may be amended by JPMC once [***] upon [***], provided
that no more than [***] percent ([*** ]%) of the merchants are changed in
connection with each amendment; provided, however, that if any merchant on
Merchant Category Chart files for Bankruptcy, JPMC will change that merchant
pursuant to this Section without having such change count against the
above-stated merchant or time limitations.

c.
A merchant’s “Vertical” means the advertising cohorts designated by JPMC on the
Merchant Category Chart in JPMC’s sole discretion after consultation with
Supplier.

d.
A “Qualifying Vertical” means at Launch the following Verticals: (i) [***]; (ii)
[***]; (iii) [***]; (iv) [***]; and (v) [***]. The foregoing list may be amended
by JPMC once [***] upon [***], provided that no more than one of the Verticals
is changed during each amendment.

3.
[***].

a.
If in any calendar month Supplier fails to include [***] Offer providing
Customers [***] from [***] different [***] Merchants, targeted to Customers
based standard Supplier criteria, JPMC will receive a “[***] Credit” equal to
[***] percent ([***]%) of JPMC Billings.

b.
In each calendar quarter, Supplier will work with a JPMC business team
supporting a product type or series of payment devices designated by JPMC in its
sole discretion to provide Offers targeted[***]. If in any calendar month
Supplier fails to include at least [***] so targeted providing Customers [***]
from [***] of the [***] Merchants, JPMC will receive a [***] Credit equal to
[***] percent ([***]%) of JPMC Billings. The designated JPMC business team may
agree in writing that Offers from merchants other



31

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


than [***] Merchants may satisfy the requirements of this Section. The forgoing
[***] Credit will not be applicable for the first [***] after Launch.
c.
“[***] Merchants” means those merchant listed on the chart attached as Annex D,
as such chart may be amended by JPMC once [***] upon [***] notice, provided that
no more than [***] percent ([***]%) of the merchants are changed during each
amendment; provided, however, that if any merchant on Annex D files for
Bankruptcy, JPMC will change that merchant pursuant to this Section without
having such change count against the above-stated merchant or time limitations .
The Parties further agree that under no circumstances will there be less than
[***] merchants on Annex D.

d.
“[***]” means: [***].

4.
[***].

a.
If in any calendar month Supplier fails to include [***] Offer from [***]
Merchants providing Customers [***] from [***] different [***] Merchants, JPMC
will receive a “[***] Credit” equal to [***] percent ([***]%) of JPMC Billings.
Notwithstanding the foregoing, JPMC shall not be entitled to a [***] Credit
until [***] after JPMC includes [***] data in the Daily Feed.

b.
“[***] Merchants” means those merchants listed on the chart attached as Annex E,
as such chart may be amended by JPMC once [***] upon [***] notice, provided that
no more than [***] of the merchants are changed during each amendment. The
Parties further agree that under no circumstances will there be less than [*** ]
merchants on Annex E.

c.
“[***]” means:].

5.
[***] Campaigns.

a.
JPMC may designate [***] marketing campaigns for the next calendar year (each a
“[***] Campaign”) and the Parties will agree on a list of at least [***]
merchants which would fit the goals of each [***] Campaign (“[***] Merchants”).
[***] of the [***] Merchants for any applicable [***] Campaign will have
previously provided Offers. No later than five (5) days after the execution of
this Schedule, the Parties will commence discussions about upcoming [***]
Campaigns.

b.
If during any [***] Campaign, Supplier fails to include [***] Offer providing
Customers Reasonable Value from [***] different [***] Merchants, JPMC will
receive a “[***] Credit” equal to [***] percent ([***]%) of JPMC Billings for
[***].

c.
JPMC shall not be entitled to a [***] Credit, unless it has designated the
applicable [***] Campaign and [***] Merchants at least [***] in advance.



In the event that a merchant does not provider Offers in the applicable time
period because JPMC failed to approve the Offer pursuant to Section 2(e)(ii)
which complied with JPMC’s disclosure and template requirements, the Offer shall
be considered to have been provided during the applicable time period for
purposes of the above-stated calculations.


F.
JPMC MANAGED OFFERS

Whenever [***] which desires to market an Offer to Customers [***], upon JPMC’s
request, Supplier will include such Offer in the Supplier TMS and provide the
Services [***] other than [***]; provided that, JPMC may in its sole discretion
perform any, all, or any subset of the Services for a JPMC Managed Offer, upon
written notice to Supplier (and will in every circumstance [***]. Further, [***]
may, in its sole discretion, undertake individual or joint responsibility for
[***]. In the event greater than [*** ]% of


32

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


JPMC Billings are derived from JPMC Managed Offers in any calendar year, JPMC
and Supplier will negotiate in good faith [***] which in no event may [***]. For
the avoidance of doubt, absent such separate agreement, [***] will be subject to
[***,] or otherwise [***] will be [***] during the term of the [***] will not
[***]. For the avoidance of doubt, the term of the JPMC Managed Offer may be
set, and extended, by JPMC and the merchant upon their mutual agreement.


G.
REFERRED ADVERTISERS

“Referred Advertiser” means a merchant: (i) who has not been [***]; (ii) for
which [***]; (iii) [***]; and (iv) has committed to spend, or spends, at least
[***] within the [***] day period beginning upon the date the first Offer for
the Referred Advertiser is displayed. For sake of clarity, [***].


Supplier will pay JPMC the percentage of each Referred Advertiser’s Billings in
accordance with the chart below (the “Referred Advertiser Fee”) at the end of
the monthly following the accrual of such Billings; provided, however, that
Supplier shall not pay a Referred Advertiser Fee with respect to Billings
related to spend by JPMC customers, as the Referred Advertiser Fee shall only be
calculated based on billings related to spend by customers of Supplier’s
non-JPMC bank clients:


Months elapsed since the first Offer from such Referred Advertiser
Percentage of Billings payable to JPMC
[*** ]
[***]%
[*** ]
[***]%
[*** ]
[***]%
[***] and thereafter
[***]%



This provision will survive any expiration or termination of this Schedule or
the Agreement.


H.
[***]

Notwithstanding anything in the Agreement or this Schedule to the contrary,
Supplier agrees to [***]: (i) for [***]; and (ii) for [***]; excluding [***].


For so long as the [***], Supplier represents and warrants that for [***], the
[***] is currently, and throughout the Term will remain, no less than:
(i)
[***] of the net portion of Billings due or payable to [***].

(ii)
[***] of the net portion of Billings due or payable to [***].



Supplier represents and warrants, during the time period that [***], and on
[***], the [***] is currently, and throughout the Term will remain, no less than
[***].


For purposes of the forgoing representations, the term “Billings” means
aggregate advertising and marketing costs, expenses and other sums due or
payable from participating advertisers under Supplier’s agreement with the
applicable client.


If Supplier [***], then (1) Supplier will [***]; (2) this Schedule, at JPMC’s
option, [***]; and (3) Supplier will pay JPMC an amount equal to [***] together
with interest thereon accrued from [***] at a rate per annum equal to (y) [***]
percent ([***]%), plus (z) the “prime rate” published in the Wall Street Journal
or similar successor publication. Further, Supplier will promptly provide JPMC
written notice of [***] in reasonable detail. In the event [***] results in any
amounts being due or payable to JPMC or its


33

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


customers, such amounts will be promptly paid to JPMC by Supplier. In addition
to JPMC’s other audit rights under the Agreement and this Schedule, JPMC will
have the right to retain a third-party auditor to audit Supplier’s records with
respect to compliance with this provision, provided the third-party auditor will
not disclose the terms of Supplier’s customers agreements unless and to the
extent Supplier is in violation of this provision.


“[***]” means [***].


On a quarterly basis, Supplier shall provide JPMC, an attestation certified by
the Chief Executive Officer or Chief Financial Officer of Supplier that it is in
compliance with the terms of this Section.






34

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




Attachment 5


Relationship managers




JPMC Relationship Manager/Delivery Manager
Supplier Relationship Manager
Name: [***]
Name: [***]
Title: [***]
Title: [***]
Telephone Number: [***]
Telephone Number: [***]
E-mail: [***]
E-mail: [***]
Address: [***]
Address: [***]



JPMC Executive Sponsor
Supplier Cybersecurity Contact
Name: [***]
Name: [***]
Title: [***]
Title: [***]
Telephone Number: [***]
Work and Cell Telephone Numbers: [***]
E-mail: [***]
E-mail: [***]
Address: [***]
Address: [***]



*At no additional expense to JPMC, the Supplier Cybersecurity Contact must
(i) respond to all cyber-related inquiries within 24 hours, 7 days a week, and
(ii) be available via mobile and SMS within 24 hours, 7 days a week (with
back-up resources when the Supplier Cybersecurity Contact is either unavailable
or out of the office (“Back-Up”)). Supplier will immediately provide written
notice to JPMC when the Supplier Cybersecurity Contact changes or when the
Back-Up has the responsibility hereunder.






35

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ATTACHMENT 6


CUSTOMER FILE


Subject to JPMC’s right to not receive any of the following data elements
pursuant to Section 2(c)(xix) of this Schedule:


[***(two additional pages omitted)]






36

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ANNEX A
MERCHANT INCENTIVE CHART A


As identified in Tab “Annex A” of the file “CDLX Schedule Annexes.xlsx”


37

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ANNEX B
MERCHANT INCENTIVE CHART B


As identified in Tab “Annex B” of the file “CDLX Schedule Annexes.xlsx”


38

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ANNEX C
MERCHANT INCENTIVE CHART C


As identified in Tab “Annex C” of the file “CDLX Schedule Annexes.xlsx”


39

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ANNEX D
MERCHANT INCENTIVE CHART D


As identified in Tab “Annex D” of the file “CDLX Schedule Annexes.xlsx”


40

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




ANNEX E
MERCHANT INCENTIVE CHART E


As identified in Tab “Annex E” of the file “CDLX Schedule Annexes.xlsx”










41